EXHIBIT 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 26, 2006, by
and among MediCor Ltd., a Delaware corporation, with headquarters located at
4560 S. Decatur Blvd., Suite 300, Las Vegas, Nevada 89103 (the “Company”),
Silver Oak Capital, L.L.C., in its capacity as collateral agent, and the
investors listed on the Schedule of Purchasers attached hereto (individually, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS:

 


A.            THE COMPANY AND THE PURCHASERS ARE EXECUTING AND DELIVERING THIS
AGREEMENT IN RELIANCE UPON THE EXEMPTION FROM SECURITIES REGISTRATION AFFORDED
BY RULE 506 OF REGULATION D (“REGULATION D”) AS PROMULGATED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”);

 


B.            THE PURCHASERS, SEVERALLY, AND NOT JOINTLY, WISH TO PURCHASE FROM
THE COMPANY AND THE COMPANY WISHES TO SELL TO THE PURCHASERS, UPON THE TERMS AND
CONDITIONS STATED IN THIS AGREEMENT, (I) SENIOR SECURED CONVERTIBLE NOTES,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A, IN AN ORIGINAL AGGREGATE
PRINCIPAL AMOUNT OF $50,000,000 (SUCH NOTES, TOGETHER WITH ANY PROMISSORY NOTES
OR OTHER SECURITIES ISSUED IN EXCHANGE OR SUBSTITUTION THEREFOR OR REPLACEMENT
THEREOF, AND AS ANY OF THE SAME MAY BE AMENDED, RESTATED OR MODIFIED AND IN
EFFECT FROM TIME TO TIME, THE “NOTES”), AND (II) WARRANTS, SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT B, TO ACQUIRE THAT NUMBER OF SHARES OF THE
COMPANY’S COMMON STOCK, PAR VALUE $0.001 PER SHARE (THE “COMMON STOCK”), EQUAL
TO THE QUOTIENT (THE “QUOTIENT”) OF (A) 25% OF THE ORIGINAL AGGREGATE PRINCIPAL
AMOUNT OF THE NOTES PURCHASED BY THE PURCHASERS AT THE CLOSING (AS DEFINED IN
SECTION 1(A)), DIVIDED BY (B) THE FIXED CONVERSION PRICE (AS DEFINED IN THE
NOTES (AS DEFINED BELOW)) AS OF THE CLOSING DATE (AS DEFINED IN SECTION 1(B))
(SUCH WARRANTS, TOGETHER WITH ANY WARRANTS OR OTHER SECURITIES ISSUED IN
EXCHANGE OR SUBSTITUTION THEREFOR OR REPLACEMENT THEREOF, AND AS ANY OF THE SAME
MAY BE AMENDED AND RESTATED OR MODIFIED AND IN EFFECT FROM TIME TO TIME, BEING
REFERRED TO AS THE “WARRANTS”; THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
OF THE WARRANTS BEING REFERRED TO AS THE “WARRANT SHARES”);

 


C.            THE NOTES SHALL BE CONVERTIBLE INTO SHARES OF COMMON STOCK (THE
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTES BEING REFERRED TO
HEREIN AS THE “CONVERSION SHARES”) IN ACCORDANCE WITH THE TERMS OF THE NOTES;

 


D.            CONTEMPORANEOUSLY WITH THE CLOSING, THE PARTIES HERETO WILL
EXECUTE AND DELIVER A REGISTRATION RIGHTS AGREEMENT, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT C (THE “REGISTRATION RIGHTS AGREEMENT”), PURSUANT TO
WHICH THE COMPANY WILL AGREE TO PROVIDE CERTAIN REGISTRATION RIGHTS UNDER THE
1933 ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND APPLICABLE
STATE SECURITIES LAWS;

 

--------------------------------------------------------------------------------


 


E.             CONTEMPORANEOUSLY WITH THE CLOSING, THE PARTIES HERETO AND
CERTAIN OF THE COMPANY’S SUBSIDIARIES (AS DEFINED IN SECTION 3(A)) (THE
“GUARANTORS”) WILL EXECUTE AND DELIVER A GUARANTEE AND COLLATERAL AGREEMENT,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT D (THE “COLLATERAL
AGREEMENT” AND THE GUARANTEES ISSUED THEREUNDER BEING REFERRED TO AS THE
“GUARANTEES”), PURSUANT TO WHICH (I) THE COMPANY AND THE GUARANTORS WILL AGREE
TO PROVIDE THE PURCHASERS WITH SECURITY INTERESTS IN SUBSTANTIALLY ALL OF THE
PROPERTY AND ASSETS OF THE COMPANY AND THE GUARANTORS, INCLUDING ALL PATENTS AND
PATENT RIGHTS AND (II) THE GUARANTORS WILL AGREE TO GUARANTY THE OBLIGATIONS OF
THE COMPANY;


 


F.             CONTEMPORANEOUSLY WITH THE CLOSING, THE PARTIES HERETO AND THE
GUARANTORS WILL EXECUTE AND DELIVER ONE OR MORE DEPOSIT ACCOUNT CONTROL
AGREEMENTS, IN A FORM MUTUALLY AGREED UPON BY THE PARTIES THERETO (THE “ACCOUNT
CONTROL AGREEMENTS”), PURSUANT TO WHICH THE COMPANY AND EACH SUCH SUBSIDIARY
WILL AGREE TO ENABLE THE PURCHASERS TO PERFECT THEIR SECURITY INTEREST IN ALL OF
THE COMPANY’S AND EACH SUCH SUBSIDIARY’S RIGHT, TITLE AND INTEREST IN CERTAIN
ACCOUNTS AND IN ALL COLLATERAL FROM TIME TO TIME CREDITED TO SUCH ACCOUNTS;


 


G.            CONTEMPORANEOUSLY WITH THE CLOSING, THE PURCHASERS, THE COMPANY,
INTERNATIONAL INTEGRATED INDUSTRIES, LLC (“INTEGRATED”) AND SIRIUS CAPITAL, LLC
(“SIRIUS”) WILL ENTER INTO A SUBORDINATION AGREEMENT IN THE FORM ATTACHED HERETO
AS EXHIBIT G (THE “SUBORDINATION AGREEMENT”) PURSUANT TO WHICH THE COMPANY AND
INTEGRATED WILL AGREE TO SUBORDINATE THE PAYMENT OF THE PROMISSORY NOTES MADE BY
THE COMPANY IN FAVOR OF INTEGRATED (THE “INTEGRATED NOTES”) TO THE PRIOR PAYMENT
IN FULL OF THE NOTES IN THE MANNER SET FORTH THEREIN;


 


H.            CONTEMPORANEOUSLY WITH THE CLOSING, THE COMPANY AND INTEGRATED
WILL ENTER INTO A SUBORDINATED UNSECURED NOTE IN THE FORM ATTACHED HERETO AS
EXHIBIT H (THE “SUBORDINATED INTEGRATED NOTE”) PURSUANT TO WHICH THE COMPANY
WILL ISSUE TO INTEGRATED A SUBORDINATED PROMISSORY NOTE IN AN ORIGINAL AGGREGATE
PRINCIPAL AMOUNT OF $31,710,042.96; AND


 


I.              CONTEMPORANEOUSLY WITH THE CLOSING, THE COMPANY AND SIRIUS WILL
ENTER INTO A SUBORDINATED UNSECURED CONVERTIBLE NOTE IN THE FORM ATTACHED HERETO
AS EXHIBIT I (THE “SUBORDINATED SIRIUS NOTE,” AND TOGETHER WITH THE SUBORDINATED
INTEGRATED NOTE, THE “SUBORDINATED NOTES”) PURSUANT TO WHICH THE COMPANY WILL
ISSUE TO SIRIUS A SUBORDINATED PROMISSORY NOTE IN AN ORIGINAL AGGREGATE
PRINCIPAL AMOUNT OF $37,500,000.

 

NOW THEREFORE, the Company and the Purchasers hereby agree as follows:


 

1.             Purchase and Sale of Notes and Warrants.

 

a.             Purchase of Notes and Warrants.  Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6(a) and 7(a) below, on the
Closing Date (as defined in Section 1(c)), the Company agrees to issue and sell
to each Purchaser, and each Purchaser severally, and not jointly, agrees to
purchase from the Company,

 

2

--------------------------------------------------------------------------------


 

(i) Notes in the principal amount set forth opposite such Purchaser’s name on
the Schedule of Purchasers, along with (ii) the related Warrants with respect to
the number of Warrant Shares equal to the Quotient (rounded to the nearest whole
number, with 0.5 rounded up) calculated on the Notes purchased by such Purchaser
at the Closing (the “Closing”).  The purchase price (the “Purchase Price”) of
the Notes and the related Warrants at the Closing shall be equal to $1.00 for
each $1.00 of principal amount of the Notes purchased (representing an aggregate
Purchase Price of $50,000,000 for the aggregate original principal amount of
$50,000,000 of Notes and the related Warrants to be purchased at the Closing).

 

b.             Section 1272 Acknowledgment.  The Company and each Purchaser
acknowledge that each Note and its associated Warrants are an “investment unit”
within the meaning of Section 1273(c)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”), that the portion of the Purchase Price payable for the
Notes is $995 per $1,000 principal amount, that such amount shall be the “issue
price” (within the meaning of Section 1273(b) of the Code) of the Notes per
$1,000 principal amount.  The Company and each Purchaser agree that such issue
price shall be used to determine the amount of “original issue discount,” if
any, accruing and to be reported on the Notes pursuant to Section 1272 of the
Code and the regulations promulgated thereunder.  The balance of the Purchase
Price is payable for the Warrants.

 

c.             The Closing Date.  The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York City time, on the first day other than
Saturday, Sunday or other day on which commercial banks in the City of New York
are authorized or required by law to remain closed (a “Business Day”) following
the date of this Agreement, subject to the satisfaction (or waiver) of all of
the conditions to the Closing set forth in Sections 6(a) and 7(a) (or such later
or earlier date as is mutually agreed to by the Company and the Purchasers). 
The Closing shall occur on the Closing Date at the offices of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York
10019-6064 or at such other time, date and place as the Company and the
Purchasers may collectively designate in writing.

 

d.             Form of Payment.  On the Closing Date, (i) each Purchaser shall
pay the applicable Purchase Price to the Company for the Notes and the Warrants
to be issued and sold to such Purchaser on the Closing Date by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, less any amount withheld pursuant to Section 4(h), and (ii) the
Company shall deliver to each Purchaser Notes (in the principal amounts as such
Purchaser shall request) (the “Note Certificates”) representing such principal
amount of the Notes that such Purchaser is purchasing hereunder at the Closing,
along with warrants representing the Warrants that such Purchaser is purchasing
hereunder at the Closing, duly executed on behalf of the Company and registered
in the name of such Purchaser.

 

3

--------------------------------------------------------------------------------


 

2.             Purchaser’s Representations and Warranties.

 

Each Purchaser represents and warrants, severally and not jointly, as of the
date of this Agreement and on the Closing Date, with respect to only itself,
that:

 


A.             INVESTMENT PURPOSE.  SUCH PURCHASER (I) IS ACQUIRING THE NOTES
(TOGETHER WITH THE RELATED GUARANTEES) AND THE WARRANTS PURCHASED BY SUCH
PURCHASER HEREUNDER, (II) UPON ANY CONVERSION OF THE NOTES, WILL ACQUIRE THE
CONVERSION SHARES THEN ISSUABLE, AND (III) UPON ANY EXERCISE OF ANY WARRANTS
ISSUED TO SUCH PURCHASER, WILL ACQUIRE THE WARRANT SHARES ISSUABLE UPON SUCH
EXERCISE THEREOF (THE NOTES, THE CONVERSION SHARES, THE WARRANTS, THE WARRANT
SHARES AND THE GUARANTEES BEING COLLECTIVELY REFERRED TO HEREIN AS THE
“SECURITIES”) FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TOWARDS, OR FOR OFFER OR
RESALE IN CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT
PURSUANT TO SALES REGISTERED UNDER OR EXEMPTED FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT; PROVIDED, HOWEVER, THAT BY MAKING THE
REPRESENTATIONS HEREIN, SUCH PURCHASER DOES NOT AGREE TO HOLD ANY OF THE
SECURITIES FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO
DISPOSE OF THE SECURITIES AT ANY TIME PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED AND IS EFFECTIVE UNDER THE 1933 ACT OR IN ACCORDANCE WITH AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT.

 


B.             ACCREDITED INVESTOR STATUS.  SUCH PURCHASER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.

 


C.             RELIANCE ON EXEMPTIONS.  SUCH PURCHASER UNDERSTANDS AND AGREES
THAT THE SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE UNITED STATES FEDERAL AND
STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND
ACCURACY OF, AND SUCH PURCHASER’S COMPLIANCE WITH, THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH PURCHASER SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF SUCH PURCHASER TO ACQUIRE THE SECURITIES.


 


D.             INFORMATION.  SUCH PURCHASER AND ITS ADVISORS, IF ANY, HAVE BEEN
FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS
OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE SECURITIES
THAT HAVE BEEN REQUESTED BY SUCH PURCHASER.  SUCH PURCHASER AND ITS ADVISORS, IF
ANY, HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS
FROM THE COMPANY.  NEITHER SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE
INVESTIGATIONS CONDUCTED BY SUCH PURCHASER OR ITS ADVISORS, IF ANY, OR ITS
REPRESENTATIVES SHALL MODIFY, AMEND OR AFFECT SUCH PURCHASER’S RIGHT TO RELY ON
THE TRUTH, ACCURACY AND COMPLETENESS OF THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE TRANSACTION DOCUMENTS (AS DEFINED IN SECTION 3(B)). 
SUCH PURCHASER UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A HIGH
DEGREE OF RISK.  SUCH PURCHASER HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN
INVESTMENT IN THE SECURITIES.  SUCH PURCHASER HAS SOUGHT SUCH ACCOUNTING, LEGAL
AND TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN INFORMED INVESTMENT
DECISION WITH RESPECT TO ITS ACQUISITION OF THE SECURITIES.

 

4

--------------------------------------------------------------------------------


 


E.             NO GOVERNMENTAL REVIEW.  SUCH PURCHASER UNDERSTANDS THAT NO
UNITED STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL
AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES
OR THE FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
SECURITIES.

 


F.              TRANSFER OR RESALE.  SUCH PURCHASER UNDERSTANDS THAT, EXCEPT AS
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, (I) THE SECURITIES HAVE NOT BEEN
AND ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS,
AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS
(A) SUBSEQUENTLY REGISTERED THEREUNDER, (B) SUCH PURCHASER SHALL HAVE DELIVERED
TO THE COMPANY AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE
EFFECT THAT SUCH SECURITIES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR
(C) SUCH PURCHASER PROVIDES THE COMPANY WITH REASONABLE ASSURANCE THAT SUCH
SECURITIES CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 PROMULGATED
UNDER THE 1933 ACT (OR A SUCCESSOR RULE THERETO) (“RULE 144”); (II) ANY SALE OF
THE SECURITIES MADE IN RELIANCE ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH
THE TERMS OF RULE 144, AND FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF
THE SECURITIES UNDER CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON (AS
DEFINED IN THE NOTES) THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO BE AN
UNDERWRITER (AS THAT TERM IS DEFINED IN THE 1933 ACT) MAY REQUIRE COMPLIANCE
WITH SOME OTHER EXEMPTION UNDER THE 1933 ACT OR THE RULES AND REGULATIONS OF THE
SEC THEREUNDER; AND (III) NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY
OBLIGATION TO REGISTER THE SECURITIES UNDER THE 1933 ACT OR ANY STATE SECURITIES
LAWS OR TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


 


G.             LEGENDS.  SUCH PURCHASER UNDERSTANDS THAT THE CERTIFICATES OR
OTHER INSTRUMENTS REPRESENTING THE NOTES AND THE WARRANTS AND, UNTIL SUCH TIME
AS THE SALE OF THE CONVERSION SHARES AND THE WARRANT SHARES HAVE BEEN REGISTERED
UNDER THE 1933 ACT AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, THE
STOCK CERTIFICATES REPRESENTING THE CONVERSION SHARES AND THE WARRANT SHARES,
EXCEPT AS SET FORTH BELOW, SHALL BEAR A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM (AND A STOP-TRANSFER ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH
STOCK CERTIFICATES):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES

 

5

--------------------------------------------------------------------------------


 

LAWS OR (B) AN APPROPRIATE EXCEPTION UNDER SAID ACT OR APPLICABLE SECURITIES
LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped if (i) such Securities are registered for resale under the 1933 Act,
(ii) in connection with a sale transaction, such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that a
public sale, assignment or transfer of the Securities may be made without
registration under the 1933 Act, (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold pursuant to Rule 144(k)
promulgated under the 1933 Act (or a successor rule thereto), or (iv) such
holder provides the Company with reasonable assurance that the Securities have
been or are being sold pursuant to Rule 144.

 


H.             AUTHORIZATION; ENFORCEMENT; VALIDITY.  SUCH PURCHASER IS A
VALIDLY EXISTING CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
ENTITY AND HAS THE REQUISITE CORPORATE, PARTNERSHIP, LIMITED LIABILITY OR OTHER
ORGANIZATIONAL POWER AND AUTHORITY TO PURCHASE THE SECURITIES PURSUANT TO THIS
AGREEMENT.  THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT HAVE BEEN DULY
AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF SUCH PURCHASER AND
ARE VALID AND BINDING AGREEMENTS OF SUCH PURCHASER ENFORCEABLE AGAINST SUCH
PURCHASER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT
CONVEYANCE OR TRANSFER, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY RELATING TO
ENFORCEABILITY (REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN
EQUITY).  THE COLLATERAL AGREEMENT, THE ACCOUNT CONTROL AGREEMENTS AND EACH OF
THE OTHER AGREEMENTS ENTERED INTO AND OTHER DOCUMENTS EXECUTED BY SUCH PURCHASER
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AS OF THE
CLOSING WILL HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON
BEHALF OF SUCH PURCHASER AS OF THE CLOSING AND WILL BE VALID AND BINDING
AGREEMENTS OF SUCH PURCHASER ENFORCEABLE AGAINST SUCH PURCHASER IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE OR
TRANSFER, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY RELATING TO ENFORCEABILITY
(REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).

 

6

--------------------------------------------------------------------------------


 


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants, as of the date of this Agreement and on the
Closing Date, to each of the Purchasers, that:


 


A.             ORGANIZATION AND QUALIFICATION.  SET FORTH ON SCHEDULE 3(A) IS A
TRUE AND CORRECT LIST OF THE ENTITIES IN WHICH THE COMPANY, DIRECTLY OR
INDIRECTLY, OWNS CAPITAL STOCK OR HOLDS AN EQUITY OR SIMILAR INTEREST, TOGETHER
WITH THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION AND THE PERCENTAGE OF THE
OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SUCH ENTITY THAT IS HELD
BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY.  OTHER THAN WITH RESPECT TO THE
ENTITIES LISTED ON SCHEDULE 3(A), THE COMPANY DOES NOT, DIRECTLY OR INDIRECTLY,
OWN ANY SECURITIES OR BENEFICIAL OWNERSHIP INTERESTS IN ANY OTHER PERSON
(INCLUDING THROUGH JOINT VENTURES OR PARTNERSHIP ARRANGEMENTS) OR HAVE ANY
INVESTMENT IN ANY OTHER PERSON.  EACH OF THE COMPANY AND ITS SUBSIDIARIES IS A
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR OTHER ENTITY AND IS DULY
ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION IN WHICH IT IS INCORPORATED OR ORGANIZED AND HAS THE REQUISITE
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ORGANIZATIONAL POWER
AND AUTHORITY TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED.  THE COMPANY IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP OF PROPERTY OR THE NATURE OF THE
BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT TO THE
EXTENT THAT THE FAILURE TO BE SO QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT.  AS USED IN THIS AGREEMENT, “MATERIAL ADVERSE EFFECT”
MEANS ANY MATERIAL ADVERSE EFFECT ON (I) THE BUSINESS, PROPERTIES, ASSETS,
OPERATIONS, RESULTS OF OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE), CREDIT
WORTHINESS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE,
OR ON THE TRANSACTIONS CONTEMPLATED HEREBY OR ON ANY OF THE AGREEMENTS AND
INSTRUMENTS TO BE ENTERED INTO IN CONNECTION HEREWITH (INCLUDING, WITHOUT
LIMITATION, THE LEGALITY, VALIDITY OR ENFORCEABILITY THEREOF), OR ON THE
AUTHORITY OR ABILITY OF THE COMPANY AND ITS SUBSIDIARIES TO PERFORM THEIR
RESPECTIVE OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS (AS DEFINED IN
SECTION 3(B)) OR (II) THE RIGHTS AND REMEDIES OF THE PURCHASERS OR THE
COLLATERAL AGENT UNDER THE TRANSACTION DOCUMENTS.  EXCEPT AS SET FORTH IN
SCHEDULE 3(A), THE COMPANY HOLDS ALL RIGHT, TITLE AND INTEREST IN AND TO 100% OF
THE CAPITAL STOCK, EQUITY OR SIMILAR INTERESTS OF EACH OF ITS SUBSIDIARIES, IN
EACH CASE, FREE AND CLEAR OF ANY LIENS (AS DEFINED BELOW), INCLUDING ANY
RESTRICTION ON THE USE, VOTING, TRANSFER, RECEIPT OF INCOME OR OTHER EXERCISE OF
ANY ATTRIBUTES OF FREE AND CLEAR OWNERSHIP BY A CURRENT HOLDER, AND NO SUCH
SUBSIDIARY OWNS CAPITAL STOCK OR HOLDS AN EQUITY OR SIMILAR INTEREST IN ANY
OTHER PERSON.  “LIEN” MEANS, WITH RESPECT TO ANY ASSET, ANY MORTGAGE, LIEN,
PLEDGE, HYPOTHECATION, CHARGE, SECURITY INTEREST, ENCUMBRANCE OR ADVERSE CLAIM
OF ANY KIND AND ANY RESTRICTIVE COVENANT, CONDITION, RESTRICTION OR EXCEPTION OF
ANY KIND THAT HAS THE PRACTICAL EFFECT OF CREATING A MORTGAGE, LIEN, PLEDGE,
HYPOTHECATION, CHARGE, SECURITY INTEREST, ENCUMBRANCE OR ADVERSE CLAIM OF ANY
KIND (INCLUDING ANY OF THE FOREGOING CREATED BY, ARISING UNDER OR EVIDENCED BY
ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT, THE INTEREST OF A
LESSOR WITH RESPECT TO A CAPITAL LEASE OBLIGATION (AS DEFINED IN THE NOTES), OR
ANY FINANCING LEASE HAVING SUBSTANTIALLY THE SAME ECONOMIC EFFECT AS ANY OF THE
FOREGOING).  “SUBSIDIARY” MEANS ANY ENTITY IN WHICH THE COMPANY, DIRECTLY OR
INDIRECTLY, OWNS TWENTY PERCENT (20%) OR MORE OF THE

 

7

--------------------------------------------------------------------------------


 

outstanding capital stock, equity or similar interests or voting power of such
entity at the time of this Agreement or at any time hereafter.

 


B.             AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE COMPANY HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER EACH OF THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS DEFINED IN SECTION 5), THE NOTES,
THE WARRANTS, THE COLLATERAL AGREEMENT, THE ACCOUNT CONTROL AGREEMENTS, THE
SUBORDINATION AGREEMENT, THE SUBORDINATED NOTES AND EACH OF THE OTHER AGREEMENTS
TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND AND WHICH IS ENTERED INTO BY THE
PARTIES HERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY (COLLECTIVELY, THE “TRANSACTION DOCUMENTS”), AND TO ISSUE THE SECURITIES
IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF.  EACH SUBSIDIARY THAT IS A
PARTY TO OR BOUND BY A TRANSACTION DOCUMENT HAS THE REQUISITE CORPORATE OR OTHER
ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS
UNDER EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND. 
THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
INCLUDING THE ISSUANCE OF $50,000,000 IN PRINCIPAL AMOUNT OF THE NOTES AND THE
RELATED WARRANTS AND THE RESERVATION FOR ISSUANCE AND THE ISSUANCE OF THE
CONVERSION SHARES AND WARRANT SHARES ISSUABLE UPON CONVERSION OR EXERCISE
THEREOF, HAVE BEEN DULY AUTHORIZED BY THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD OF DIRECTORS”) AND NO FURTHER CONSENT OR AUTHORIZATION IS REQUIRED BY THE
COMPANY, ITS STOCKHOLDERS OR THE BOARD OF DIRECTORS.  TO THE EXTENT THAT A
SUBSIDIARY IS A PARTY TO OR BOUND BY A TRANSACTION DOCUMENT, THE EXECUTION AND
DELIVERY OF SUCH TRANSACTION DOCUMENT BY SUCH SUBSIDIARY AND THE CONSUMMATION BY
SUCH SUBSIDIARY OF THE TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY
AUTHORIZED BY THE BOARD OF DIRECTORS OR EQUIVALENT BODY OF SUCH SUBSIDIARY AND
NO FURTHER CONSENT OR AUTHORIZATION IS REQUIRED BY SUCH SUBSIDIARY, ITS EQUITY
HOLDERS OR ITS BOARD OF DIRECTORS OR EQUIVALENT BODY.  THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS DATED AS OF THE DATE HEREOF HAVE BEEN DULY EXECUTED
AND DELIVERED BY COMPANY AND, IF APPLICABLE, ITS SUBSIDIARIES AND CONSTITUTE THE
VALID AND BINDING OBLIGATIONS OF SUCH PARTIES, ENFORCEABLE AGAINST SUCH PARTIES
IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE OR
TRANSFER, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY RELATING TO ENFORCEABILITY
(REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY), AND
EXCEPT TO THE EXTENT THAT INDEMNIFICATION PROVISIONS THEREOF MAY BE LIMITED BY
FEDERAL OR STATE SECURITIES LAWS.  AS OF THE CLOSING, THE TRANSACTION DOCUMENTS
DATED AFTER THE DATE OF THIS AGREEMENT AND ON OR PRIOR TO THE DATE OF THE
CLOSING SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND, IF
APPLICABLE, ITS SUBSIDIARIES AND SHALL CONSTITUTE THE VALID AND BINDING
OBLIGATIONS OF SUCH PARTIES, ENFORCEABLE AGAINST SUCH PARTIES IN ACCORDANCE WITH
THEIR TERMS EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE OR TRANSFER, MORATORIUM OR
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY
GENERAL PRINCIPLES OF EQUITY RELATING TO ENFORCEABILITY (REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).

 

8

--------------------------------------------------------------------------------


 


C.             CAPITALIZATION.  AS OF MARCH 31, 2006, THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY CONSISTS OF (I) 100,000,000 SHARES OF COMMON STOCK, OF
WHICH AS OF MARCH 31, 2006, 20,844,187 SHARES ARE ISSUED AND OUTSTANDING,
6,602,811 SHARES ARE RESERVED FOR ISSUANCE PURSUANT TO THE COMPANY’S STOCK
OPTION, RESTRICTED STOCK AND STOCK PURCHASE PLANS AND 1,726,883 SHARES ARE
ISSUABLE AND RESERVED FOR ISSUANCE PURSUANT TO SECURITIES ISSUED OR TO BE ISSUED
(OTHER THAN THE NOTES AND THE WARRANTS) EXERCISABLE OR EXCHANGEABLE FOR, OR
CONVERTIBLE INTO, SHARES OF COMMON STOCK AND (II) 20,000,000 SHARES OF PREFERRED
STOCK, PAR VALUE $0.001 PER SHARE, WHICH INCLUDES (A) 45,000 SHARES OF SERIES A
PREFERRED STOCK, OF WHICH 6,456 SHARES ARE ISSUED AND OUTSTANDING AND
(B) 19,955,000 SHARES OF “BLANK CHECK” PREFERRED STOCK, OF WHICH NO SHARES ARE
ISSUED AND OUTSTANDING.  ALL OF SUCH OUTSTANDING OR ISSUABLE SHARES HAVE BEEN,
OR UPON ISSUANCE WILL BE, VALIDLY ISSUED AND ARE, OR UPON ISSUANCE WILL BE,
FULLY PAID AND NONASSESSABLE.  EXCEPT AS DISCLOSED IN SCHEDULE 3(C), (A) NO
SHARES OF THE CAPITAL STOCK OF THE COMPANY ARE SUBJECT TO PREEMPTIVE RIGHTS OR
ANY OTHER SIMILAR RIGHTS OR ANY LIENS SUFFERED OR PERMITTED BY THE COMPANY;
(B) THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO,
CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR
RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR, ANY SHARES OF
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR OPTIONS, WARRANTS, SCRIP, RIGHTS
TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO,
OR SECURITIES OR RIGHTS CONVERTIBLE INTO OR EXERCISABLE FOR, ANY SHARES OF
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (C) THERE ARE NO
AGREEMENTS OR ARRANGEMENTS UNDER WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
OBLIGATED TO REGISTER THE SALE OF ANY OF THEIR SECURITIES UNDER THE 1933 ACT
(EXCEPT THE REGISTRATION RIGHTS AGREEMENT); (D) THERE ARE NO OUTSTANDING
SECURITIES OR INSTRUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT CONTAIN
ANY REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE NO CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS OR MAY BECOME BOUND TO REDEEM A SECURITY OF THE COMPANY AND NO OTHER
STOCKHOLDER OR SIMILAR AGREEMENTS TO WHICH THE COMPANY IS PARTY; (E) THERE ARE
NO OUTSTANDING SECURITIES OR INSTRUMENTS CONTAINING ANTI-DILUTION OR SIMILAR
PROVISIONS THAT WILL OR MAY BE TRIGGERED BY THE ISSUANCE OF THE SECURITIES; AND
(F) THE COMPANY DOES NOT HAVE ANY STOCK APPRECIATION RIGHTS OR “PHANTOM STOCK”
PLANS OR AGREEMENTS OR ANY SIMILAR PLAN OR AGREEMENT.  THE COMPANY HAS FURNISHED
TO EACH PURCHASER TRUE AND CORRECT COPIES OF THE COMPANY’S CERTIFICATE OF
INCORPORATION, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “CERTIFICATE
OF INCORPORATION”), AND THE COMPANY’S BYLAWS, AS AMENDED AND AS IN EFFECT ON THE
DATE HEREOF (THE “BYLAWS”), THE ORGANIZATIONAL DOCUMENTS AND BYLAWS OF EACH OF
THE COMPANY’S SUBSIDIARIES, AS AMENDED AND IN EFFECT ON THE DATE THIS
REPRESENTATION IS MADE AND THE TERMS OF ALL OUTSTANDING SECURITIES CONVERTIBLE
INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, COMMON STOCK, AND THE MATERIAL RIGHTS
OF THE HOLDERS THEREOF IN RESPECT THERETO.

 


D.             ISSUANCE OF SECURITIES.  THE NOTES HAVE BEEN DULY AUTHORIZED AND,
UPON ISSUANCE IN ACCORDANCE WITH THE TERMS HEREOF, SHALL BE (I) FREE FROM ALL
TAXES AND LIENS WITH RESPECT TO THE ISSUANCE THEREOF AND (II) ENTITLED TO THE
RIGHTS SET

 

9

--------------------------------------------------------------------------------


 

forth in the Notes.  At least 25,000,000 shares of Common Stock (subject to
adjustment pursuant to the Company’s covenant set forth in Section 4(f) below)
have been duly authorized and reserved for issuance upon conversion of the Notes
and upon exercise of the Warrants.  Upon conversion or exercise in accordance
with the Notes or the Warrants, as the case may be, the Conversion Shares and
the Warrant Shares will be validly issued, fully paid and nonassessable and free
from all taxes and Liens with respect to the issuance thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.  Assuming the
accuracy of the representations and warranties of the Purchasers set forth in
Section 2, the issuance by the Company of the Notes and Warrants is, and the
Conversion Shares and the Warrant Shares upon conversion or exercise in
accordance with the Notes or the Warrants will be, exempt from registration
under the 1933 Act and applicable state securities laws.

 


E.             NO CONFLICTS.  THE EXECUTION AND DELIVERY OF THE TRANSACTION
DOCUMENTS BY THE COMPANY, AND, IF APPLICABLE ITS SUBSIDIARIES, THE PERFORMANCE
BY SUCH PARTIES OF THEIR OBLIGATIONS HEREUNDER AND THEREUNDER AND THE
CONSUMMATION BY SUCH PARTIES OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(INCLUDING THE RESERVATION FOR ISSUANCE AND ISSUANCE OF THE CONVERSION SHARES
AND THE WARRANT SHARES) WILL NOT (I) RESULT IN A VIOLATION OF THE CERTIFICATE OF
INCORPORATION OR THE BYLAWS OF THE COMPANY OR ANY ORGANIZATIONAL DOCUMENT OR
BYLAWS OF ANY SUBSIDIARY; (II) CONFLICT WITH, OR CONSTITUTE A BREACH OR DEFAULT
(OR AN EVENT WHICH, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH,
CONSTITUTES OR WOULD CONSTITUTE A BREACH OR DEFAULT) UNDER, OR GIVE TO OTHERS
ANY RIGHT OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR OTHER
REMEDY WITH RESPECT TO, ANY AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH THE
COMPANY OR ANY SUBSIDIARY IS A PARTY; OR (III) RESULT IN A VIOLATION OF ANY
REQUIREMENTS OF LAW.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF
ANY TERM OF ITS CERTIFICATE OF INCORPORATION (OR THE ORGANIZATIONAL CHARTER) OR
BYLAWS OR OPERATING AGREEMENT, AS APPLICABLE.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN MATERIAL VIOLATION OF ANY TERM OF OR IN MATERIAL DEFAULT UNDER
(OR WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH WOULD BE IN VIOLATION OF
OR DEFAULT UNDER) ANY CONTRACT, AGREEMENT, MORTGAGE, INDEBTEDNESS, INDENTURE,
INSTRUMENT, JUDGMENT, DECREE OR ORDER OR ANY STATUTE, RULE OR REGULATION
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.  THE BUSINESS OF THE
COMPANY AND EACH SUBSIDIARY IS NOT BEING CONDUCTED, AND SHALL NOT BE CONDUCTED,
IN VIOLATION IN ANY MATERIAL RESPECT OF ANY REQUIREMENTS OF LAW.  OTHER THAN THE
FILINGS DESCRIBED IN SECTION 4(B) AND SECTION 4(G), IN THE CASE OF THE
REGISTRATION RIGHTS AGREEMENT, SUCH FILINGS AS WILL BE MADE UNDER THE 1933 ACT
OR STATE SECURITIES LAWS, AND THE FILING OF INSTRUMENTS TO PERFECT SECURITY
INTERESTS, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS REQUIRED TO OBTAIN ANY
CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY
COURT OR GOVERNMENTAL AGENCY OR ANY REGULATORY OR SELF-REGULATORY AGENCY IN
ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR
CONTEMPLATED BY THE TRANSACTION DOCUMENTS IN ACCORDANCE WITH THE TERMS HEREOF OR
THEREOF.  ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND REGISTRATIONS THAT
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS REQUIRED TO OBTAIN AS DESCRIBED IN THE
PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO THE DATE OF
THIS AGREEMENT.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION
OF ANY APPLICABLE PROVISION OF THE SARBANES-OXLEY ACT OF 2002, AS AMENDED, AND
THE RULES AND REGULATIONS

 

10

--------------------------------------------------------------------------------


 

thereunder (collectively, “Sarbanes-Oxley”).  The Company is unaware of any
facts or circumstances that might give rise to any violation of any applicable
provision of Sarbanes-Oxley.  As used in this Agreement, “Governmental Entity”
means the government of any nation, state, city, locality or other political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, the United States Food and Drug Administration
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.  “Requirements of Law”
means, as to any Person, any United States or foreign law, statute, treaty,
rule, regulation, right, privilege, qualification, license or franchise or
determination of an arbitrator or a court or other Governmental Entity, in each
case applicable or binding upon such Person or any of its property or to which
such Person or any of its property is subject or pertaining to any or all of the
transactions contemplated or referred to herein.

 


F.              SEC DOCUMENTS; FINANCIAL STATEMENTS.  SINCE JUNE 30, 2004, THE
COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS
OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”) (ALL OF THE
FOREGOING FILED AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE HEREOF
(INCLUDING ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES
THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN) BEING HEREINAFTER
REFERRED TO AS THE “SEC DOCUMENTS”) AND HAS FILED OR WILL FILE ALL SUCH OTHER
REPORTS, SCHEDULES, FORMS, STATUTES, AND OTHER DOCUMENTS FILED AFTER THE DATE
THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE DATE HEREOF BUT PRIOR TO OR ON THE
CLOSING DATE (THE “ADDITIONAL SEC DOCUMENTS”).  A COMPLETE AND ACCURATE LIST OF
THE SEC DOCUMENTS (AND, TO THE EXTENT FILED PRIOR TO THE DATE HEREOF, THE
ADDITIONAL SEC DOCUMENTS) IS SET FORTH ON THE SEC’S WEBSITE WWW.SEC.GOV.  THE
COMPANY HAS MADE AVAILABLE (OR WILL MAKE AVAILABLE) TO THE PURCHASERS OR THEIR
RESPECTIVE REPRESENTATIVES TRUE AND COMPLETE COPIES OF THE SEC DOCUMENTS AND THE
ADDITIONAL SEC DOCUMENTS.  EACH OF THE SEC DOCUMENTS AND THE ADDITIONAL SEC
DOCUMENTS WAS FILED (OR WILL BE FILED) WITH THE SEC WITHIN THE TIME FRAMES
PRESCRIBED BY THE SEC FOR THE FILING OF SUCH SEC DOCUMENTS AND ADDITIONAL SEC
DOCUMENTS (INCLUDING ANY EXTENSIONS OF SUCH TIME FRAMES PERMITTED BY RULE 12B-25
UNDER THE 1934 ACT) SUCH THAT EACH FILING WAS TIMELY FILED (OR DEEMED TIMELY
FILED PURSUANT TO RULE 12B-25 UNDER THE 1934 ACT) WITH THE SEC.  AS OF THEIR
RESPECTIVE DATES, THE SEC DOCUMENTS AND THE ADDITIONAL SEC DOCUMENTS COMPLIED
(OR WILL COMPLY) IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT
AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO
THE SEC DOCUMENTS AND THE ADDITIONAL SEC DOCUMENTS.  NONE OF THE SEC DOCUMENTS
OR ADDITIONAL SEC DOCUMENTS, AT THE TIME THEY WERE FILED (OR WILL BE FILED) WITH
THE SEC, CONTAINED (OR WILL CONTAIN) ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  SINCE THE FILING OF THE SEC DOCUMENTS AND ANY
ADDITIONAL SEC DOCUMENTS FILED PRIOR TO THE DATE HEREOF, NO EVENT HAS OCCURRED
THAT WOULD REQUIRE AN AMENDMENT OR SUPPLEMENT TO ANY OF THE SEC DOCUMENTS OR ANY
OF THE ADDITIONAL SEC DOCUMENTS TO THE EXTENT SUCH SEC DOCUMENTS OR ADDITIONAL
SEC DOCUMENTS HAVE NOT ALREADY BEEN AMENDED OR SUPPLEMENTED AS OF THE DATE
HEREOF.

 

11

--------------------------------------------------------------------------------


 

Except for correspondence with respect to (i) written requests by the Company,
from time to time, for confidential treatment of specified information in
agreements required to be filed as exhibits to SEC Documents and (ii) the
Company Registration Statement on Form SB-2, copies of which have been
previously provided to the Purchasers, the Company has not received any written
comments from the SEC staff that have not been resolved to the satisfaction of
the SEC staff.  As of their respective dates, the financial statements of the
Company included in the SEC Documents or in the Additional SEC Documents
complied (or will comply) as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Except as permitted with respect to foreign acquired entities,
such financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments that are not material
individually or in the aggregate).  None of the Company or, to the Company’s
knowledge, any stockholder, officer, director or Affiliate (as defined in
Section 4(j)) of the Company has made any other filing with the SEC, issued any
press release or made any other public statement or communication on behalf of
the Company or otherwise relating to the Company or any of its Subsidiaries that
contains any untrue statement of a material fact or omits any statement of
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or has provided any
other information to the Purchasers, including information referred to in
Section 2(d), that contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. 
Except as set forth on Schedule 3(w), which will be filed with the Form 8-K to
be filed by the Company pursuant to Section 4(i) hereof, none of the Company or
any of its officers, directors, employees or agents has provided the Purchasers
with any material, nonpublic information.  Except for ancillary documents to be
executed by the Company in connection with its acquisition of the shares of
Biosil Limited and Nagor Limited, respectively, the Company is not required to
file and will not be required to file any agreement, note, lease, mortgage, deed
or other instrument entered into prior to the date hereof and to which the
Company is a party or by which the Company is bound that has not been previously
filed as an exhibit (including by way of incorporation by reference) to its
reports filed or made with the SEC under the 1934 Act.  The accounting firm of
Greenberg & Company LLC, which has expressed its opinion with respect to the
consolidated financial statements included in the Company’s annual report on
Form 10-KSB for the fiscal year ended June 30, 2005 (the “Audit Opinion”) and
reviewed the consolidated financial standards included in the Company’s most
recently filed quarterly report on Form 10-QSB is independent of the Company
pursuant to the standards set forth in Rule 2-01 of Regulation S-X promulgated
by the SEC, and such firm was otherwise qualified to render the Audit Opinion
and complete such review under

 

12

--------------------------------------------------------------------------------


 

applicable law and the rules and regulations of the SEC.  There is no
transaction, arrangement or other relationship between the Company and an
unconsolidated or other off-balance-sheet entity that is required to be
disclosed by the Company in its reports pursuant to the 1934 Act that has not
been so disclosed in the SEC Documents.  Since June 30, 2004, neither the
Company nor, to the knowledge of the Company, any director, officer or employee,
of the Company, has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or its internal accounting controls, including any
complaint, allegation, assertion or claim that the Company has engaged in
questionable accounting or auditing practices.  No attorney representing the
Company, whether or not employed by the Company, has reported evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company pursuant to Section 307 of the Sarbanes-Oxley Act of 2002, and
the SEC’s rules and regulations promulgated thereunder.  Since June 30, 2004,
there have been no internal or SEC investigations regarding accounting or
revenue recognition discussed with, reviewed by or initiated at the direction of
the chief executive officer, principal financial officer, the Board of Directors
or any committee thereof.  Other than qualifying the shares of Common Stock for
listing on the American Stock Exchange (the “AMEX”), the Company is eligible to
register the Conversion Shares and the Warrant Shares for resale by the
Purchaser on Form S-3 promulgated under the 1933 Act.

 


G.             ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED IN ANY SEC
DOCUMENTS THAT WERE FILED WITH THE SEC AT LEAST FIVE (5) DAYS PRIOR TO THE DATE
OF THIS AGREEMENT, SINCE JUNE 30, 2005, THERE HAS BEEN NO MATERIAL ADVERSE
EFFECT.  THE COMPANY HAS NOT TAKEN ANY STEPS, AND THE COMPANY CURRENTLY DOES NOT
EXPECT TO TAKE ANY STEPS, TO SEEK PROTECTION PURSUANT TO ANY BANKRUPTCY LAW NOR
DOES THE COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE THAT THE CREDITORS OF
THE COMPANY INTEND TO INITIATE INVOLUNTARY BANKRUPTCY PROCEEDINGS OR ANY
KNOWLEDGE OF ANY FACT THAT WOULD REASONABLY LEAD A CREDITOR TO DO SO.  THE
COMPANY IS NOT AS OF THE DATE HEREOF, NOR AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, WILL BE INSOLVENT (AS DEFINED BELOW).  FOR
PURPOSES OF THIS SECTION 3(G), “INSOLVENT” MEANS (I) THE PRESENT FAIR SALEABLE
VALUE OF THE COMPANY’S ASSETS IS LESS THAN THE AMOUNT REQUIRED TO PAY THE
COMPANY’S TOTAL INDEBTEDNESS, CONTINGENT OR OTHERWISE, (II) THE COMPANY IS
UNABLE TO PAY ITS DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE,
AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED, (III) THE COMPANY
INTENDS TO INCUR, PRIOR TO APRIL 30, 2008, OR BELIEVES THAT IT WILL INCUR, PRIOR
TO APRIL 30, 2008, DEBTS THAT WOULD BE BEYOND ITS ABILITY TO PAY AS SUCH DEBTS
MATURE OR (IV) THE COMPANY HAS UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT
THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED AND IS
PROPOSED TO BE CONDUCTED.  EXCEPT AS DISCLOSED IN SCHEDULE 3(G), SINCE JUNE 30,
2005, THE COMPANY HAS NOT DECLARED OR PAID ANY DIVIDENDS OR SOLD ANY ASSETS
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS, INDIVIDUALLY OR IN THE AGGREGATE, IN
EXCESS OF $250,000.  EXCEPT AS DISCLOSED IN SCHEDULE 3(G), SINCE JUNE 30, 2005,
THE COMPANY HAS NOT HAD ANY CAPITAL EXPENDITURES OUTSIDE THE ORDINARY COURSE OF
ITS BUSINESS IN EXCESS OF $250,000.

 

13

--------------------------------------------------------------------------------


 


H.             ABSENCE OF LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 3(H) AND
EXCEPT FOR ACTIONS OR LITIGATION BROUGHT BY PERSONS (OTHER THAN ANY GOVERNMENTAL
ENTITY) IN WHICH THE ONLY CLAIM MADE WAS FOR MONEY DAMAGES AND NEITHER THE
AMOUNT CLAIMED NOR THE AGGREGATE PAYMENTS MADE EXCEEDED $50,000 AND NO OTHER
REMEDY OR RELIEF WAS PROVIDED, (I) THERE IS NO, NOR DURING THE PAST FIVE YEARS
HAS THERE BEEN ANY, ACTION, SUIT, PROCEEDING, CLAIM, INQUIRY, COMPLAINT,
DISPUTE, ARBITRATION OR INVESTIGATION (EACH, A “CLAIM”) BEFORE OR BY ANY COURT,
PUBLIC BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE
COMPANY, THE COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES OR ANY OF THE
COMPANY’S OR ITS SUBSIDIARIES’ OFFICERS OR DIRECTORS IN THEIR CAPACITIES AS
SUCH, AND (II) TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE DIRECTORS OR
OFFICERS OF THE COMPANY HAS BEEN INVOLVED AS A PLAINTIFF, DEFENDANT OR
THIRD-PARTY WITNESS IN SECURITIES-RELATED LITIGATION DURING THE PAST FIVE
YEARS.  NONE OF THE MATTERS DESCRIBED IN SCHEDULE 3(H), REGARDLESS OF THEIR
OUTCOME, WILL HAVE A MATERIAL ADVERSE EFFECT.


 


I.              ACKNOWLEDGMENT REGARDING PURCHASER’S PURCHASE OF NOTES AND
WARRANTS.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH PURCHASER IS ACTING
SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE COMPANY
IN CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT EACH PURCHASER IS NOT
ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR
CAPACITY) WITH RESPECT TO THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND ANY ADVICE GIVEN BY ANY PURCHASER OR ANY OF
THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS MERELY
INCIDENTAL TO SUCH PURCHASER’S PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER
REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THE
TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION BY THE
COMPANY AND ITS REPRESENTATIVES.

 


J.              NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR
CIRCUMSTANCES.  EXCEPT FOR THE ISSUANCE OF THE NOTES AND WARRANTS CONTEMPLATED
BY THIS AGREEMENT, NO EVENT, LIABILITY, DEVELOPMENT OR CIRCUMSTANCE HAS OCCURRED
OR EXISTS, OR IS CONTEMPLATED TO OCCUR, WITH RESPECT TO THE COMPANY OR ITS
SUBSIDIARIES OR THEIR RESPECTIVE BUSINESS, PROPERTIES, CREDIT WORTHINESS,
PROSPECTS, OPERATIONS OR FINANCIAL CONDITION, THAT WOULD BE REQUIRED TO BE
DISCLOSED BY THE COMPANY UNDER APPLICABLE SECURITIES LAWS AT THE TIME THIS
REPRESENTATION IS MADE ON A REGISTRATION STATEMENT ON FORM SB-2 FILED WITH THE
SEC RELATING TO AN ISSUANCE AND SALE BY THE COMPANY OF COMMON STOCK AND THAT HAS
NOT BEEN DISCLOSED IN AN SEC DOCUMENT FILED WITH THE SEC AT LEAST FIVE (5) DAYS
PRIOR TO THE DATE OF THIS AGREEMENT.

 


K.             NO GENERAL SOLICITATION.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED OR WILL
ENGAGE IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE
MEANING OF REGULATION D UNDER THE 1933 ACT) IN CONNECTION WITH THE OFFER OR SALE
OF THE SECURITIES.

 

14

--------------------------------------------------------------------------------


 


L.              NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF ANY OF
THE SECURITIES UNDER THE 1933 ACT OR CAUSE THIS OFFERING OF THE SECURITIES TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE 1933 ACT OR
ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS OF ANY AUTHORITY, NOR WILL THE
COMPANY TAKE ANY ACTION OR STEPS THAT WOULD REQUIRE REGISTRATION OF THE ISSUANCE
OF ANY OF THE SECURITIES UNDER THE 1933 ACT OR CAUSE THE OFFERING OF THE
SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS FOR PURPOSES OF THE 1933 ACT
OTHER THAN AS CONTEMPLATED IN THE REGISTRATION RIGHTS AGREEMENT.

 


M.            DILUTIVE EFFECT.  THE COMPANY UNDERSTANDS AND ACKNOWLEDGES THAT
THE NUMBER OF CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES AND THE
WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS WILL INCREASE IN CERTAIN
CIRCUMSTANCES.  THE COMPANY FURTHER ACKNOWLEDGES THAT ANY OBLIGATION TO ISSUE
CONVERSION SHARES UPON CONVERSION OF THE NOTES IN ACCORDANCE WITH THIS AGREEMENT
AND THE NOTES AND ITS OBLIGATION TO ISSUE THE WARRANT SHARES UPON EXERCISE OF
THE WARRANTS IN ACCORDANCE WITH THIS AGREEMENT AND THE WARRANTS IS, IN EACH
CASE, ABSOLUTE AND UNCONDITIONAL REGARDLESS OF THE DILUTIVE EFFECT THAT SUCH
ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER STOCKHOLDERS OF THE
COMPANY.  TAKING THE FOREGOING INTO ACCOUNT, THE BOARD OF DIRECTORS HAS
DETERMINED IN ITS GOOD FAITH BUSINESS JUDGMENT THAT THE ISSUANCE OF THE NOTES
AND THE WARRANTS AND THE CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY ARE IN THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS.

 


N.             EMPLOYEE RELATIONS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS INVOLVED IN ANY LABOR UNION DISPUTE NOR, TO THE KNOWLEDGE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, IS ANY SUCH DISPUTE THREATENED.  EXCEPT AS
SET FORTH ON SCHEDULE 3(N), NONE OF THE EMPLOYEES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A MEMBER OF A UNION THAT RELATES TO SUCH EMPLOYEE’S RELATIONSHIP
WITH THE COMPANY OR SUCH SUBSIDIARY, AND NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO A COLLECTIVE BARGAINING AGREEMENT, AND THE COMPANY
AND ITS SUBSIDIARIES BELIEVE THAT THE COMPANY’S RELATIONS WITH ITS EMPLOYEES AND
THE RELATIONS OF ITS SUBSIDIARIES WITH THEIR RESPECTIVE EMPLOYEES ARE GOOD. 
EXCEPT AS PREVIOUSLY DISCLOSED IN THE SEC DOCUMENTS FILED AT LEAST FIVE (5)
BUSINESS DAYS PRIOR TO THE DATE HEREOF, NO EXECUTIVE OFFICER (AS DEFINED IN
RULE 3B-7 UNDER THE 1934 ACT), NOR ANY OTHER PERSON WHOSE TERMINATION WOULD BE
REQUIRED TO BE DISCLOSED PURSUANT TO ITEM 5.02 OF FORM 8-K, HAS NOTIFIED THE
COMPANY THAT SUCH PERSON INTENDS TO LEAVE THE COMPANY OR OTHERWISE TERMINATE
SUCH PERSON’S EMPLOYMENT WITH THE COMPANY.  TO THE KNOWLEDGE OF THE COMPANY OR
ITS SUBSIDIARIES, NO EXECUTIVE OFFICER IS, OR IS NOW EXPECTED TO BE, IN
VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY,
DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT, NON-COMPETITION AGREEMENT, OR
ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE COVENANT, AND, TO THE
COMPANY’S KNOWLEDGE, THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE OFFICER
DOES NOT SUBJECT THE COMPANY OR ITS SUBSIDIARIES TO ANY LIABILITY WITH RESPECT
TO ANY OF THE FOREGOING MATTERS.  THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS
RELATING TO

 

15

--------------------------------------------------------------------------------


 

employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not result,
either individually or in the aggregate, in a Material Adverse Effect.

 


O.             INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY AND ITS SUBSIDIARIES
OWN OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL TRADEMARKS, TRADE NAMES,
SERVICE MARKS, SERVICE MARK, SERVICE NAMES, AND ALL APPLICATIONS AND
REGISTRATIONS THEREFOR, TRADEDRESS, INTERNET DOMAIN NAMES, WEB PAGES, PATENTS,
PATENT APPLICATIONS, PATENT RIGHTS, COPYRIGHTS (WHETHER OR NOT REGISTERED),
INVENTIONS, LICENSES, APPROVALS, GOVERNMENTAL AUTHORIZATIONS, TRADE SECRETS,
KNOW-HOW, DATABASES, PROCESSES, PROCEDURES, CUSTOMER LISTS,
PERSONALLY-IDENTIFIABLE INFORMATION, CONFIDENTIAL BUSINESS INFORMATION, COMPUTER
SOFTWARE AND RELATED DOCUMENTATION AND OTHER INTELLECTUAL PROPERTY RIGHTS
NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED (COLLECTIVELY,
THE “INTELLECTUAL PROPERTY”).  SCHEDULE 3(O) CONTAINS A COMPLETE AND CORRECT
LIST OF ALL PATENTED AND REGISTERED INTELLECTUAL PROPERTY OWNED BY THE COMPANY
AND ITS SUBSIDIARIES AND ALL PENDING PATENT APPLICATIONS AND APPLICATIONS FOR
THE REGISTRATION OF OTHER INTELLECTUAL PROPERTY OWNED OR FILED BY THE COMPANY OR
ITS SUBSIDIARIES.  SCHEDULE 3(O) ALSO CONTAINS A COMPLETE AND CORRECT LIST OF
ALL LICENSES AND OTHER RIGHTS GRANTED BY THE COMPANY TO ANY THIRD PARTY WITH
RESPECT TO THE INTELLECTUAL PROPERTY AND LICENSES AND OTHER RIGHTS WITH RESPECT
TO INTELLECTUAL PROPERTY GRANTED BY ANY THIRD PARTY TO THE COMPANY.  ALL SUCH
ITEMS OF INTELLECTUAL PROPERTY AND LICENSES WITH RESPECT THERETO ARE VALID,
SUBSISTING ANY ENFORCEABLE AND IN FULL FORCE AND EFFECT.  NONE OF THE RIGHTS OF
THE COMPANY IN ANY INTELLECTUAL PROPERTY HAVE EXPIRED OR TERMINATED, OR ARE
EXPECTED TO EXPIRE OR TERMINATE WITHIN FIVE YEARS FROM THE DATE OF THIS
AGREEMENT.  EXCEPT AS DESCRIBED IN SCHEDULE 3(O), NONE OF THE INTELLECTUAL
PROPERTY, PRODUCTS OR SERVICES USED, DEVELOPED, PROVIDED, IMPORTED, MADE, SOLD,
LICENSED OR OTHERWISE EXPLOITED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
INFRINGES UPON OR OTHERWISE VIOLATES ANY INTELLECTUAL PROPERTY RIGHTS OF
OTHERS.  EXCEPT AS DESCRIBED IN SCHEDULE 3(O), NO LITIGATION IS PENDING AND NO
CLAIM HAS BEEN MADE AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES OR, TO THE
KNOWLEDGE OF THE COMPANY, IS THREATENED, CONTESTING THE RIGHT OF THE COMPANY OR
ANY SUBSIDIARY TO SELL, LICENSE OR USE THE INTELLECTUAL PROPERTY PRESENTLY SOLD,
LICENSED OR USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.  TO THE COMPANY’S
KNOWLEDGE, THERE IS NO PATENT OR PATENT APPLICATION WHICH CONTAINS CLAIMS THAT
INTERFERE WITH THE ISSUED OR PENDING CLAIMS OF ANY OF THE INTELLECTUAL PROPERTY
OWNED, LICENSED OR USED BY THE COMPANY. THE COMPANY AND ITS SUBSIDIARIES AND, TO
THE COMPANY’S KNOWLEDGE, THE INVENTORS OF THE INTELLECTUAL PROPERTY OWNED,
LICENSED OR USED BY THE COMPANY AND THE COMPANY’S LICENSORS, HAVE COMPLIED WITH
THE DUTY OF CANDOR AND DISCLOSURE SET FORTH IN 37 C.F.R. § 1.56 WITH RESPECT TO
EACH OF THE PATENTS AND PATENT APPLICATIONS COMPRISING THE INTELLECTUAL PROPERTY
OWNED, LICENSED OR USED BY THE COMPANY.  NONE OF THE TECHNOLOGY EMPLOYED BY THE
COMPANY OR ITS SUBSIDIARIES HAS BEEN OBTAINED OR IS BEING USED BY THE COMPANY OR
ITS SUBSIDIARIES IN VIOLATION OF ANY CONTRACTUAL OBLIGATION BINDING ON THE
COMPANY OR ITS SUBSIDIARIES OR, TO THE COMPANY’S KNOWLEDGE, ANY OF ITS OFFICERS,
DIRECTORS OR EMPLOYEES IN VIOLATION OF THE RIGHTS OF ANY PERSONS.  THE COMPANY
AND ITS SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY MEASURES TO PROTECT THE
SECRECY, CONFIDENTIALITY AND VALUE OF ALL OF THEIR INTELLECTUAL PROPERTY. 
EXCEPT AS DESCRIBED IN SCHEDULE 3(O), TO THE KNOWLEDGE OF THE COMPANY, NO THIRD
PARTY IS INFRINGING UPON OR

 

16

--------------------------------------------------------------------------------


 

otherwise violating the Intellectual Property rights of the Company or any of
its Subsidiaries.  To the Company’s knowledge, at no time during the conception
or reduction to practice of the Company’s or any of its Subsidiaries’
Intellectual Property was any developer, inventor or other contributor to such
Intellectual Property operating under any grants from any governmental
authority.  Each present or past employee, officer, consultant or any other
Person who developed any part of any product that is or will be used in the
conduct of the Company’s business as currently contemplated has executed a valid
and enforceable agreement with the Company or the Subsidiary that conveys any
and all right, title and interest in and to all Intellectual Property developed
by such Person in connection with such Person’s employment or contract with the
Company or the Subsidiary, and establishes that, to the extent such Person is an
author of a copyrighted work created in connection with such Person’s employment
or contract, such work is a “work made for hire.”

 


P.             ENVIRONMENTAL LAWS.  EACH OF THE COMPANY AND ITS SUBSIDIARIES
(I) IS IN COMPLIANCE WITH ANY AND ALL ENVIRONMENTAL LAWS (AS DEFINED BELOW),
(II) HAS RECEIVED ALL PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF IT UNDER
APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT ITS BUSINESS, (III) IS IN COMPLIANCE
WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL AND
(IV) TO THE COMPANY’S KNOWLEDGE, THERE ARE NO EVENTS, CONDITIONS OR
CIRCUMSTANCES REASONABLY LIKELY TO RESULT IN LIABILITY OF THE COMPANY OR ANY
SUBSIDIARY PURSUANT TO ENVIRONMENTAL LAWS.  THE TERM “ENVIRONMENTAL LAWS” MEANS
ALL FEDERAL, STATE, LOCAL OR FOREIGN LAWS RELATING TO POLLUTION OR PROTECTION OF
HUMAN HEALTH OR THE ENVIRONMENT (INCLUDING AMBIENT AIR, SURFACE WATER,
GROUNDWATER, LAND SURFACE OR SUBSURFACE STRATA), INCLUDING LAWS RELATING TO
EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF CHEMICALS, POLLUTANTS,
CONTAMINANTS, OR TOXIC OR HAZARDOUS SUBSTANCES OR WASTES INTO THE ENVIRONMENT,
OR OTHERWISE RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE,
TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS MATERIALS, AS
WELL AS ALL AUTHORIZATIONS, CODES, DECREES, DEMANDS OR DEMAND LETTERS,
INJUNCTIONS, JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS, ORDERS, PERMITS,
PLANS OR REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER.

 


Q.             TITLE.  THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND VALID
TITLE TO ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF
THE COMPANY, IN EACH CASE FREE AND CLEAR OF ALL LIENS EXCEPT SUCH AS ARE
DESCRIBED IN SCHEDULE 3(Q) AND EXCEPT FOR LIENS INCURRED TO SECURE INDEBTEDNESS
USED TO PURCHASE OR REFINANCE ANY SUCH PERSONAL PROPERTY THAT ONLY SECURES SUCH
PERSONAL PROPERTY.  THE COMPANY DOES NOT OWN (RATHER THAN LEASE) ANY INTEREST IN
ANY REAL PROPERTY.

 


R.              INSURANCE.  THE COMPANY AND EACH SUBSIDIARY IS INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND
CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY
INSURANCE COVERAGE SOUGHT OR APPLIED FOR, AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES

 

17

--------------------------------------------------------------------------------


 

or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

 


S.             REGULATORY PERMITS.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS, APPROVALS, LICENSES AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED (“PERMITS”),
INCLUDING ALL PERMITS REQUIRED BY THE UNITED STATES FOOD AND DRUG ADMINISTRATION
(THE “FDA”) OR ANY OTHER FEDERAL, STATE OR FOREIGN AGENCIES OR BODIES ENGAGED IN
THE REGULATION OF MEDICAL DEVICES, INCLUDING BREAST IMPLANTS, OR BIOHAZARDOUS
MATERIALS, AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH PERMIT.  EACH
OF THE COMPANY AND EACH SUBSIDIARY IS, AND AT ALL TIMES SINCE JULY 1, 2001, HAS
BEEN, IN COMPLIANCE WITH ALL PERMITS AND ALL REQUIREMENTS OF LAW APPLICABLE TO
SUCH ENTITY OR BY WHICH ANY PROPERTY OR ASSET OF SUCH ENTITY IS BOUND OR
AFFECTED, AND HAS NOT RECEIVED WRITTEN NOTICE OF ANY VIOLATION OF ANY SUCH
REQUIREMENTS OF LAW, EXCEPT AS HAS NOT HAD, OR WOULD NOT REASONABLY BE EXPECTED
TO HAVE, A MATERIAL ADVERSE EFFECT.  THE COMPANY IS NOT IN VIOLATION OF ANY OF
THE RULES, REGULATIONS OR REQUIREMENTS OF THE OTC BULLETIN BOARD (THE “PRINCIPAL
MARKET”; PROVIDED, HOWEVER, THAT, IF AFTER THE DATE OF THIS AGREEMENT THE COMMON
STOCK IS LISTED ON THE NEW YORK STOCK EXCHANGE, THE AMEX, ANY OTHER NATIONALLY
RECOGNIZED STOCK EXCHANGE OR ON THE NASDAQ STOCK MARKET, INC. (“NASDAQ”), THE
“PRINCIPAL MARKET” SHALL MEAN SUCH EXCHANGE OR MARKET, AS APPLICABLE), AND HAS
NO KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES THAT COULD REASONABLY LEAD TO
SUSPENSION OR TERMINATION OF TRADING OF THE COMMON STOCK ON THE PRINCIPAL
MARKET.  SINCE FEBRUARY 7, 2003, (I) THE COMPANY’S COMMON STOCK HAS BEEN
ELIGIBLE FOR QUOTATION ON THE PRINCIPAL MARKET, (II) TRADING IN THE COMMON STOCK
HAS NOT BEEN SUSPENDED BY THE SEC OR THE PRINCIPAL MARKET AND (III) THE COMPANY
HAS RECEIVED NO COMMUNICATION, WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL
MARKET REGARDING THE SUSPENSION OR TERMINATION OF TRADING OF THE COMMON STOCK ON
THE PRINCIPAL MARKET.  THE COMPANY SATISFIES THE QUANTITATIVE AND QUALITATIVE
STANDARDS APPLICABLE TO SMALL BUSINESS ISSUERS (AS DEFINED IN SEC REGULATION
S-B) FOR INITIAL LISTING OF THE COMMON STOCK ON THE AMEX, AS SET FORTH IN PART I
OF THE AMEX COMPANY GUIDE.

 


T.              INTERNAL ACCOUNTING CONTROLS; DISCLOSURE CONTROLS AND
PROCEDURES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAIN A SYSTEM OF
INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT
(I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN
ASSET AND LIABILITY ACCOUNTABILITY, (III) ACCESS TO ASSETS OR INCURRENCE OF
LIABILITY IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS AND LIABILITIES IS
COMPARED WITH THE EXISTING ASSETS AND LIABILITIES AT REASONABLE INTERVALS AND
APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.  THE COMPANY HAS
TIMELY FILED AND MADE AVAILABLE TO THE PURCHASERS ALL CERTIFICATIONS AND
STATEMENTS REQUIRED BY (A) RULE 13A-14 OR RULE 15D-14 UNDER THE 1934 ACT AND
(B) SECTION 906 OF SARBANES-OXLEY WITH RESPECT TO ANY COMPANY SEC DOCUMENTS. 
THE COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES REQUIRED BY RULE 13A-15
OR RULE 15D-15 UNDER THE

 

18

--------------------------------------------------------------------------------


 

1934 Act; such controls and procedures are effective to ensure that the
information required to be disclosed by the Company in the reports that it files
with or submits to the SEC (X) is recorded, processed, summarized and reported
accurately within the time periods specified in the SEC’s rules and forms and
(Y) is accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, as appropriate to
allow timely decisions regarding required disclosure.  The Company maintains
internal control over financial reporting required by Rule 13a-15 or Rule 15d-15
under the 1934 Act; such internal control over financial reporting is effective
and does not contain any material weaknesses.

 


U.             NO MATERIALLY ADVERSE CONTRACTS, ETC.  EXCEPT AS HAS NOT HAD, AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, (I) EACH
SPECIFIED CONTRACT IS A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY OR A
SUBSIDIARY, AS APPLICABLE, IN FULL FORCE AND EFFECT AND ENFORCEABLE AGAINST THE
COMPANY OR A SUBSIDIARY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECT OF
ANY APPLICABLE BANKRUPTCY, INSOLVENCY (INCLUDING ALL LAWS RELATING TO FRAUDULENT
TRANSFERS), REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND SUBJECT TO THE EFFECT OF GENERAL PRINCIPLES OF EQUITY,
(II) TO THE KNOWLEDGE OF THE COMPANY, EACH SPECIFIED CONTRACT IS A LEGAL, VALID
AND BINDING OBLIGATION OF THE COUNTERPARTY THERETO, IN FULL FORCE AND EFFECT AND
ENFORCEABLE AGAINST SUCH COUNTERPARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY (INCLUDING ALL LAWS RELATING
TO FRAUDULENT TRANSFERS), REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO THE EFFECT OF GENERAL PRINCIPLES OF
EQUITY, (III) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS AND, TO THE
COMPANY’S KNOWLEDGE, NO COUNTERPARTY IS, IN BREACH OR VIOLATION OF, OR IN
DEFAULT UNDER, ANY SPECIFIED CONTRACT, (IV) NONE OF THE COMPANY OR ANY OF THE
SUBSIDIARIES HAS RECEIVED ANY CLAIM OF DEFAULT UNDER ANY SPECIFIED CONTRACT OR
ANY WRITTEN NOTICE OF AN INTENTION TO TERMINATE, NOT RENEW OR CHALLENGE THE
VALIDITY OR ENFORCEABILITY OF ANY SPECIFIED CONTRACT AND (V) TO THE COMPANY’S
KNOWLEDGE, NO EVENT HAS OCCURRED WHICH WOULD RESULT IN A BREACH OR VIOLATION OF,
OR A DEFAULT UNDER, ANY SPECIFIED CONTRACT (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME OR BOTH).  FOR PURPOSES OF THIS AGREEMENT, THE TERM “SPECIFIED CONTRACT”
MEANS ANY CONTRACT, AGREEMENT OR UNDERSTANDING CURRENTLY IN EFFECT THAT HAS BEEN
FILED (OR SHOULD HAVE BEEN FILED) AS AN EXHIBIT TO ANY SEC DOCUMENT OR IS
OTHERWISE DESCRIBED OR INCORPORATED BY REFERENCE IN SUCH SEC DOCUMENT.  NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY CHARTER, CORPORATE OR
OTHER LEGAL RESTRICTION, OR ANY JUDGMENT, DECREE, ORDER, RULE OR REGULATION THAT
HAS, OR IS EXPECTED IN THE FUTURE TO HAVE, A MATERIAL ADVERSE EFFECT.  NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY CONTRACT, AGREEMENT OR
UNDERSTANDING THAT IN THE JUDGMENT OF THE COMPANY’S OFFICERS HAS OR IS EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 


V.             TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) HAS
MADE OR FILED ALL MATERIAL FOREIGN, FEDERAL, STATE AND LOCAL INCOME AND OTHER
TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION IN WHICH IT
IS SUBJECT TO TAX, (II) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS
AND CHARGES THAT ARE MATERIAL IN AMOUNT AND DUE, WHETHER SHOWN TO BE DUE ON SUCH
RETURNS, REPORTS AND DECLARATIONS OR OTHERWISE, EXCEPT THOSE BEING CONTESTED IN
GOOD FAITH AND FOR WHICH THE COMPANY HAS

 

19

--------------------------------------------------------------------------------


 

made appropriate reserves on its books, and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
(referred to in clause (i) above) apply.  There are no unpaid taxes in any
material amount claimed in writing to be due by the taxing authority of any
jurisdiction, and, to the Company’s knowledge, there is no basis for any such
claim.

 


W.            TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH IN
SCHEDULE 3(W) OR AS SET FORTH IN THE SEC DOCUMENTS FILED AT LEAST FIVE (5)
BUSINESS DAYS PRIOR TO THE DATE OF THIS AGREEMENT, NO RELATED PARTY (AS DEFINED
IN SECTION 4(J)) OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY OF THEIR
RESPECTIVE AFFILIATES, IS PRESENTLY, OR HAS BEEN WITHIN THE PAST TWO YEARS, A
PARTY TO ANY TRANSACTION, CONTRACT, AGREEMENT, INSTRUMENT, COMMITMENT,
UNDERSTANDING OR OTHER ARRANGEMENT OR RELATIONSHIP WITH THE COMPANY (OTHER THAN
DIRECTLY FOR SERVICES AS AN EMPLOYEE, OFFICER AND/OR DIRECTOR), WHETHER FOR THE
FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS OR CONSIDERATION TO OR FROM
ANY SUCH RELATED PARTY.  EXCEPT AS SET FORTH IN SCHEDULE 3(W), NO RELATED PARTY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE
AFFILIATES, HAS ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN ANY PERSON (OTHER
THAN OWNERSHIP OF LESS THAN 1% OF THE OUTSTANDING COMMON STOCK OF A PUBLICLY
TRADED CORPORATION) IN WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS ANY
DIRECT OR INDIRECT OWNERSHIP INTEREST OR WITH WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES COMPETES OR HAS A BUSINESS RELATIONSHIP.

 


X.             APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND THE BOARD
OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION OR OTHER
SIMILAR ANTI-TAKEOVER PROVISION UNDER THE CERTIFICATE OF INCORPORATION OR THE
LAWS OF DELAWARE THAT IS OR COULD BECOME APPLICABLE TO THE PURCHASERS AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING THE
COMPANY’S ISSUANCE OF THE SECURITIES AND THE PURCHASERS’ OWNERSHIP OF THE
SECURITIES.

 


Y.             RIGHTS AGREEMENT.  THE COMPANY HAS NOT ADOPTED A STOCKHOLDER
RIGHTS PLAN OR SIMILAR ARRANGEMENT RELATING TO ACCUMULATIONS OF BENEFICIAL
OWNERSHIP OF COMMON STOCK OR A CHANGE IN CONTROL OF THE COMPANY.

 


Z.             FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR ANY OF ITS
SUBSIDIARIES, NOR TO THE COMPANY’S KNOWLEDGE, ANY DIRECTOR, OFFICER, AGENT,
EMPLOYEE OR OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS, IN THE COURSE OF ITS ACTIONS FOR, OR ON BEHALF OF, THE COMPANY
OR ANY OF ITS SUBSIDIARIES, USED ANY CORPORATE FUNDS FOR ANY UNLAWFUL
CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO
POLITICAL ACTIVITY; MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN
OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS; VIOLATED OR IS
IN VIOLATION OF ANY PROVISION OF THE U.S. FOREIGN CORRUPT PRACTICES ACT OF 1977,
AS AMENDED; OR MADE ANY UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT,
KICKBACK OR OTHER UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT
OFFICIAL OR EMPLOYEE.

 

20

--------------------------------------------------------------------------------


 


AA.           NO OTHER AGREEMENTS.  AS OF THE CLOSING DATE, THE COMPANY HAS NOT,
DIRECTLY OR INDIRECTLY, MADE ANY AGREEMENTS WITH ANY PURCHASERS RELATING TO THE
TERMS OR CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS.

 


BB.          OUTSTANDING INDEBTEDNESS; LIENS.  PAYMENTS OF PRINCIPAL AND OTHER
PAYMENTS DUE UNDER THE NOTES WILL, UPON ISSUANCE IN CONNECTION WITH THE CLOSING,
RANK SENIOR TO ALL OTHER INDEBTEDNESS (AS DEFINED IN THE NOTES) OF THE COMPANY
AND ITS SUBSIDIARIES OTHER THAN (X) PAYMENTS OF (I) PRINCIPAL DUE UNDER THAT
CERTAIN LOAN AGREEMENT DATED SEPTEMBER 10, 2004 BY AND BETWEEN BNP PARIBAS AND
ES HOLDINGS SAS, WHICH AGREEMENT HAS NOT BEEN AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED SINCE SUCH DATE EXCEPT AS PREVIOUSLY FILED AS AN EXHIBIT TO AN SEC
DOCUMENT (THE “BNP FACILITY”) AND (II) THE TWO SUBSEQUENT PAYMENTS (AS DEFINED
IN THE EUROSILICONE AGREEMENT) DUE UNDER THE EUROSILICONE AGREEMENT; PROVIDED,
HOWEVER THAT THE AGGREGATE AMOUNT OF ALL SUCH PRINCIPAL PAYMENTS SHALL NOT
EXCEED €16,400,000, AND (Y) TRADE ACCOUNTS PAYABLE OF THE COMPANY AND ITS
SUBSIDIARIES.  AS USED IN THIS AGREEMENT, THE “EUROSILICONE AGREEMENT” MEANS
THAT CERTAIN AGREEMENT FOR THE SALE AND PURCHASE OF THE SHARES OF LABORATOIRES
EUROSILICONE SA, DATED MAY 17, 2004, BY AND AMONG THE COMPANY AND THE SELLERS
NAMED THEREIN, WHICH AGREEMENT HAS NOT BEEN AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED SINCE SUCH DATE.  EXCEPT AS SET FORTH ON SCHEDULE 3(BB), (A) NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY OUTSTANDING INDEBTEDNESS OR
TRADE ACCOUNTS PAYABLE, (B) THERE ARE NO LIENS ON ANY OF THE RESPECTIVE ASSETS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND (C) THERE ARE NO FINANCING
STATEMENTS SECURING OBLIGATIONS OF ANY AMOUNTS FILED AGAINST THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR ANY RESPECTIVE ASSETS.  AS OF MARCH 31, 2006, THE
AGGREGATE AMOUNT OF THE OUTSTANDING INDEBTEDNESS AND TRADE ACCOUNTS PAYABLE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL NOT EXCEED THE AGGREGATE AMOUNT OF
INDEBTEDNESS AND TRADE ACCOUNTS PAYABLE SET FORTH ON SCHEDULE 3(BB) BY MORE THAN
$500,000.

 


CC.           LEASES.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OWNS ANY
REAL PROPERTY.  SCHEDULE 3(CC) CONTAINS A COMPLETE AND CORRECT LIST OF ALL THE
REAL PROPERTY WHICH PROVIDE FOR A MONTHLY RENT IN EXCESS OF $2,000 PER MONTH;
FACILITIES THAT (I) ARE LEASED OR OTHERWISE POSSESSED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES, (II) IN CONNECTION WITH WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS ENTERED INTO AN OPTION AGREEMENT, PARTICIPATION AGREEMENT OR
ACQUISITION AGREEMENT OR (III) THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS AGREED
(OR HAS AN OPTION) TO LEASE OR OTHERWISE ACQUIRE OR MAY BE OBLIGATED TO LEASE OR
OTHERWISE ACQUIRE IN CONNECTION WITH THE CONDUCT OF ITS BUSINESS (COLLECTIVELY,
THE “LEASED REAL PROPERTY”).  SCHEDULE 3(CC) ALSO CONTAINS A COMPLETE AND
CORRECT LIST, ALONG WITH A SUMMARY OF MATERIAL TERMS, OF ALL LEASES AND OTHER
AGREEMENTS WITH RESPECT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR OTHERWISE BOUND OR AFFECTED WITH RESPECT TO THE LEASED REAL PROPERTY
(THE “REAL PROPERTY LEASES”).  EXCEPT AS SET FORTH IN SCHEDULE 3(CC), THE
COMPANY OR ITS SUBSIDIARIES IS THE SOLE LEGAL AND EQUITABLE OWNER OF A LEASEHOLD
INTEREST IN THE LEASED REAL PROPERTY, AND POSSESSES GOOD AND MARKETABLE,
INDEFEASIBLE TITLE THERETO, FREE AND CLEAR OF ALL LIENS AND OTHER MATTERS
AFFECTING TITLE TO SUCH LEASEHOLD THAT COULD IMPAIR THE ABILITY OF THE COMPANY
OR ITS SUBSIDIARIES TO REALIZE THE BENEFITS OF THE RIGHTS PROVIDED TO IT UNDER
THE REAL PROPERTY

 

21

--------------------------------------------------------------------------------


 

Leases.  All of the Real Property Leases are valid and in full force and effect
and are enforceable against the Company or its Subsidiaries and neither the
Company nor any other party thereto is in default under any of such Real
Property Leases and no event has occurred which with the giving of notice or the
passage of time or both could constitute a default under any of such Real
Property Leases.  Except as set forth in Schedule 3(cc), no Real Property Lease
is subject to termination, modification or acceleration as a result of the
transactions contemplated hereby or by the other Transaction Documents.  All of
the Real Property Leases will remain in full force and effect upon, and permit,
the consummation of the transactions contemplated hereby or by the other
Transaction Documents.  The Leased Real Property is properly zoned for its
present use, are permitted, conforming structures and complies with all
applicable building codes, ordinances and other Requirements of Law.  There are
no pending or, to the knowledge of the Company, threatened condemnation, eminent
domain or similar proceedings, or litigation or other proceedings affecting the
Leased Real Property, or any portion or portions thereof.  To the knowledge of
the Company, there are no pending or threatened requests, applications or
proceedings to alter or restrict any zoning or other use restrictions applicable
to the Leased Real Property that would interfere with the conduct of the
Company’s business.  There are no restrictions applicable to the Leased Real
Property that would interfere with the Company’s or any Subsidiary’s making an
assignment to the Purchasers as contemplated by the Transaction Documents,
including any requirement under any Real Property Leases requiring the consent
of, or notice to, any lessor of any such Leased Real Property.

 


DD.          COMMUNICATION WITH THE FDA AND OTHER GOVERNMENTAL AUTHORITIES.  THE
COMPANY HAS NO KNOWLEDGE OF ANY PENDING COMMUNICATION FROM THE FDA OR OTHER
SIMILAR FOREIGN REGULATING AUTHORITY OR BODY THAT WOULD CAUSE THE COMPANY TO
REVISE ITS STRATEGY FOR SEEKING MARKETING APPROVAL FROM THE FDA OR SUCH
AUTHORITY OR BODY FOR THE COMPANY’S SALINE FILLED BREAST IMPLANTS OR ANY OF THE
COMPANY’S OTHER PRODUCTS UNDER DEVELOPMENT AS DESCRIBED IN THE SEC DOCUMENTS.

 


EE.           STUDIES AND OTHER PRECLINICAL AND CLINICAL TESTS.  THE STUDIES,
TESTS AND PRECLINICAL AND CLINICAL TRIALS CONDUCTED BY OR ON BEHALF OF THE
COMPANY THAT ARE DESCRIBED IN THE SEC DOCUMENTS WERE AND, IF STILL PENDING, ARE
BEING CONDUCTED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH EXPERIMENTAL
PROTOCOLS, PROCEDURES AND CONTROLS PURSUANT TO ACCEPTED PROFESSIONAL AND
SCIENTIFIC STANDARDS; THE DESCRIPTIONS OF THE RESULTS OF SUCH STUDIES, TESTS AND
TRIALS CONTAINED IN THE SEC DOCUMENTS ARE ACCURATE AND COMPLETE; AND NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY NOTICES OR CORRESPONDENCE
FROM THE FDA OR ANY FOREIGN, STATE OR LOCAL GOVERNMENTAL BODY EXERCISING
COMPARABLE AUTHORITY OR ANY INSTITUTIONAL REVIEW BOARD OR COMPARABLE AUTHORITY
REQUIRING THE TERMINATION, SUSPENSION OR MATERIAL MODIFICATION OF ANY STUDIES,
TESTS OR PRECLINICAL OR CLINICAL TRAILS CONDUCTED BY OR ON BEHALF OF THE
COMPANY.

 


FF.            BROKERS’ FEES.  EXCEPT FOR THE FEES AND EXPENSES PAYABLE BY THE
COMPANY TO UBS SECURITIES INC. (“UBS”) PURSUANT TO A LETTER AGREEMENT, DATED
APRIL 20, 2005 AND THE AMENDMENT TO SUCH LETTER AGREEMENT, DATED FEBRUARY 27,
2006 (COPIES OF WHICH HAVE BEEN PROVIDED TO EACH OF THE PURCHASERS), THERE ARE
NO BROKERAGE

 

22

--------------------------------------------------------------------------------


 

commissions, finder’s fees, or similar fees or commissions payable by the
Company or any of its Subsidiaries in connection with the transactions
contemplated hereby or by the other Transaction Documents based on any
agreement, arrangement or understanding with the Company or any of its
Subsidiaries.

 


GG.          PRODUCTS.

 

(I)            EXCEPT AS SET FORTH ON SCHEDULE 3(GG), THERE ARE NO PRODUCT
LIABILITY CLAIMS AGAINST OR INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
ANY PRODUCT MANUFACTURED, MARKETED OR DISTRIBUTED AT ANY TIME BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES (“PRODUCTS”) AND NO SUCH CLAIMS IN EXCESS OF $50,000 IN
THE AGGREGATE HAVE BEEN SETTLED, ADJUDICATED OR OTHERWISE DISPOSED OF SINCE JUNE
30, 2001.

 

(II)           EXCEPT AS SET FORTH ON SCHEDULE 3(GG), THERE ARE NO STATEMENTS,
CITATIONS OR DECISIONS BY ANY GOVERNMENTAL AUTHORITY SPECIFICALLY STATING THAT
ANY PRODUCT IS DEFECTIVE OR UNSAFE OR FAILS TO MEET ANY STANDARDS PROMULGATED BY
ANY SUCH GOVERNMENTAL AUTHORITY.  EXCEPT AS SET FORTH ON SCHEDULE 3(GG), THERE
HAVE BEEN NO RECALLS ORDERED BY ANY SUCH GOVERNMENTAL AUTHORITY WITH RESPECT TO
ANY PRODUCT.  EXCEPT AS SET FORTH ON SCHEDULE 3(GG), TO THE COMPANY’S KNOWLEDGE,
THERE IS NO (A) FACT RELATING TO ANY PRODUCT THAT MAY IMPOSE UPON THE COMPANY OR
ANY OF ITS SUBSIDIARIES A DUTY TO RECALL ANY PRODUCT OR A DUTY TO WARN CUSTOMERS
OF A DEFECT IN ANY PRODUCT, (B) LATENT OR OVERT DESIGN, MANUFACTURING OR OTHER
DEFECT IN ANY PRODUCT OR (C) MATERIAL LIABILITY FOR WARRANTY CLAIMS OR RETURNS
WITH RESPECT TO ANY PRODUCT NOT FULLY REFLECTED ON THE COMPANY’S FINANCIAL
STATEMENTS REFERRED TO IN SECTION 4(E) HEREOF.

 


HH.          INVESTMENT COMPANY.  THE COMPANY IS NOT, AND UPON THE CLOSING WILL
NOT BE, AN “INVESTMENT COMPANY,” A COMPANY CONTROLLED BY AN “INVESTMENT
COMPANY,” OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER”
FOR, AN “INVESTMENT COMPANY,” AS SUCH TERMS ARE DEFINED IN THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.

 


II.             PRIVACY OF CUSTOMER INFORMATION.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES HAS A PRIVACY POLICY (THE “PRIVACY POLICY”) REGARDING THE
COLLECTION AND USE OF INFORMATION FROM CUSTOMERS AND OTHER PARTIES (“CUSTOMER
INFORMATION”), COPIES OF WHICH HAVE BEEN PROVIDED TO THE PURCHASERS.  NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES USES ANY OF THE CUSTOMER INFORMATION IN
AN UNLAWFUL MANNER, OR IN A MANNER VIOLATIVE OF THE PRIVACY POLICY OR THE
PRIVACY RIGHTS OF ITS CUSTOMERS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS COLLECTED ANY CUSTOMER INFORMATION THROUGH ITS WEBSITE IN AN
UNLAWFUL MANNER OR IN VIOLATION OF ITS PRIVACY POLICY.  EACH OF THE COMPANY AND
ITS SUBSIDIARIES HAS ADEQUATE SECURITY MEASURES IN PLACE TO PROTECT THE CUSTOMER
INFORMATION FROM ILLEGAL USE BY THIRD PARTIES OR USE BY THIRD PARTIES IN A
MANNER VIOLATIVE OF THE RIGHTS OF PRIVACY OF ITS CUSTOMERS.  NO THIRD PARTY HAS
OBTAINED UNAUTHORIZED ACCESS TO THE CUSTOMER INFORMATION.  THE CONSUMMATION OF
THE TRANSACTIONS AND THE TRANSFER OF THE CUSTOMER INFORMATION WILL NOT VIOLATE
THE PRIVACY POLICY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AS IT CURRENTLY
EXISTS OR AS IT EXISTED AT ANY TIME DURING WHICH ANY OF THE CUSTOMER INFORMATION
WAS COLLECTED OR OBTAINED, OR ANY RIGHTS OF CONSUMERS RELATING THERETO.

 

23

--------------------------------------------------------------------------------


 


JJ.             ACQUISITION AGREEMENT.  THE COMPANY HAS DELIVERED OR MADE
AVAILABLE TO THE PURCHASERS, TRUE, COMPLETE AND CORRECT COPIES OF THE SHARE
PURCHASE AGREEMENT DATED SEPTEMBER 13, 2005, BY AND AMONG THE COMPANY AND THE
SHAREHOLDERS LISTED THEREIN RELATING TO THE ACQUISITION OF ALL OF THE ISSUED AND
OUTSTANDING SHARES OF BIOSIL LIMITED AND NAGOR LIMITED, RESPECTIVELY (THE “SHARE
PURCHASE AGREEMENT”).

 


4.             COVENANTS.


 


A.             REASONABLE BEST EFFORTS.  EACH PARTY SHALL USE ITS REASONABLE
BEST EFFORTS TO TIMELY SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS
PROVIDED IN SECTIONS 6 AND 7 OF THIS AGREEMENT.


 


B.             FORM D AND BLUE SKY.  THE COMPANY AGREES TO TIMELY FILE A FORM D
WITH RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND TO PROVIDE A
COPY THEREOF TO EACH PURCHASER PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL,
ON OR BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY
DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR, OR TO QUALIFY THE
SECURITIES FOR, SALE TO THE PURCHASERS AT THE CLOSING PURSUANT TO THIS AGREEMENT
UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED
STATES, AND SHALL PROVIDE EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE PURCHASERS
ON OR PRIOR TO THE CLOSING DATE.  THE COMPANY SHALL MAKE ALL FILINGS AND REPORTS
RELATING TO THE OFFER AND SALE OF THE SECURITIES REQUIRED UNDER APPLICABLE
SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES FOLLOWING THE
CLOSING DATE.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL IN NO EVENT BE
OBLIGATED TO QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT NOW SO
QUALIFIED OR TO TAKE ANY ACTION THAT WOULD SUBJECT IT TO SERVICE OF PROCESS IN
SUITS, OTHER THAN THOSE ARISING OUT OF THE OFFERING OR SALE OF THE SECURITIES,
OR TO TAXATION AS DOING BUSINESS IN ANY JURISDICTION WHERE IT IS NOT NOW
SUBJECT.

 


C.             REPORTING STATUS.  UNTIL THE LATER OF (I) THE DATE AS OF WHICH
THE INVESTORS (AS THAT TERM IS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) MAY
SELL ALL OF THE CONVERSION SHARES AND THE WARRANT SHARES WITHOUT RESTRICTION
PURSUANT TO RULE 144(K) PROMULGATED UNDER THE 1933 ACT (OR SUCCESSOR THERETO),
AND (II) THE DATE ON WHICH NO NOTES OR WARRANTS REMAIN OUTSTANDING (THE
“REPORTING PERIOD”), THE COMPANY SHALL TIMELY FILE ALL REPORTS REQUIRED TO BE
FILED WITH THE SEC PURSUANT TO THE 1934 ACT, AND THE COMPANY SHALL NOT TERMINATE
ITS STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE 1934 ACT EVEN IF THE
1934 ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD OTHERWISE PERMIT SUCH
TERMINATION.

 


D.             USE OF PROCEEDS.  THE COMPANY WILL USE (X) THE U.S. DOLLAR
EQUIVALENT OF £15,000,000 OF THE PROCEEDS FROM THE SALE OF THE NOTES AND THE
WARRANTS (I) TO FUND THE COMPANY’S ACQUISITIONS OF BIOSIL LIMITED AND NAGOR
LIMITED PURSUANT TO THE SHARE PURCHASE AGREEMENT AND (II) TO PAY EXPENSES AND
COMMISSIONS RELATED TO THE SALE OF THE NOTES AND THE WARRANTS AND (Y) THE
BALANCE OF THE PROCEEDS FOR GENERAL CORPORATE PURPOSES INCLUDING WORKING
CAPITAL, IN EACH CASE AS MORE SPECIFICALLY DESCRIBED AND IN THE AMOUNTS
INDICATED IN SCHEDULE 4(D).

 

24

--------------------------------------------------------------------------------


 


E.             FINANCIAL INFORMATION.  THE COMPANY AGREES TO DELIVER THE
FOLLOWING TO EACH INVESTOR (AS THAT TERM IS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) DURING THE REPORTING PERIOD: (I) WITHIN ONE (1) DAY AFTER THE FILING
THEREOF WITH THE SEC, A COPY OF ITS ANNUAL REPORTS ON FORM 10-KSB, ITS QUARTERLY
REPORTS ON FORM 10-QSB, ANY CURRENT REPORTS ON FORM 8-K AND ANY REGISTRATION
STATEMENTS (OTHER THAN ON FORM S-8) OR AMENDMENTS OR SUPPLEMENTS FILED PURSUANT
TO THE 1933 ACT, UNLESS THE FOREGOING ARE FILED WITH THE SEC THROUGH THE SEC’S
ELECTRONIC DATA GATHERING ANALYSIS AND RETRIEVAL SYSTEM (“EDGAR”) AND ARE
IMMEDIATELY AVAILABLE TO THE PUBLIC THROUGH EDGAR; (II) ON THE SAME DAY AS THE
RELEASE THEREOF, FACSIMILE COPIES OF ALL PRESS RELEASES ISSUED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT SUCH RELEASE IS AVAILABLE THROUGH
BLOOMBERG FINANCIAL MARKETS (OR ANY SUCCESSOR THERETO) CONTEMPORANEOUSLY WITH
SUCH ISSUANCE; AND (III) COPIES OF ANY NOTICES AND OTHER INFORMATION MADE
AVAILABLE OR GIVEN TO THE STOCKHOLDERS OF THE COMPANY GENERALLY,
CONTEMPORANEOUSLY WITH THE MAKING AVAILABLE OR GIVING THEREOF TO THE
STOCKHOLDERS, UNLESS THE FOREGOING ARE FILED WITH THE SEC THROUGH EDGAR AND ARE
IMMEDIATELY AVAILABLE TO THE PUBLIC THROUGH EDGAR ON THE SAME DATE GIVEN OR MADE
AVAILABLE TO THE STOCKHOLDERS.

 


F.             RESERVATION OF SHARES.  THE COMPANY SHALL TAKE ALL ACTION
NECESSARY TO AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE OF
ISSUANCE, NO LESS THAN 200% OF THE NUMBER OF SHARES OF COMMON STOCK NEEDED TO
PROVIDE FOR ISSUANCE OF THE CONVERSION SHARES UPON CONVERSION OF ALL OUTSTANDING
NOTES (WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSION THEREOF) AND NO LESS THAN
150% OF THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
ALL OUTSTANDING WARRANTS (WITHOUT REGARD TO ANY LIMITATIONS ON EXERCISE
THEREOF).

 


G.             LISTING.  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO
TAKE ALL ACTIONS NECESSARY TO REMAIN ELIGIBLE FOR QUOTATION OF ITS SECURITIES ON
NASDAQ’S OTC BULLETIN BOARD AND TO CAUSE ALL OF THE REGISTRABLE SECURITIES (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) COVERED BY A REGISTRATION
STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) TO BE QUOTED
THEREON, UNLESS LISTED ON THE AMEX OR ANOTHER NATIONALLY RECOGNIZED STOCK
EXCHANGE OR NASDAQ.  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO SECURE
THE LISTING OF THE COMMON STOCK ON THE AMEX AS PROMPTLY AS PRACTICABLE AFTER THE
DATE OF THIS AGREEMENT.  THE COMPANY SHALL PROMPTLY SECURE THE LISTING OF ALL OF
THE REGISTRABLE SECURITIES UPON EACH NATIONAL SECURITIES EXCHANGE AND AUTOMATED
QUOTATION SYSTEM, IF ANY, UPON WHICH SHARES OF COMMON STOCK ARE THEN LISTED
(SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN, SO LONG AS ANY
OTHER SHARES OF COMMON STOCK SHALL BE SO LISTED, SUCH LISTING OF ALL REGISTRABLE
SECURITIES FROM TIME TO TIME ISSUABLE UNDER THE TERMS OF THE TRANSACTION
DOCUMENTS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL TAKE ANY
ACTION WHICH WOULD BE REASONABLY EXPECTED TO RESULT IN THE SUSPENSION OR
TERMINATION OF TRADING OF THE COMMON STOCK ON THE PRINCIPAL MARKET.  THE COMPANY
SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATIONS
UNDER THIS SECTION 4(G).

 


H.             EXPENSES.  SUBJECT TO SECTION 10(K) BELOW, AT THE CLOSING, THE
COMPANY SHALL PAY OR REIMBURSE THE FEES, COSTS AND EXPENSES (INCLUDING ALL LEGAL
FEES AND EXPENSES) OF EACH PURCHASER INCURRED IN CONNECTION WITH THE DUE
DILIGENCE,

 

25

--------------------------------------------------------------------------------


 

negotiating and preparing the Transaction Documents and consummating the
transactions contemplated hereby and thereby.  The amount payable to each
Purchaser pursuant to the preceding sentence at the Closing shall be withheld as
an off-set by such Purchaser from its Purchase Price to be paid by it at the
Closing.

 


I.              DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION. 
CONTEMPORANEOUS WITH OR PRIOR TO THE EARLIER OF (I) THE COMPANY’S FIRST PUBLIC
ANNOUNCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND (II) 8:00 A.M.
(NEW YORK CITY TIME) ON THE SECOND (2ND) BUSINESS DAY FOLLOWING THE CLOSING
DATE, THE COMPANY SHALL FILE A FORM 8-K WITH THE SEC DESCRIBING THE TERMS OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND INCLUDING AS EXHIBITS
TO SUCH FORM 8-K THIS AGREEMENT (INCLUDING THE SCHEDULES HERETO), THE FORM OF
NOTE, THE REGISTRATION RIGHTS AGREEMENT, THE FORM OF WARRANT, THE
COLLATERAL AGREEMENT, SUBORDINATION AGREEMENT AND THE SUBORDINATED NOTES, IN THE
FORM REQUIRED BY THE 1934 ACT (THE “ANNOUNCING FORM 8-K”).  THE COMPANY SHALL
NOT MAKE ANY PUBLIC ANNOUNCEMENT REGARDING THE TRANSACTIONS CONTEMPLATED HEREBY
PRIOR TO THE CLOSING.  THE COMPANY REPRESENTS AND WARRANTS THAT, FROM AND AFTER
THE FILING OF THE ANNOUNCING FORM 8-K WITH THE SEC, NO PURCHASER SHALL BE IN
POSSESSION OF ANY MATERIAL NONPUBLIC INFORMATION RECEIVED FROM THE COMPANY, ANY
OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS.  THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND ITS
AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS NOT TO,
PROVIDE ANY PURCHASER WITH ANY MATERIAL NONPUBLIC INFORMATION REGARDING THE
COMPANY OR ANY OF ITS SUBSIDIARIES FROM AND AFTER THE FILING OF THE ANNOUNCING
FORM 8-K WITH THE SEC WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF SUCH
PURCHASER.  IN THE EVENT OF A BREACH OF THE FOREGOING COVENANT, WHICH BREACH
CONTINUES FOR FIVE (5) BUSINESS DAYS, BY THE COMPANY, ANY OF ITS SUBSIDIARIES,
OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, IN
ADDITION TO ANY OTHER REMEDY PROVIDED HEREIN OR IN THE TRANSACTION DOCUMENTS, A
PURCHASER SHALL HAVE THE RIGHT TO MAKE A PUBLIC DISCLOSURE, IN THE FORM OF A
PRESS RELEASE, PUBLIC ADVERTISEMENT OR OTHERWISE, OF SUCH MATERIAL NONPUBLIC
INFORMATION WITHOUT THE PRIOR APPROVAL BY THE COMPANY, ITS SUBSIDIARIES, OR ANY
OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.  NO
PURCHASER SHALL HAVE ANY LIABILITY TO THE COMPANY, ITS SUBSIDIARIES, OR ANY OF
ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS OR AGENTS
FOR ANY SUCH DISCLOSURE.  SUBJECT TO THE FOREGOING, NEITHER THE COMPANY NOR ANY
PURCHASER SHALL ISSUE ANY PRESS RELEASES OR ANY OTHER PUBLIC STATEMENTS WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OR DISCLOSING THE NAME OF ANY
PURCHASER; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE
PRIOR APPROVAL OF ANY PURCHASER, TO MAKE ANY PRESS RELEASE OR OTHER PUBLIC
DISCLOSURE WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL CONFORMITY WITH
THE ANNOUNCING FORM 8-K AND CONTEMPORANEOUSLY THEREWITH OR SUBSEQUENT THERETO
AND (II) AS IS REQUIRED BY APPLICABLE REQUIREMENTS OF LAW (PROVIDED THAT EACH
PURCHASER SHALL BE CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS
RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS RELEASE AND SHALL BE PROVIDED
WITH A COPY THEREOF).  FROM AND AFTER THE DATE HEREOF, THE COMPANY SHALL NOT
AMEND, MODIFY, SUPPLEMENT, RESTATE OR OTHERWISE WAIVE ANY RIGHTS UNDER THE SHARE
PURCHASE AGREEMENT WITHOUT THE PRIOR CONSENT OF THE HOLDERS OF A MAJORITY OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING (OR IF PRIOR TO THE
CLOSING DATE, WITHOUT THE PRIOR CONSENT OF THE PURCHASERS).

 

26

--------------------------------------------------------------------------------


 


J.              TRANSACTIONS WITH AFFILIATES.  FROM THE DATE OF THIS AGREEMENT
UNTIL THE FIRST DATE FOLLOWING THE CLOSING DATE ON WHICH NO NOTES OR WARRANTS
ARE OUTSTANDING, THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES
NOT TO, WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES, ENTER INTO, AMEND, MODIFY
OR SUPPLEMENT ANY TRANSACTION, CONTRACT, AGREEMENT, INSTRUMENT, COMMITMENT,
UNDERSTANDING OR OTHER ARRANGEMENT WITH ANY OF ITS OR ANY SUBSIDIARY’S OFFICERS,
DIRECTORS, PERSONS WHO WERE OFFICERS OR DIRECTORS AT ANY TIME DURING THE
PREVIOUS TWO YEARS, STOCKHOLDERS, OR AFFILIATES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR WITH ANY INDIVIDUAL RELATED BY BLOOD, MARRIAGE OR ADOPTION TO
ANY SUCH INDIVIDUAL OR WITH ANY ENTITY IN WHICH ANY SUCH ENTITY OR INDIVIDUAL
OWNS A BENEFICIAL INTEREST (EACH A “RELATED PARTY”), EXCEPT FOR CUSTOMARY
EMPLOYMENT ARRANGEMENTS AND BENEFIT PROGRAMS ON REASONABLE TERMS.  “AFFILIATE”
FOR PURPOSES HEREOF MEANS ANY PERSON WHO IS AN “AFFILIATE” AS DEFINED IN RULE
12B-2 OF THE GENERAL RULES AND REGULATIONS UNDER THE 1934 ACT.


 


K.             STOCKHOLDER APPROVAL.  IF AT ANY TIME FOLLOWING THE CLOSING DATE
(THE “STOCKHOLDER APPROVAL TRIGGERING DATE”), THE SUM OF (I) THE NUMBER OF
CONVERSION SHARES, WARRANT SHARES AND INTEREST SHARES (AS DEFINED IN THE NOTES)
PREVIOUSLY ISSUED BY THE COMPANY, PLUS (II) THE REMAINING NUMBER OF CONVERSION
SHARES INTO WHICH THE OUTSTANDING NOTES ARE THEN CONVERTIBLE (WITHOUT REGARD TO
ANY LIMITATIONS ON CONVERSION), PLUS (III) THE REMAINING NUMBER OF WARRANT
SHARES INTO WHICH THE OUTSTANDING WARRANTS ARE THEN EXERCISABLE (WITHOUT REGARD
TO ANY LIMITATIONS ON EXERCISE), IS GREATER THAN FIFTY PERCENT (50%) OF THE
EXCHANGE CAP (AS DEFINED IN THE NOTES), THEN UPON THE REQUEST OF THE HOLDERS OF
AT LEAST A MAJORITY OF THE NOTES THEN OUTSTANDING, THE COMPANY SHALL SOLICIT
APPROVAL BY THE COMPANY’S STOCKHOLDERS OF THE COMPANY’S ISSUANCE OF ALL OF THE
CONVERSION SHARES AND WARRANT SHARES, AS SET FORTH IN THIS AGREEMENT, THE NOTES
AND THE WARRANTS IN ACCORDANCE WITH THE RULES AND REGULATIONS APPLICABLE TO
COMPANIES WITH SECURITIES LISTED ON THE PRINCIPAL MARKET (SUCH APPROVAL BEING
REFERRED TO HEREIN AS “STOCKHOLDER APPROVAL”), WITH THE RECOMMENDATION OF THE
BOARD OF DIRECTORS THAT SUCH PROPOSAL BE APPROVED.  THE COMPANY SHALL FILE WITH
THE SEC A PRELIMINARY VERSION OF THE PROXY STATEMENT TO BE PROVIDED BY THE
COMPANY TO ITS STOCKHOLDERS IN CONNECTION WITH SOLICITING STOCKHOLDER APPROVAL
AS SOON AS POSSIBLE, BUT IN NO EVENT LATER THAN TWENTY (20) DAYS AFTER THE
STOCKHOLDER APPROVAL TRIGGERING DATE (THE “PROXY STATEMENT FILING DUE DATE”),
AND EACH PURCHASER, AS WELL AS ONE COUNSEL SELECTED BY THE HOLDERS OF A MAJORITY
OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING, SHALL BE
ENTITLED TO REVIEW, PRIOR TO FILING WITH THE SEC, SUCH PROXY STATEMENT, WHICH
SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  THE COMPANY SHALL HOLD A MEETING OF ITS STOCKHOLDERS AS SOON AS
POSSIBLE BUT IN NO EVENT LATER THAN SIXTY (60) DAYS AFTER THE STOCKHOLDER
APPROVAL TRIGGERING DATE (THE “STOCKHOLDER MEETING DEADLINE”).  IF THE COMPANY
FAILS TO FILE THE PROXY STATEMENT REFERRED TO ABOVE BY THE PROXY STATEMENT
FILING DUE DATE OR FAILS TO HOLD A MEETING OF ITS STOCKHOLDERS BY THE
STOCKHOLDER MEETING DEADLINE, THEN, AS PARTIAL RELIEF (WHICH REMEDY SHALL NOT BE
EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE AT LAW OR IN EQUITY), THE COMPANY
SHALL PAY TO EACH HOLDER OF NOTES AN AMOUNT IN CASH EQUAL TO THE PRODUCT OF
(I) THE

 

27

--------------------------------------------------------------------------------


 

aggregate principal amount of all Notes held by such holder, multiplied by
(ii).02 multiplied by (iii) the quotient of (x) the sum of (A) the number of
days after the Proxy Statement Filing Due Date and prior to the date that the
proxy statement referred to above is filed with the SEC and (B) the number of
days after the Stockholder Meeting Deadline and prior to the date that a meeting
of the Company’s stockholders is held, divided by (y) 30.  The Company shall
make the payments referred to in the immediately preceding sentence within five
(5) days of the earlier of (I) the filing of the proxy statement or the holding
of the meeting of the Company’s stockholders, the failure of which resulted in
the requirement to make such payments, and (II) the last day of each 30-day
period beginning on the Proxy Statement Filing Due date or the Stockholder
Meeting Deadline, as the case may be.  In the event the Company fails to make
such payments in a timely manner, such payments shall bear interest at the rate
of 2.0% per month (pro rated for partial months) until paid in full.

 


L.              PLEDGE OF SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT
THE SECURITIES MAY BE PLEDGED BY AN INVESTOR (AS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT) IN CONNECTION WITH A BONA FIDE MARGIN AGREEMENT OR OTHER LOAN
SECURED BY THE SECURITIES.  TO THE EXTENT PROVIDED BY APPLICABLE LAW, THE PLEDGE
OF SECURITIES SHALL NOT BE DEEMED TO BE A TRANSFER, SALE OR ASSIGNMENT OF THE
SECURITIES HEREUNDER, AND NO INVESTOR EFFECTING ANY SUCH PLEDGE OF SECURITIES
SHALL BE REQUIRED TO PROVIDE THE COMPANY WITH ANY NOTICE THEREOF OR OTHERWISE
MAKE ANY DELIVERY TO THE COMPANY PURSUANT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, INCLUDING SECTION 2(F) OF THIS AGREEMENT; PROVIDED THAT AN
INVESTOR AND ITS PLEDGEE SHALL BE REQUIRED TO COMPLY WITH THE PROVISIONS OF
SECTION 2(F) IN ORDER TO EFFECT A SALE, TRANSFER OR ASSIGNMENT OF SECURITIES TO
SUCH PLEDGEE.  THE COMPANY HEREBY AGREES TO EXECUTE AND DELIVER SUCH
DOCUMENTATION AS A PLEDGEE OF THE SECURITIES MAY REASONABLY REQUEST IN
CONNECTION WITH A PLEDGE OF THE SECURITIES TO SUCH PLEDGEE BY AN INVESTOR.

 


M.           INDEPENDENT DIRECTOR.  WITHIN TWENTY (20) DAYS AFTER THE CLOSING
DATE, THE COMPANY SHALL ELECT ONE INDIVIDUAL WHO QUALIFIES AS AN “INDEPENDENT
DIRECTOR” (AS SUCH TERM IS DEFINED IN SECTION 121(A) OF THE AMEX COMPANY GUIDE)
TO THE BOARD OF DIRECTORS.

 


N.             NO INCONSISTENT AGREEMENT OR ACTIONS.  FROM THE DATE OF THIS
AGREEMENT UNTIL THE FIRST DATE FOLLOWING THE CLOSING DATE ON WHICH NO NOTES ARE
OUTSTANDING, THE COMPANY AND ITS SUBSIDIARIES SHALL NOT ENTER INTO ANY CONTRACT,
AGREEMENT OR UNDERSTANDING WHICH LIMIT OR RESTRICT THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ ABILITY TO PERFORM UNDER, OR TAKE ANY OTHER VOLUNTARY ACTION TO
AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS TO BE
OBSERVED OR PERFORMED BY IT UNDER, THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS.

 


O.             COMPLIANCE WITH NOTES COVENANTS.  FROM THE DATE OF THIS AGREEMENT
UNTIL THE FIRST DATE FOLLOWING THE CLOSING DATE ON WHICH NO NOTES ARE
OUTSTANDING, THE COMPANY SHALL COMPLY WITH AND NOT VIOLATE OR BREACH, AND SHALL
CAUSE THE SUBSIDIARIES, AS APPLICABLE, TO COMPLY WITH AND NOT VIOLATE OR BREACH,
THE COVENANTS

 

28

--------------------------------------------------------------------------------


 

and agreements set forth in Section 11 of the form of Note attached as Exhibit A
hereto, the provisions of such Section 11 being incorporated herein and made a
part hereof.

 


5.             TRANSFER AGENT INSTRUCTIONS.

 

The Company shall issue irrevocable instructions to its transfer agent in the
form attached hereto as Exhibit J (the “Irrevocable Transfer Agent
Instructions”), and any subsequent transfer agent, to issue certificates or
credit shares to the applicable balance accounts at the Depository Trust Company
(“DTC”), registered in the name of each Purchaser or its respective nominee(s),
for the Conversion Shares and the Warrant Shares in such amounts as specified
from time to time by each Purchaser to the Company upon conversion of the Notes
or exercise of the Warrants.  Prior to registration of the Conversion Shares and
the Warrant Shares under the 1933 Act, all such certificates shall bear the
restrictive legend specified in Section 2(g).  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5 and stop transfer instructions to give effect to Section 2(f)
and Section 2(g) (in the case of the Conversion Shares and the Warrant Shares,
prior to registration of the Conversion Shares and the Warrant Shares under the
1933 Act) will be given by the Company to its transfer agent and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the Registration
Rights Agreement.  If a Purchaser provides the Company with an opinion of
counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Securities may be made without registration under
the 1933 Act or the Purchaser provides the Company with reasonable assurance
that the Securities can be sold pursuant to Rule 144 without any restriction as
to the number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer and, in the case of the
Conversion Shares and the Warrant Shares, promptly instruct its transfer agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Purchaser and without any restrictive legend.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Purchasers by vitiating the intent and purpose of the transactions contemplated
hereby.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section 5, that the Purchasers shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 


6.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


 


A.             CLOSING DATE.  THE OBLIGATION OF THE COMPANY TO ISSUE AND SELL
THE NOTES AND THE WARRANTS TO EACH PURCHASER AT THE CLOSING IS SUBJECT TO THE
SATISFACTION, AT OR BEFORE THE CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE FOR THE COMPANY’S SOLE BENEFIT
AND MAY BE WAIVED BY THE

 

29

--------------------------------------------------------------------------------


 

Company at any time in its sole discretion by providing each Purchaser with
prior written notice thereof:

 

(I)            SUCH PURCHASER SHALL HAVE EXECUTED EACH OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE COMPANY.

 

(II)           SUCH PURCHASER SHALL HAVE DELIVERED TO THE COMPANY THE PURCHASE
PRICE (LESS THE AMOUNT WITHHELD PURSUANT TO SECTION 4(H)) FOR THE NOTES AND THE
WARRANTS BEING PURCHASED BY SUCH PURCHASER AT THE CLOSING BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY THE
COMPANY.

 

(III)          THE REPRESENTATIONS AND WARRANTIES OF SUCH PURCHASER SHALL BE
TRUE AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH
MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE, WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE), AND SUCH
PURCHASER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY SUCH PURCHASER AT OR PRIOR TO THE CLOSING DATE.

 


7.             CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

 


A.             CLOSING DATE.  THE OBLIGATION OF EACH PURCHASER HEREUNDER TO
PURCHASE THE NOTES AND THE WARRANTS FROM THE COMPANY AT THE CLOSING IS SUBJECT
TO THE SATISFACTION, AT OR BEFORE THE CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE FOR EACH PURCHASER’S SOLE BENEFIT
AND MAY BE WAIVED ONLY BY SUCH PURCHASER AT ANY TIME IN ITS SOLE DISCRETION BY
PROVIDING THE COMPANY WITH PRIOR WRITTEN NOTICE THEREOF:

 

(I)            EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL HAVE EXECUTED EACH
OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO
SUCH PURCHASER.

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE, WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE), AND THE COMPANY
AND ITS SUBSIDIARIES SHALL HAVE PERFORMED, SATISFIED AND COMPLIED WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE
PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
AT OR PRIOR TO THE CLOSING DATE.  SUCH PURCHASER SHALL HAVE RECEIVED A
CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, DATED AS OF
THE CLOSING DATE, TO THE FOREGOING EFFECT AND AS TO SUCH OTHER MATTERS AS MAY BE
REASONABLY REQUESTED BY SUCH PURCHASER, INCLUDING AN UPDATE AS OF THE CLOSING
DATE OF THE REPRESENTATIONS CONTAINED IN SECTION 3(C) ABOVE.

 

(III)          SUCH PURCHASER SHALL HAVE RECEIVED (A) THE OPINIONS OF CLIFFORD
CHANCE US LLP, SKLAR WARREN CONWAY & WILLIAMS LLP AND THEODORE R.

 

30

--------------------------------------------------------------------------------


 

Maloney, dated as of the Closing Date, which opinions will address, among other
things, laws of the States of Nevada, New York and Delaware applicable to the
transactions contemplated hereby and the security interests provided pursuant to
the Collateral Agreement, in form, scope and substance reasonably satisfactory
to such Purchaser and in substantially the form of Exhibits K-1, K-2 and K-3,
respectively attached hereto.

 

(IV)          THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO SUCH PURCHASER
THE NOTE CERTIFICATES AND THE WARRANTS (IN SUCH DENOMINATIONS AS SUCH PURCHASER
SHALL REQUEST) FOR THE NOTES AND THE WARRANTS BEING PURCHASED BY SUCH PURCHASER
AT THE CLOSING.

 

(V)           THE BOARD OF DIRECTORS SHALL HAVE ADOPTED RESOLUTIONS CONSISTENT
WITH SECTION 3(B) ABOVE AND IN A FORM REASONABLY ACCEPTABLE TO SUCH PURCHASER
(THE “RESOLUTIONS”).

 

(VI)          AS OF THE CLOSING DATE, THE COMPANY SHALL HAVE RESERVED OUT OF ITS
AUTHORIZED AND UNISSUED COMMON STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE
CONVERSION OF THE NOTES AND THE EXERCISE OF THE WARRANTS, AT LEAST 29,166,667
SHARES OF COMMON STOCK (SUCH NUMBER TO BE ADJUSTED FOR ANY STOCK SPLITS, STOCK
DIVIDENDS, STOCK COMBINATIONS OR OTHER SIMILAR TRANSACTIONS INVOLVING THE COMMON
STOCK THAT ARE EFFECTIVE AT ANY TIME AFTER THE DATE OF THIS AGREEMENT).

 

(VII)         THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS SHALL HAVE BEEN
DELIVERED TO AND ACKNOWLEDGED IN WRITING BY THE COMPANY’S TRANSFER AGENT, AND
THE COMPANY SHALL HAVE DELIVERED A COPY THEREOF TO SUCH PURCHASER.

 

(VIII)        THE COMPANY SHALL HAVE DELIVERED TO SUCH PURCHASER CERTIFICATES OF
GOOD STANDING FOR THE COMPANY AND EACH GUARANTOR, IN EACH CASE DATED AS OF A
DATE WITHIN FIVE (5) DAYS OF THE CLOSING DATE.

 

(IX)          THE COMPANY SHALL HAVE DELIVERED TO SUCH PURCHASER A SECRETARY’S
CERTIFICATE, DATED AS OF THE CLOSING DATE, CERTIFYING (A) THAT THE ATTACHED
RESOLUTIONS ARE TRUE, COMPLETE AND CORRECT AND REMAIN UNAMENDED AND IN FULL
FORCE AND EFFECT, (B) AS TO THE CERTIFICATE OF INCORPORATION OF THE COMPANY,
CERTIFIED AS OF A DATE WITHIN FIVE (5) DAYS OF THE CLOSING DATE, BY THE
SECRETARY OF STATE OF THE STATE OF DELAWARE, (C) THAT THE BYLAWS OF THE COMPANY
ARE TRUE, COMPLETE AND CORRECT AND REMAIN UNAMENDED AND IN FULL FORCE AND EFFECT
AND (D) AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER OF THE
COMPANY EXECUTING THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND ANY OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH ON BEHALF OF THE COMPANY.

 

(X)           EACH GUARANTOR SHALL HAVE DELIVERED TO SUCH PURCHASER A SECRETARY’
S CERTIFICATE, DATED AS OF THE CLOSING DATE, CERTIFYING (A) THAT THE ATTACHED
RESOLUTIONS OF THE BOARD OF DIRECTORS OF SUCH GUARANTOR APPROVING EACH
TRANSACTION DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY AND THE TRANSACTIONS
CONTEMPLATED THEREBY ARE TRUE, COMPLETE AND CORRECT AND REMAIN UNAMENDED AND IN
FULL FORCE AND EFFECT, (B) THAT THE ATTACHED ORGANIZATIONAL DOCUMENTS AND BYLAWS
OF SUCH

 

31

--------------------------------------------------------------------------------


 

Guarantor are true, complete and correct and remain unamended and in full force
and effect and (C) as to the incumbency and specimen signature of each officer
of such Guarantor executing each Transaction Documents to which it is a party
and any other document delivered in connection herewith on behalf of such
Guarantor.

 

(XI)          THE COMPANY SHALL HAVE MADE ALL FILINGS UNDER ALL APPLICABLE
FEDERAL AND STATE SECURITIES LAWS NECESSARY TO CONSUMMATE THE ISSUANCE OF THE
SECURITIES PURSUANT TO THIS AGREEMENT IN COMPLIANCE WITH SUCH LAWS TO THE EXTENT
SUCH FILINGS MUST BE MADE ON OR PRIOR TO THE CLOSING DATE.

 

(XII)         THE COMPANY SHALL HAVE DELIVERED TO SUCH PURCHASER A LETTER FROM
THE COMPANY’S TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AS OF A DATE WITHIN FIVE (5) DAYS OF THE CLOSING DATE.

 

(XIII)        THE COMPANY AND EACH GUARANTOR SHALL HAVE DELIVERED AND PLEDGED TO
SUCH PURCHASER ANY AND ALL INSTRUMENTS, NEGOTIABLE DOCUMENTS, CHATTEL PAPER
(EACH OF THE FOREGOING TERMS, AS DEFINED IN THE COLLATERAL AGREEMENT) AND
CERTIFICATED SECURITIES (ACCOMPANIED BY STOCK POWERS EXECUTED IN BLANK), DULY
ENDORSED AND/OR ACCOMPANIED BY SUCH INSTRUMENTS OF ASSIGNMENT AND TRANSFER
EXECUTED BY THE COMPANY IN SUCH FORM AND SUBSTANCE AS SUCH PURCHASER MAY
REQUEST.

 

(XIV)        THE COMPANY AND ITS SUBSIDIARIES SHALL HAVE GIVEN, EXECUTED,
DELIVERED, FILED AND/OR RECORDED ANY FINANCING STATEMENTS, NOTICES, INSTRUMENTS,
DOCUMENTS, AGREEMENTS AND OTHER PAPERS THAT MAY BE NECESSARY OR DESIRABLE (IN
THE REASONABLE JUDGMENT OF SUCH PURCHASER) TO CREATE, PRESERVE, PERFECT OR
VALIDATE THE SECURITY INTEREST GRANTED TO SUCH PURCHASER PURSUANT TO THE
COLLATERAL AGREEMENT AND TO ENABLE SUCH PURCHASER TO EXERCISE AND ENFORCE ITS
RIGHTS WITH RESPECT TO SUCH SECURITY INTEREST.

 

(XV)         THE COMPANY SHALL NOT HAVE MADE ANY PUBLIC ANNOUNCEMENT REGARDING
THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT PRIOR TO THE CLOSING.

 

(XVI)        THE COMPANY AND ITS SUBSIDIARIES SHALL HAVE DELIVERED TO SUCH
PURCHASER SUCH OTHER STANDARD AND CUSTOMARY DOCUMENTS RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS SUCH PURCHASER OR ITS COUNSEL MAY
REASONABLY REQUEST.

 

(XVII)       THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE SHARE PURCHASE
AGREEMENT SHALL HAVE OCCURRED OR SHALL OCCUR SIMULTANEOUSLY WITH THE CLOSING IN
ACCORDANCE WITH THE TERMS OF THE SHARE PURCHASE AGREEMENT.

 

(XVIII)      THE COMPANY SHALL HAVE DELIVERED TO SUCH PURCHASER THE
SUBORDINATION AGREEMENT, DULY EXECUTED BY THE COMPANY, INTEGRATED AND SIRIUS.

 

32

--------------------------------------------------------------------------------


 

(XIX)        THE COMPANY SHALL HAVE DELIVERED TO SUCH PURCHASER COPIES OF THE
SUBORDINATED INTEGRATED NOTE AND THE SUBORDINATED SIRIUS NOTE, EACH DULY
EXECUTED BY THE COMPANY.


 


8.             INDEMNIFICATION.


 


A.             IN CONSIDERATION OF EACH PURCHASER’S EXECUTION AND DELIVERY OF
THE TRANSACTION DOCUMENTS AND ACQUIRING THE SECURITIES THEREUNDER AND IN
ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS EACH
PURCHASER AND EACH OTHER HOLDER OF THE SECURITIES AND ALL OF THEIR STOCKHOLDERS,
PARTNERS, OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EMPLOYEES AND DIRECT OR
INDIRECT INVESTORS AND ANY OF THE FOREGOING PERSONS’ AGENTS OR OTHER
REPRESENTATIVES (INCLUDING THOSE RETAINED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “INDEMNITEES”) FROM AND
AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES, COSTS,
DIMINUTION IN VALUE, PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN
CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNITEE IS A PARTY TO
THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”),
INCURRED BY ANY INDEMNITEES AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY
THE COMPANY IN THE TRANSACTION DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR
DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (B) ANY BREACH OF ANY COVENANT,
AGREEMENT OR OBLIGATION OF THE COMPANY CONTAINED IN THE TRANSACTION DOCUMENTS OR
ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY OR
(C) ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT BY, OR MADE AGAINST, SUCH
INDEMNITEES AND ARISING OUT OF OR RESULTING FROM THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THE TRANSACTION DOCUMENTS IN ACCORDANCE WITH THE
TERMS THEREOF OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED
HEREBY OR THEREBY IN ACCORDANCE WITH THE TERMS THEREOF.  TO THE EXTENT THAT THE
FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF
EACH OF THE INDEMNIFIED LIABILITIES THAT IS PERMISSIBLE UNDER APPLICABLE LAW.


 


B.             PROMPTLY AFTER RECEIPT BY AN INDEMNITEE UNDER THIS SECTION 8 OF
NOTICE OF THE COMMENCEMENT OF ANY CLAIM (INCLUDING ANY GOVERNMENTAL ACTION OR
PROCEEDING) AGAINST SUCH INDEMNITEE IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
FROM THE COMPANY UNDER THIS SECTION 8, SUCH INDEMNITEE SHALL DELIVER TO THE
COMPANY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE COMPANY SHALL HAVE
THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT THE COMPANY SO DESIRES, TO
ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE
COMPANY AND THE INDEMNITEE.  IN ANY SUCH PROCEEDING, ANY INDEMNITEE MAY RETAIN
ITS OWN COUNSEL, BUT, EXCEPT AS PROVIDED IN THE FOLLOWING SENTENCE, THE FEES AND
EXPENSES OF THAT COUNSEL WILL BE AT THE EXPENSE OF THAT INDEMNITEE, UNLESS (I)
THE COMPANY AND THE INDEMNITEE SHALL HAVE MUTUALLY AGREED TO THE RETENTION OF
THAT COUNSEL, (II) THE COMPANY DOES NOT ASSUME THE DEFENSE OF SUCH PROCEEDING IN
A TIMELY MANNER OR (III) IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE
COMPANY, THE REPRESENTATION BY SUCH COUNSEL FOR THE INDEMNITEE AND THE COMPANY
WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN
SUCH INDEMNITEE

 

33

--------------------------------------------------------------------------------


 

and any other party represented by such counsel in such proceeding.  The Company
shall pay reasonable fees for up to one separate legal counsel for the
Purchasers, and such legal counsel shall be selected by the Purchasers that
purchased a majority of the aggregate principal amount of the Notes on the
Closing Date.  The Indemnitee shall cooperate reasonably with the Company in
connection with any negotiation or defense of any such action or Claim by the
Company and shall furnish to the Company all information reasonably available to
the Indemnitee which relates to such action or Claim.  The Company shall keep
the Indemnitee fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  The Company shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent.  The Company shall not,
without the prior written consent of the Indemnitee, consent to entry of any
judgment or enter into any settlement or other compromise with respect to any
pending or threatened action or claim in respect of which indemnification or
contribution may be or has been sought hereunder (whether or not the Indemnitee
is an actual or potential party to such action or claim) which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Claim or
litigation.  Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.  The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 8, except to the
extent that the Company is prejudiced in its ability to defend such action.


 


C.             THE INDEMNIFICATION REQUIRED BY THIS SECTION 8 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED LIABILITIES ARE
INCURRED.


 


D.             THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO
(I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNITEE AGAINST THE COMPANY
OR OTHERS, AND (II) ANY LIABILITIES THE COMPANY MAY BE SUBJECT TO PURSUANT TO
THE LAW.


 


9.             APPOINTMENT OF COLLATERAL AGENT.


 


A.             APPOINTMENT.  EACH PURCHASER HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS SILVER OAK CAPITAL, L.L.C. (THE “COLLATERAL AGENT”) AS THE AGENT OF
SUCH PURCHASER UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND
EACH SUCH PURCHASER IRREVOCABLY AUTHORIZES THE COLLATERAL AGENT, IN SUCH
CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE COLLATERAL AGENT BY THE
TERMS OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, TOGETHER WITH SUCH
OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, THE COLLATERAL AGENT
SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH
HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY PURCHASER, AND NO IMPLIED
COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL
BE READ INTO THIS

 

34

--------------------------------------------------------------------------------


 

Agreement or any other Transaction Document or otherwise exist against the
Collateral Agent.


 


B.             DELEGATION OF DUTIES.  THE COLLATERAL AGENT MAY EXECUTE ANY OF
ITS DUTIES UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS BY OR
THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL
CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE COLLATERAL AGENT SHALL
NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS
IN-FACT SELECTED BY IT WITH REASONABLE CARE.

 


C.             EXCULPATORY PROVISIONS.  NEITHER THE COLLATERAL AGENT NOR ANY OF
ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR
AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE
TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT (EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARE
FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF THE PURCHASERS FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY THE COMPANY, THE
GUARANTORS OR ANY OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT
REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE COLLATERAL AGENT UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR FOR THE
VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR FOR ANY FAILURE OF THE
COMPANY OR ANY GUARANTORS THAT IS A PARTY THERETO TO PERFORM ITS OBLIGATIONS
HEREUNDER OR THEREUNDER.  THE COLLATERAL AGENT SHALL NOT BE UNDER ANY OBLIGATION
TO ANY PURCHASER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE
OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF
THE COMPANY OR THE GUARANTORS.


 


D.             RELIANCE BY AGENTS.  THE COLLATERAL AGENT SHALL BE ENTITLED TO
RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY INSTRUMENT, WRITING,
RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY, TELEX OR
TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY
IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING
COUNSEL TO THE COMPANY), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
THE COLLATERAL AGENT.  THE COLLATERAL AGENT (AS DEFINED IN THE COLLATERAL
AGREEMENT) MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE OWNER THEREOF FOR ALL
PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT, NEGOTIATION OR TRANSFER THEREOF
SHALL HAVE BEEN FILED WITH THE COLLATERAL AGENT.


 


E.             NOTICE OF DEFAULT.  THE COLLATERAL AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT (AS DEFINED
IN THE NOTES) UNLESS THE COLLATERAL AGENT HAS RECEIVED NOTICE FROM A PURCHASER
OR THE COMPANY REFERRING TO THIS AGREEMENT, DESCRIBING SUCH EVENT OF DEFAULT AND
STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  IN THE EVENT THAT THE
COLLATERAL AGENT RECEIVES

 

35

--------------------------------------------------------------------------------


 

such a notice, the Collateral Agent shall give notice thereof to the
Purchasers.  The Collateral Agent shall take such action with respect to such
Event of Default as shall be reasonably directed by the Purchasers holding a
majority of the aggregate principal amount of the Notes on the date of the Event
of Default; provided that unless and until the Collateral Agent shall have
received such directions, the Collateral Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default (as defined in the Notes) or Event of Default as it shall deem advisable
in the best interests of the Purchasers.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser and is not
intended for the Company to treat the Purchasers as a class and shall not be
construed in any way as the Purchasers acting in concert or otherwise as a group
with respect to the purchase, disposition or voting of securities or otherwise.

 


F.             NON-RELIANCE ON AGENTS AND OTHER PURCHASERS.  EACH PURCHASER
EXPRESSLY ACKNOWLEDGES THAT NEITHER THE COLLATERAL AGENT NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAVE
MADE ANY REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY THE COLLATERAL
AGENT HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF THE COMPANY, THE
GUARANTORS OR ANY OF THEIR RESPECTIVE AFFILIATES, SHALL BE DEEMED TO CONSTITUTE
ANY REPRESENTATION OR WARRANTY BY THE COLLATERAL AGENT TO ANY PURCHASER.  EACH
PURCHASER REPRESENTS TO THE COLLATERAL AGENT THAT IT HAS, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE COLLATERAL AGENT OR ANY OTHER PURCHASER, AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY,
FINANCIAL AND OTHER CONDITION AND CREDIT WORTHINESS OF THE COMPANY AND THE
GUARANTORS AND THEIR RESPECTIVE AFFILIATES AND MADE ITS OWN DECISION TO PURCHASE
THE NOTES HEREUNDER AND ENTER INTO THIS AGREEMENT.  EACH PURCHASER ALSO
REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE COLLATERAL
AGENT OR ANY OTHER PURCHASER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS, AND TO MAKE SUCH INVESTIGATION AS IT DEEMS
NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL
AND OTHER CONDITION AND CREDIT WORTHINESS OF THE COMPANY, THE GUARANTORS AND
THEIR RESPECTIVE AFFILIATES.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS
EXPRESSLY REQUIRED TO BE FURNISHED TO THE PURCHASERS BY THE COLLATERAL AGENT
HEREUNDER, THE COLLATERAL AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO
PROVIDE ANY PURCHASER WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE
BUSINESS, OPERATIONS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS OR
CREDIT WORTHINESS OF THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE
AFFILIATES THAT MAY COME INTO THE POSSESSION OF THE COLLATERAL AGENT OR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES.

 


G.             INDEMNIFICATION.  EACH PURCHASER AGREES TO INDEMNIFY THE
COLLATERAL AGENT IN ITS CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE
COMPANY AND WITHOUT LIMITING THE OBLIGATION OF THE COMPANY TO DO SO), RATABLY
ACCORDING TO ITS RESPECTIVE ALLOCATION PERCENTAGE (AS DEFINED IN THE NOTES) IN
EFFECT ON THE DATE ON WHICH INDEMNIFICATION IS SOUGHT UNDER THIS SECTION (OR, IF
INDEMNIFICATION IS SOUGHT AFTER THE DATE UPON WHICH THE COMMITMENTS SHALL HAVE
TERMINATED AND THE LOANS SHALL HAVE BEEN

 

36

--------------------------------------------------------------------------------


 

paid in full, ratably in accordance with such Allocation Percentage immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Notes) be imposed on, incurred by or asserted against
the Collateral Agent in any way relating to or arising out of, this Agreement,
any of the other Transaction Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Collateral Agent under or in connection
with any of the foregoing; provided that no Purchaser shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the Collateral Agent’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the termination of
this Agreement and the conversion, redemption or repayment of the Notes and all
other amounts payable hereunder.


 


H.             AGENT IN ITS INDIVIDUAL CAPACITY.  THE COLLATERAL AGENT AND ITS
AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY
KIND OF BUSINESS WITH THE COMPANY OR THE GUARANTORS AS THOUGH THE COLLATERAL
AGENT WAS NOT THE COLLATERAL AGENT.  WITH RESPECT TO ANY NOTES HELD BY IT, THE
COLLATERAL AGENT SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS AS ANY PURCHASER AND MAY EXERCISE THE SAME AS
THOUGH IT WERE NOT AN AGENT, AND THE TERMS “PURCHASER” AND “PURCHASERS” SHALL
INCLUDE THE COLLATERAL AGENT IN ITS INDIVIDUAL CAPACITY.

 


I.              SUCCESSOR COLLATERAL AGENT.  THE COLLATERAL AGENT MAY RESIGN AS
COLLATERAL AGENT UPON 10 DAYS’ NOTICE TO THE PURCHASERS AND THE COMPANY.  IF THE
COLLATERAL AGENT SHALL RESIGN AS COLLATERAL AGENT UNDER THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS, THEN THE PURCHASERS HOLDING A MAJORITY OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES ON THE DATE OF SUCH RESIGNATION SHALL
APPOINT FROM AMONG THE PURCHASERS (OR AT THE OPTION OF THE PURCHASERS HOLDING A
MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES, APPOINT A THIRD PARTY A
SUCCESSOR COLLATERAL AGENT ACCEPTABLE TO SUCH PURCHASERS) A SUCCESSOR AGENT FOR
THE PURCHASERS, WHEREUPON SUCH SUCCESSOR AGENT SHALL SUCCEED TO THE RIGHTS,
POWERS AND DUTIES OF THE COLLATERAL AGENT, AND THE TERM “COLLATERAL AGENT” SHALL
MEAN SUCH SUCCESSOR AGENT EFFECTIVE UPON SUCH APPOINTMENT AND APPROVAL, AND THE
FORMER COLLATERAL AGENT’S RIGHTS, POWERS AND DUTIES AS COLLATERAL AGENT SHALL BE
TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON THE PART OF SUCH FORMER
COLLATERAL AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT OR ANY HOLDERS OF THE
NOTES.  IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS COLLATERAL AGENT BY
THE DATE THAT IS 10 DAYS FOLLOWING A RETIRING COLLATERAL AGENT’S NOTICE OF
RESIGNATION, THE RETIRING COLLATERAL AGENT’S RESIGNATION SHALL NEVERTHELESS
THEREUPON BECOME EFFECTIVE AND THE PURCHASERS HOLDING A MAJORITY OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES ON THE DATE OF SUCH RESIGNATION SHALL
ASSUME AND PERFORM ALL OF THE DUTIES OF THE COLLATERAL AGENT HEREUNDER UNTIL
SUCH TIME, IF ANY, AS THE PURCHASERS HOLDING A MAJORITY OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES ON THE DATE OF SUCH RESIGNATION APPOINT A
SUCCESSOR AGENT AS PROVIDED FOR ABOVE.  AFTER ANY RETIRING COLLATERAL AGENT’S
RESIGNATION AS COLLATERAL AGENT,

 

37

--------------------------------------------------------------------------------


 

the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent under this
Agreement and the other Transaction Documents.

 


J.              AGENTS GENERALLY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE
COLLATERAL AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES HEREUNDER IN ITS
CAPACITY AS SUCH.

 


10.          GOVERNING LAW; MISCELLANEOUS.

 


A.             GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
THE PARTIES ACKNOWLEDGE THAT EACH OF THE PURCHASERS HAS EXECUTED EACH OF THE
TRANSACTION DOCUMENTS TO BE EXECUTED BY IT IN THE STATE OF NEW YORK AND WILL
HAVE MADE THE PAYMENT OF THE PURCHASE PRICE FROM ITS BANK ACCOUNT LOCATED IN THE
STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 


B.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO EACH OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE
SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY
THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT
A FACSIMILE SIGNATURE.

 


C.             HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.

 

38

--------------------------------------------------------------------------------


 


D.             SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION.

 


E.             ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT SUPERSEDES ALL
OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE PARTIES HERETO WITH RESPECT
TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS
REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH
HEREIN OR THEREIN, NEITHER THE COMPANY NOR ANY PURCHASER MAKES ANY
REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS. 
NO PROVISION OF THIS AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE COMPANY AND THE PURCHASERS THAT PURCHASED AT LEAST A
MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES AS OF THE DATE OF ANY
SUCH PROPOSED AMENDMENT, OR IF PRIOR TO THE CLOSING, BY THE PURCHASERS LISTED ON
THE SCHEDULE OF PURCHASERS AS BEING OBLIGATED TO PURCHASE AT LEAST A MAJORITY OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES.  ANY SUCH AMENDMENT SHALL BIND ALL
HOLDERS OF THE NOTES AND THE WARRANTS.  NO SUCH AMENDMENT SHALL BE EFFECTIVE TO
THE EXTENT THAT IT APPLIES TO LESS THAN ALL OF THE HOLDERS OF THE NOTES OR
WARRANTS THEN OUTSTANDING.  NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY
PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF ANY
OF THE TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION ALSO IS OFFERED TO
ALL OF THE PARTIES TO THE TRANSACTION DOCUMENTS OR HOLDERS OF NOTES, AS THE CASE
MAY BE.


 


F.             NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND
KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE (1) BUSINESS DAY AFTER DEPOSIT
WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY
ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS
FOR SUCH COMMUNICATIONS SHALL BE:

 

If to the Company:

 

MediCor Ltd.
4560 South Decatur Blvd., Suite 300
Las Vegas, Nevada  89103-5253
Facsimile:              (702) 932-4561
Attention:              General Counsel/Secretary

 

39

--------------------------------------------------------------------------------


 

With copy to:

 

Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Facsimile:              (212) 878-8000
Attention:              Alejandro E. Camacho, Esq.

 

If to the Collateral Agent:

 

Silver Oak Capital, L.L.C.
245 Park Avenue
New York, NY 10167
Facsimile:              (212) 867-6449
Attention:              Gary I. Wolf

 

With copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Facsimile:              (212) 757-3990
Attention:              Douglas A. Cifu, Esq.

 

If to the Transfer Agent:

 

U.S. Stock Transfer Corp.
1745 Gardena Ave.
Glendale, CA 91204-2991
Facsimile:              (818) 502-0674
Attention:              Richard Tilton

 

If to a Purchaser, to it at the address and facsimile number set forth on the
Schedule of Purchasers, with copies to such Purchaser’s representatives as set
forth on the Schedule of Purchasers, or, in the case of a Purchaser or any other
party named above, at such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party in accordance with this Section 10(f) five (5)
days prior to the effectiveness of such change.  Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service shall be rebuttable evidence of personal
service, receipt by facsimile or deposit with a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

40

--------------------------------------------------------------------------------


 


G.             SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY PURCHASERS OF THE NOTES.  THE COMPANY SHALL NOT ASSIGN THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE AGGREGATE PRINCIPAL OF THE
NOTES THEN OUTSTANDING, INCLUDING BY MERGER OR CONSOLIDATION, EXCEPT PURSUANT TO
A CHANGE OF CONTROL (AS DEFINED IN SECTION 4(B) OF THE NOTES) WITH RESPECT TO
WHICH THE COMPANY IS IN COMPLIANCE WITH SECTION 4(L) OF THIS AGREEMENT,
SECTION 4 OF THE NOTES AND SECTION 9 OF THE WARRANTS.  A PURCHASER MAY ASSIGN
SOME OR ALL OF ITS RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE COMPANY;
PROVIDED, HOWEVER, THAT ANY SUCH ASSIGNMENT SHALL NOT RELEASE SUCH PURCHASER
FROM ITS OBLIGATIONS HEREUNDER UNLESS SUCH OBLIGATIONS ARE ASSUMED BY SUCH
ASSIGNEE AND THE COMPANY HAS CONSENTED TO SUCH ASSIGNMENT AND ASSUMPTION, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THE TRANSACTION DOCUMENTS, THE PURCHASERS SHALL BE
ENTITLED TO PLEDGE THE SECURITIES IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT
OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 


H.             NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS AND, TO THE EXTENT PROVIDED IN SECTION 8 HEREOF, EACH INDEMNITEE, AND IS
NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER
PERSON.

 


I.              SURVIVAL.  UNLESS THIS AGREEMENT IS TERMINATED UNDER
SECTION 10(K), THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
PURCHASERS CONTAINED IN SECTIONS 2 AND 3, THE AGREEMENTS AND COVENANTS SET FORTH
IN SECTIONS 4, 5 AND 10, AND THE INDEMNIFICATION PROVISIONS SET FORTH IN
SECTION 8, SHALL SURVIVE THE CLOSING.  EACH PURCHASER SHALL BE RESPONSIBLE ONLY
FOR ITS OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS HEREUNDER.

 


J.              FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE
TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE
AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS,
AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 


K.             TERMINATION.  IN THE EVENT THAT THE CLOSING SHALL NOT HAVE
OCCURRED WITH RESPECT TO A PURCHASER ON OR BEFORE THE FIFTH (5TH) BUSINESS DAY
FOLLOWING THE DATE OF THIS AGREEMENT DUE TO THE COMPANY’S OR SUCH PURCHASER’S
FAILURE TO SATISFY THE CONDITIONS SET FORTH IN SECTIONS 6(A) AND 7(A) ABOVE (AND
THE NON-BREACHING PARTY’S FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE
NON-BREACHING PARTY SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH
RESPECT TO SUCH BREACHING PARTY AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT
LIABILITY OF ANY PARTY TO ANY OTHER PARTY; PROVIDED, HOWEVER, THAT IF THIS
AGREEMENT IS TERMINATED PURSUANT TO THIS SECTION 10(K), THE COMPANY SHALL BE
OBLIGATED TO PAY EACH PURCHASER (SO LONG AS SUCH PURCHASER IS NOT A BREACHING
PARTY) ITS FEES, COSTS AND EXPENSES (INCLUDING ALL LEGAL FEES AND EXPENSES)
INCURRED IN CONNECTION WITH ITS DUE

 

41

--------------------------------------------------------------------------------


 

diligence review of the Company and the negotiation and preparation of the
Transaction Documents.

 


L.              PLACEMENT AGENT.  THE COMPANY ACKNOWLEDGES THAT IT HAS ENGAGED
UBS AS PLACEMENT AGENT IN CONNECTION WITH THE SALE OF THE NOTES AND THE RELATED
WARRANTS.  THE COMPANY SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY PLACEMENT
AGENT’S FEES OR BROKER’S COMMISSIONS RELATING TO OR ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY SHALL PAY, AND HOLD EACH
PURCHASER HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING ATTORNEYS’
FEES AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION WITH ANY SUCH CLAIM. 
EACH PURCHASER, WITH RESPECT TO ONLY ITSELF, REPRESENTS THAT IT HAS NOT ENGAGED
A PLACEMENT AGENT OR BROKER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


M.           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


N.             REMEDIES.  EACH PURCHASER AND EACH HOLDER OF THE SECURITIES SHALL
HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION DOCUMENTS AND ALL
RIGHTS AND REMEDIES THAT SUCH PURCHASERS AND HOLDERS HAVE BEEN GRANTED AT ANY
TIME UNDER ANY OTHER AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS THAT SUCH
PURCHASERS AND HOLDERS HAVE UNDER ANY LAW.  ANY PERSON HAVING ANY RIGHTS UNDER
ANY PROVISION OF THIS AGREEMENT SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT AND TO ENFORCE SUCH RIGHTS
SPECIFICALLY (WITHOUT POSTING A BOND OR OTHER SECURITY OR PROVING ACTUAL
DAMAGES), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF THIS
AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW.


 


O.             PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A
PAYMENT OR PAYMENTS TO THE PURCHASERS HEREUNDER OR PURSUANT TO THE REGISTRATION
RIGHTS AGREEMENT, THE NOTES OR WARRANTS OR THE PURCHASERS ENFORCE OR EXERCISE
THEIR RIGHTS HEREUNDER OR THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, BY A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE
CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION THE OBLIGATION OR
PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED
IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH
ENFORCEMENT OR SETOFF HAD NOT OCCURRED.

 


P.             INDEPENDENT NATURE OF PURCHASERS.  THE OBLIGATIONS OF EACH
PURCHASER HEREUNDER ARE SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER
PURCHASER, AND NO PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE
OF THE OBLIGATIONS OF ANY OTHER PURCHASER HEREUNDER.  EACH PURCHASER SHALL BE
RESPONSIBLE ONLY FOR ITS OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS HEREUNDER.  THE DECISION OF EACH PURCHASER TO PURCHASE THE SECURITIES
PURSUANT TO THIS AGREEMENT HAS BEEN MADE BY SUCH PURCHASER INDEPENDENTLY OF ANY
OTHER PURCHASER AND INDEPENDENTLY OF ANY INFORMATION,

 

42

--------------------------------------------------------------------------------


 

materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries which may have
been made or given by any other Purchaser or by any agent or employee of any
other Purchaser, and no Purchaser or any of its agents or employees shall have
any liability to any other Purchaser (or any other Person or entity) relating to
or arising from any such information, materials, statements or opinions. 
Nothing contained herein, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement the Notes or the Warrants,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 


Q.             INTERPRETATIVE MATTERS.  UNLESS THE CONTEXT OTHERWISE REQUIRES,
(A) ALL REFERENCES TO SECTIONS, SCHEDULES OR EXHIBITS ARE TO SECTIONS,
SCHEDULES OR EXHIBITS CONTAINED IN OR ATTACHED TO THIS AGREEMENT, (B) EACH
ACCOUNTING TERM NOT OTHERWISE DEFINED IN THIS AGREEMENT HAS THE MEANING ASSIGNED
TO IT IN ACCORDANCE WITH GAAP, (C) WORDS IN THE SINGULAR OR PLURAL INCLUDE THE
SINGULAR AND PLURAL AND PRONOUNS STATED IN EITHER THE MASCULINE, THE FEMININE OR
NEUTER GENDER SHALL INCLUDE THE MASCULINE, FEMININE AND NEUTER AND (D) THE USE
OF THE WORD “INCLUDING” IN THIS AGREEMENT SHALL BE BY WAY OF EXAMPLE RATHER THAN
LIMITATION.

 

*  *  *  *  *  *

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchasers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

MEDICOR LTD.

 

 

 

 

 

By:

/s/ Theodore R. Maloney

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

SILVER OAK CAPITAL, L.L.C.

 

 

 

 

 

By:

/s/ Michael L. Gordon

 

 

Name: Michael L. Gordon

 

 

Title: Managing Member

 

 

 

 

 

PURCHASERS:

 

 

 

SILVER OAK CAPITAL, L.L.C.

 

 

 

 

 

By:

/s/ Michael L. Gordon

 

 

Name: Michael L. Gordon

 

 

Title: Managing Member

 

 

 

 

 

 

HFTP INVESTMENT L.L.C.

 

 

 

 

 

By: Promethean Asset Management L.L.C.

 

Its:  Investment Manager

 

 

 

 

 

By:

 /s/ Robert J. Brantman

 

 

Name: Robert J. Brantman

 

 

Title: Partner & Authorized Signatory

 

44

--------------------------------------------------------------------------------


 

 

GAIA OFFSHORE MASTER FUND,

 

LTD.

 

 

 

 

 

By:

Promethean Asset Management L.L.C.

 

Its:

Investment Manager

 

 

 

 

 

By:

 /s/ Robert J. Brantman

 

Name: Robert J. Brantman

 

Title: Partner & Authorized Signatory

 

 

 

PORTSIDE GROWTH AND

 

OPPORTUNITY FUND

 

 

 

 

 

By:

 /s/ Jeffrey Smith

 

 

Name: Jeffrey Smith

 

 

Title: Authorized Signatory

 

45

--------------------------------------------------------------------------------


 

SCHEDULE OF PURCHASERS

 

Purchaser’s Name

 

Purchaser Address
and Facsimile Number

 

Principal Amount of
Notes

 

Investor’s Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

 

 

SILVER OAK CAPITAL, L.L.C.

 

c/o Angelo, Gordon & Co., L.P.
245 Park Avenue
New York, New York 10167
Attention: Gary I. Wolf
Facsimile: (212) 867-6449

 

$

34,750,00

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Douglas A. Cifu, Esq.
Facsimile: (212) 757-3990

 

 

 

 

 

 

 

HFTP INVESTMENT L.L.C.

 

c/o Promethean Asset
Management L.L.C.
55 Fifth Avenue
17th Floor
New York, New York 10003
Attention: Robert J. Brantman
Facsimile: (212) 758-9620

 

$

2,000,000

 

Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention: Mark D. Wood, Esq.
Facsimile: (312) 902-1061

 

 

 

 

 

 

 

GAIA OFFSHORE MASTER FUND, LTD.

 

c/o Promethean Asset
Management L.L.C.
55 Fifth Avenue
17th Floor
New York, New York 10003
Attention: Robert J. Brantman
Facsimile: (212) 758-9620

 

$

4,250,000

 

Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention:Mark D. Wood, Esq.
Facsimile:(312) 902-1061

 

 

 

 

 

 

 

PORTSIDE GROWTH AND OPPORTUNITY FUND

 

c/o Ramius Capital Group, LLC
666 Third Avenue, 26th Floor
New York, NY 10017
Attention:  Jeff Smith

                  Owen Littman
Facsimile:  (212) 201-4802

 

$

9,000,000

 

c/o Ramius Capital Group, LLC
666 Third Avenue, 26th Floor
New York, NY 10017
Attention:  Jeff Smith
                  Owen Littman
Facsimile:  (212) 201-4802

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 3(a)

 

Organization and Qualification

Schedule 3(c)

 

Capitalization

Schedule 3(g)

 

Absence of Certain Changes

Schedule 3(h)

 

Litigation

Schedule 3(n)

 

Employee Relations

Schedule 3(o)

 

Intellectual Property Rights

Schedule 3(q)

 

Title

Schedule 3(w)

 

Transactions with Affiliates

Schedule 3(bb)

 

Outstanding Indebtedness; Liens

Schedule 3(cc)

 

Leases

Schedule 3(gg)

 

Products

Schedule 4(d)

 

Use of Proceeds

 

EXHIBITS

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Warrant

Exhibit C

 

Form of Registration Rights Agreement

Exhibit D

 

Form of Guarantee and Collateral Agreement

Exhibit G

 

Form of Subordination Agreement

Exhibit H

 

Form of Subordinated Integrated Note

Exhibit I

 

Form of Subordinated Sirius Note

Exhibit J

 

Form of Irrevocable Transfer Agent Instructions

Exhibit K-1

 

Form of Clifford Chance Opinion

Exhibit K-2

 

Form of Sklar Warren Conway & Williams LLP Opinion

Exhibit K-3

 

Form of Theodore R. Maloney Opinion

 

--------------------------------------------------------------------------------


 

Schedule 3(a)

Organization and Qualification

 

See the attached corporate organization table. [See attached file “Organization
at Closing.pdf.”]

 

--------------------------------------------------------------------------------


 

MEDICOR LTD. AND ITS SUBSIDIARIES

SECURITIES AT CLOSING

 

Issuing Entity

 

Name of Acquiring or Holding
Entity

 

Type of Organization
(if other than
corporation) &

 

Number of Shares Owned

 

Total Shares Outstanding

 

Liens, Etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Biosil Limited

 

Biosil U.K. Limited

 

Isle of Man

 

To be acquired, presently 0

 

2000 shares of common stock (all preferred redeemed)

 

To be a pledge of 30% to sellers

 

 

 

 

 

 

 

 

 

 

 

 

 

Nagor Limited

 

Biosil U.K. Limited

 

Isle of Man

 

To be acquired, presently 0

 

2000

 

To be a pledge of 30% to sellers

 

 

 

 

 

 

 

 

 

 

 

 

 

Clinitech Polymers Limited

 

Biosil U.K. Limited (direct or as subsidiary of Biosil or Nagor)

 

Isle of Man

 

To be acquired, presently 0

 

1000 ordinary shares and 250 “A” non-voting shares

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

NPH Limited

 

Biosil U.K. Limited (direct or as subsidiary of Biosil or Nagor)

 

Isle of Man

 

To be acquired, presently 0

 

764 “A” shares and 990 “B” shares

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Artes Medical, Inc.

 

Nagor Limited

 

Delaware

 

40,225 shares (to be acquired as part of Nagor acquisition)

 

?

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Biosil UK Limited

 

MediCor Europe Holdings ApS

 

United Kingdom

 

1 share

 

1

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Dermatological Medical Products & Specialties S.A. de C.V.

 

MediCor Latin America and MediCor Management Inc.

 

Mexico

 

299,999 shares and 1 share

 

300000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

ES Holdings SAS

 

MediCor Europe Holdings ApS

 

France

 

6.4M shares

 

6.4M

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Eurosilicone SAS

 

ES Holdings SAS

 

France

 

33,750 shares

 

33,750

 

Pledged to BNPP and sellers (100%)

 

 

 

 

 

 

 

 

 

 

 

 

 

HPL Biomedical, Inc. dba Biodermis, Inc.

 

MediCor Management Inc.

 

Delaware

 

1,000 shares

 

1000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

III Acquisition Corporation dba PIP.America

 

MediCor Management Inc.

 

Delaware

 

1,000 shares

 

1000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Intellectual Property International Inc.

 

MediCor Development Company

 

Delaware

 

2 shares

 

2

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

International Integrated Europe Ltd.

 

International Integrated Incorporated

 

BVI

 

1,000 shares (in dissolution)

 

1000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

International Integrated Incorporated

 

MediCor Ltd.

 

BVI

 

1,000 shares

 

1000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

International Integrated USA Inc.

 

International Integrated Incorporated

 

BVI

 

1,000 shares (in dissolution)

 

1000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Aesthetics

 

International Integrated Incorporated

 

Nevada

 

1,000 shares

 

1000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Deutschland GmbH

 

MediCor Europe B.V.

 

Germany

 

€ 25,000.00

 

€ 25,000.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Development Company

 

International Integrated Incorporated

 

Delaware

 

1,000 shares

 

1000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Europe B.V.

 

MediCor Europe Holdings ApS

 

The Netherlands

 

40 shares

 

40

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Europe Holdings ApS

 

MediCor Ltd.

 

Denmark

 

DKK 126,000.00

 

DKK 126,000.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Latin America S.A. de C.V.

 

MediCor Ltd. and MediCor Management Inc.

 

Mexico

 

49,999 shares and 1 share

 

50000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Ltd.

 

N/A

 

Delaware

 

N/A

 

Common 21,094,641
Preferred 6,456

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Management Inc.

 

International Integrated Incorporated

 

Delaware

 

1,000 shares

 

1000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Services Company S.A. de C.V.

 

MediCor Latin America and MediCor Management Inc.

 

Mexico

 

49,999 shares and 1 share

 

50000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Scientio Incorporated

 

MediCor Ltd.

 

BVI

 

27 shares

 

?

 

0

 

 

1

--------------------------------------------------------------------------------


 

Schedule 3(c)
Capitalization

 

The MediCor Ltd. 1999 Amended and Restated Stock Compensation Program is filed
as Exhibit 10.3 to the Company’s Annual Report on Form 10-KSB for the year ended
June 30, 2003.

 

MediCor Ltd. Non-Employee Directors’ Deferral Plan dated February 9, 2006.

 

See the attached schedule of outstanding options, warrants and common stock
equivalents [See attached file “Outstanding Stock Options at Closing.pdf.”]

 

See the attached schedule of outstanding convertible debentures. [See attached
file “Convertible Debenture Schedule.pdf.”]

 

Amended and Restated Subordinated Convertible Note dated as of the date of the
Closing, to be issued to Sirius Capital LLC in the principal amount of
$37,500.00.

 

Obligation to issue 2.64 million shares of Common Stock to the sellers of the
shares of Biosil Limited and Nagor Limited pursuant to the Agreement for the
Sale and Purchase of the Shares of Biosil Limited and Nagor Limited dated
September 13, 2005 (the “Biosil SPA”). The Company will issue these shares at
the closing of the transactions contemplated under the Biosil SPA, which will
occur concurrently with the closing under the Securities Purchase Agreement.

 

Put/call rights pursuant to the four Put and Call Option Agreements, which
provide certain rights to purchase up to an aggregate of 2.64 million shares
from the sellers of the shares of Biosil Limited and Nagor Limited and which
agreements in their agreed final form have been provided to the Purchasers. One
such agreement will be entered into with each of John Gordon Evans, Jessie Anne
Evans, John A. Alsop and Joseph S. Gallagher (the “Biosil Sellers”) in
connection with the Biosil SPA with respect to the respective shares to be held
by them.

 

Registration rights are to be granted to the Biosil Sellers pursuant to a
Registration Rights Agreement (one) to be entered into in connection with the
Biosil SPA. A copy of this agreement in its agreed final form has been provided
to the Purchasers.

 

Existing registration (non-contractual) pursuant to Registration Statement on
Form SB-2 (SEC File No. 333-121832).

 

--------------------------------------------------------------------------------


 

MediCor Ltd.

Options & Warrants Outstanding

at Closing

 

Employment / Consulting Agreement Options

 

 

 

Number of

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

Price

 

Options Issued

 

Outstanding

 

Cancelled

 

Vested

 

Exercised

 

and Vested

 

Exercisable

 

$

0.08

 

 

3,298,941

 

—

 

1,457,044

 

1,841,897

 

1,841,897

 

—

 

—

 

$

1.01

 

 

74,561

 

—

 

74,561

 

—

 

—

 

—

 

—

 

$

1.61

 

 

708,332

 

198,831

 

459,793

 

248,538

 

49,708

 

198,830

 

198,830

 

$

2.01

 

 

994,146

 

416,300

 

—

 

745,610

 

577,847

 

167,763

 

167,763

 

$

1.50

 

 

320,000

 

210,000

 

—

 

160,000

 

110,000

 

50,000

 

50,000

 

$

3.80

 

 

120,000

 

120,000

 

—

 

60,000

 

—

 

60,000

 

60,000

 

$

1.15

 

 

100,000

 

75,000

 

—

 

50,000

 

25,000

 

25,000

 

25,000

 

$

3.25

 

 

140,000

 

140,000

 

—

 

70,000

 

—

 

70,000

 

70,000

 

$

4.15

 

 

600,000

 

600,000

 

—

 

300,000

 

—

 

300,000

 

300,000

 

$

4.30

 

 

600,000

 

600,000

 

—

 

150,000

 

—

 

150,000

 

150,000

 

TOTAL

 

6,955,980

(a) 

4,964,582

 

1,991,398

(b) 

3,626,045

 

2,604,451

(c) 

1,021,593

 

1,021,593

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options Outstanding (a - b - c):

 

 

 

 

 

 

 

2,360,131

 

 

 

 

 

 

 

 

Warrants

 

 

 

Number of

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

Price

 

Warrants Granted

 

Outstanding

 

Cancelled

 

Vested

 

Exercised

 

and Vested

 

Exercisable

 

$

0.08

 

 

1,304,815

 

1,304,815

 

12,427

 

791,480

 

550,616

 

741,772

 

741,772

 

$

1.61

 

 

62,135

 

62,135

 

24,854

 

37,281

 

12,427

 

24,854

 

24,854

 

Totals

 

 

1,366,950

(a)

1,366,950

 

37,281

(b)

828,761

 

563,043

(c)

766,626

 

766,626

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Warrants Outstanding (a - b - c):

 

 

 

 

 

 

 

766,626

 

 

 

 

 

 

 

 

Common Stock Equivalents - Non-Employee Directors’ Deferral Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

Price

 

Number Granted

 

Outstanding

 

Cancelled

 

Vested

 

Exercised

 

and Vested

 

Exercisable

 

$

3.18

 

 

60,000

 

60,000

 

—

 

—

 

—

 

—

 

—

 

Totals

 

 

60,000

(a)

60,000

 

—

(b) 

—

 

—

(c) 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Outstanding (a - b - c):

 

 

 

 

 

 

 

60,000

 

 

 

 

 

 

 

 

Stock Compensation Plan

 

Director’s Stock Options

 

 

 

Number of

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

Price

 

Options Issued

 

Outstanding

 

Cancelled

 

Vested

 

Exercised

 

and Vested

 

Exercisable

 

$

4.30

 

 

100,000

 

100,000

 

—

 

100,000

 

—

 

100,000

 

100,000

 

$

3.90

 

 

75,000

 

75,000

 

—

 

75,000

 

—

 

75,000

 

75,000

 

TOTAL

 

 

175,000

(a) 

175,000

 

—

(b) 

175,000

 

—

(c) 

175,000

 

175,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options Outstanding (a - b - c):

 

 

 

 

 

 

 

175,000

 

 

 

 

 

 

 

 

Incentive Stock Options

 

 

 

Number of

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

Price

 

Options Issued

 

Outstanding

 

Cancelled

 

Vested

 

Exercised

 

and Vested

 

Exercisable

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

TOTAL

 

—

(a) 

—

 

—

(b) 

—

 

—

(c) 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options Outstanding (a - b - c):

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

Employee Non-Qualified Stock Options

 

 

 

Number of

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

Price

 

Options Issued

 

Outstanding

 

Cancelled

 

Vested

 

Exercised

 

and Vested

 

Exercisable

 

$

3.40

 

 

350,000

 

350,000

 

—

 

112,500

 

—

 

350,000

 

350,000

 

$

3.50

 

 

1,690,000

 

1,690,000

 

—

 

—

 

—

 

1,690,000

 

1,690,000

 

TOTAL

 

2,040,000

(a) 

2,040,000

 

—

(b) 

112,500

 

—

(c) 

2,040,000

 

2,040,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options Outstanding (a - b - c):

 

 

 

 

 

 

 

2,040,000

 

 

 

 

 

 

 

 

Non-Employee Non-Qualified Stock Options

 

 

 

Number of

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

Price

 

Options Issued

 

Outstanding

 

Cancelled

 

Vested

 

Exercised

 

and Vested

 

Exercisable

 

$

3.40

 

 

40,000

 

40,000

 

—

 

10,000

 

—

 

40,000

 

40,000

 

$

3.50

 

 

240,000

 

240,000

 

—

 

—

 

—

 

240,000

 

240,000

 

TOTAL

 

280,000

(a) 

280,000

 

—

(b) 

10,000

 

—

(c) 

280,000

 

280,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options Outstanding (a - b - c):

 

 

 

 

 

 

 

280,000

 

 

 

 

 

 

 

 

Restricted Stock Grants

 

 

 

Number of

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

Price

 

Options Issued

 

Outstanding

 

Cancelled

 

Vested

 

Exercised

 

and Vested

 

 

 

$

5.30

 

 

20,000

 

20,000

 

—

 

20,000

 

—

 

20,000

 

 

 

TOTAL

 

20,000

(a) 

20,000

 

—

(b) 

20,000

 

—

(c) 

20,000

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Grants Outstanding (a - b - c):

 

 

 

 

 

 

 

20,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

MediCor Ltd. (assigned from III)

One Year Convertible Debenture Loan Agreement (Convertible at $5.00/share times
1.24268) (interest pre-paid)

 

#

 

Amount

 

Date

 

LAST NAME

 

FIRST NAME

 

BUSINESS

 

Comments

 

C001

 

$

100,000.00

 

6/18/2002

 

Fitness, Inc.

 

 

 

d/b/a The Oaks at Ojai; Attn: Donald W. Cluff

 

06/18/03 - converted to Common

 

C002

 

$

50,000.00

 

6/25/2002

 

Bradt, Trustee

 

Emmy Lou

 

Emmy Lou Bradt Trust Dated Oct. 4, 1983

 

06/25/03 - converted to Common

 

C003

 

$

100,000.00

 

7/19/2002

 

Rahner Trust Agreement

 

Mark R. Rahner and Leslie L.

 

 

 

07/19/04 - converted to Preferred

 

C004

 

$

100,000.00

 

8/12/2002

 

Rahner O.D., PC Profit Sharing Plan

 

Mark R.

 

 

 

08/12/04 - Cancelled

 

C005

 

$

25,000.00

 

10/11/2002

 

Smoot III, M.D. Profit Sharing Plan

 

Wendell

 

 

 

10/11/03 - converted to Common

 

C006

 

$

50,000.00

 

10/11/2002

 

Smoot III, M.D.

 

Wendell

 

 

 

10/11/03 - converted to Common

 

C007

 

$

60,000.00

 

10/18/2002

 

Becker, M.D.

 

Ricky C.

 

 

 

10/18/03 - Cancelled

 

C008

 

$

75,000.00

 

12/12/2002

 

FBO Denis Winder

 

Lincoln Trust Company Custodian

 

 

 

12/12/04 - converted to Common

 

 

 

$

560,000.00

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Ltd.

Three Year Convertible Debenture Loan Agreement (Convertible at 75% or
$5.00/share) (8% interest, payable quarterly)

 

#

 

Amount

 

Date

 

LAST NAME

 

FIRST NAME

 

BUSINESS

 

Comments

 

D001

 

$

50,000.00

 

4/11/2003

 

Mogelvang

 

Sandra J.G.

 

 

 

04/11/06 - converted to Common

 

D002

 

$

100,000.00

 

5/5/2003

 

Rogers, TTEE

 

Samuel Clay

 

Rogers Family Trust Dtd 12/30/92

 

06/30/04 - converted to Preferred

 

D003

 

$

50,000.00

 

5/5/2003

 

Rogers, TTEE

 

Samuel Clay

 

Rogers Family Trust B Dtd 12/30/92

 

06/30/04 - converted to Preferred

 

D004

 

$

100,000.00

 

6/12/2003

 

Montgomery

 

Conrad A.

 

c/o Seacad Technology Corporation

 

 

 

D005

 

$

100,000.00

 

6/30/2003

 

Kardos & Alexandra S. Bisbee, TTEE

 

Michael J.

 

 

 

04/15/05 - Cancelled

 

D006

 

$

83,200.00

 

7/25/2003

 

Junker, M.D.

 

Caesar A.

 

 

 

07/25/04 - Cancelled

 

D007

 

$

50,000.00

 

7/31/2003

 

Bauer

 

Sally K.

 

 

 

 

 

D008

 

$

16,800.00

 

8/11/2003

 

FBO Caesar Junker

 

Lincoln Trust Company Trustee

 

 

 

08/11/04 - Cancelled

 

D009

 

$

100,000.00

 

8/12/2003

 

FBO Douglas D. Dedo

 

Lincoln Trust Company Trustee

 

 

 

 

 

 

 

$

650,000.00

 

 

 

 

 

 

 

 

 

 

 

 

MediCor Ltd.

Three Year Convertible Debenture Loan Agreement (Convertible at 75% or
$5.00/share) (10% interest, payable quarterly)

 

#

 

Amount

 

Date

 

LAST NAME

 

FIRST NAME

 

BUSINESS

 

 

 

E001

 

$

500,000.00

 

11/24/2003

 

Rogers, TTEE

 

Samuel Clay

 

Rogers Family Trust Dtd 12/30/92

 

06/30/04 - converted to Preferred

 

E002

 

$

500,000.00

 

11/24/2003

 

Rogers, TTEE

 

Samuel Clay

 

Rogers Family Trust B Dtd 12/30/92

 

06/30/04 - converted to Preferred

 

 

 

$

1,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Schedule 3(g)
Absence of Certain Changes

 

The Company paid in-kind dividends on its Series A 8.0% Convertible Preferred
Stock for the periods June 30, 2005 and December 31, 2005 (673 whole shares in
aggregate, with fractional share amounts paid in cash).

 

--------------------------------------------------------------------------------


 

Schedule 3(h)
Absence of Litigation

 

In October 1999, Case No. 99-25227-CA-01 June 2000 Case No. 00-14665-CA-01, and
July 2003, Case No. 0322537-CA-27, separate but related complaints were filed by
Saul and Ruth Kwartin, Steven M. Kwartin, and Robert and Nina Kwartin
respectively, against our PIP.America subsidiary as co-defendant with PIP/USA,
Inc. and Poly Implants Protheses, S.A., each unaffiliated with MediCor, and Jean
Claude Mas, Jyll Farren-Martin and our chairman, personally, in the Circuit
Court of Miami-Dade County, Florida. Also in September 2003, another member of
the same family filed Case No. 03-15006-CA-09, again alleging similar claims on
his own behalf. All of the cases above have been consolidated for all pre-trial
purposes, but not for trial. The Kwartin family members’ claims are primarily
premised on allegations that plaintiffs are shareholders of PIP/USA, Inc.
(“PIP/USA”) or have statutory and common law rights of shareholders of PIP/USA
as a result of loans or investments allegedly made to or into PIP/USA or a third
party or under an alleged employment agreement. Plaintiffs allege that, as a
result, they have certain derivative or other rights to an alleged distribution
agreement between Poly Implants Prostheses, S.A. (“PIP-France”) and PIP/USA.
Plaintiffs claim, among other things, that III Acquisition Corporation dba
PIP.America (“PIP.America”) and its chairman tortuously interfered with that
agreement and with plaintiffs’ other alleged rights as lenders, investors,
shareholders, quasi-shareholders or employees of PIP/USA or other entities. In
addition to monetary damages and injunctive relief, plaintiffs seek to reinstate
the alleged distribution agreement between PIP/USA and PIP-France and invalidate
PIP.America’s distributor relationship with PIP-France.

 

Peggy Williams v. PIP/USA, Inc., Case No. 03 CH 9654, Jessica Fischer Schnebel,
et al. v. PIP/USA, Inc., Case No. 03CH07239, Dawn Marie Cooper, et al. v.
PIP/USA, Inc., Case No. 03CH11316, Miriam Furman, et al. v. PIP/USA, Inc., Case
No. 03CH10832 and Karen S. Witt, et al. v. PIP/USA, Inc., Case No. 03CH12928
were filed in the Circuit Court of Cook County, Chancery Division, in or around
July 2003. Counsel for Jessica Fischer Schnebel, et al. v. PIP/USA, Inc., Case
No. 03CH07239 amended her class action complaint to include plaintiffs from the
other four cases, and each of the others was voluntarily dismissed. The
consolidated second amended complaint contained counts alleging product
liability, breach of the implied warranties of merchantability and fitness for a
particular purpose, violation of the Illinois Consumer Fraud Act and third-party
beneficiary status. Unspecified monetary damages, exemplary damages and
attorneys fees and costs had been sought. On January 26, 2006, PIP.America won
dismissal of all counts in these cases but the third-party beneficiary claims.
Plaintiffs have amended and refilled their complaint against PIP.America. Poly
Implants Protheses, S.A., a defendant in the Schnebel litigation, has agreed
that it will indemnify PIP.America for any losses it may suffer as a result of
the Illinois litigation.

 

In June 2004, Madeline Sanchez filed a lawsuit, Index No. 109155/04, in The
Supreme Court of the State of New York, New York County, premised on theories of
strict liability and negligence against the defendants, III Acquisition Corp.
d/b/a PIP America (erroneously as Medicor Ltd.), Heritage Worldwide Inc., Eli
Milch, M.D., and Park East Plastic Surgery Center. The complaint

 

--------------------------------------------------------------------------------


 

seeks both compensatory damages in excess of $25 million, and punitive damages
in excess of $100 million. Specifically, Ms. Sanchez alleges that she was
injured when defendants Eli Milch and Park East Plastic Surgery Center performed
surgery on her in which saline-filled implants were inserted into plaintiff’s
left and right breasts. This case is in its early stages of discovery. In
October 2004, Nixon Peabody LLP filed an answer on behalf of defendant, III
Acquisition Corp. d/b/a PIP America (erroneously as Medicor Ltd.), and tendered
this case to co-defendant Poly Implants Protheses, S.A. (“PIP-France”) seeking
both defense and indemnity.

 

Salinas I. Landers, et al. v. Poly Implants Protheses, S.A., et al., Case No. CV
030377 was filed in June 2003 in the Superior Court of San Luis Obispo County,
California. Plaintiffs (8 in number) purported to sue on behalf of themselves
and an alleged class of persons allegedly similarly situated for unspecific
monetary damages, exemplary damages, attorneys’ fees and costs and injunctive
relief for alleged breach of express warranty and alleged violations of
California’s Song-Beverly Consumer Warranty Act and Unfair Competition Law.
PIP.America filed a demurrer to the action, which was denied by the Court.
PIP.America also filed an answer to the complaint. Poly Implant Prostheses,
S.A., also filed an answer to the complaint, and the parties conducted written
discovery. A case management hearing occurred on May 5, 2004, at which time the
court scheduled a date to hear arguments for and against class certification.
PIP.America tendered this case to Poly Implant Prostheses, S.A., for defense and
indemnity, and the parties settled in 2004 for aggregate payments of $24,500 and
legal fees of $81,500.

 

Marsha Dicken, et al. v. PIP/USA, Inc., et al., Case No. 2003-05588, was filed
in January 2003 in the District Court of Harris County, Texas. Plaintiffs (16 in
number) purported to sue on behalf of themselves and an alleged class of persons
allegedly similarly situated for alleged strict liability, breach of express
warranty, breach of implied warranties, violation of Section 402B of the
Restatement (Second) of Torts, negligence, misrepresentations, and violation of
Texas’ Deceptive Trade Practices Act with respect to implant products.
Plaintiffs sought an unspecified amount in alleged compensatory damages,
additional statutory damages, interest, attorneys’ fees and costs. PIP.America
tendered this case to Poly Implant Prostheses, S.A., for defense and indemnity,
and the parties settled in 2004 for aggregate payments of $14,500 and legal fees
of $60,000.

 

As it relates to cases involving Poly Implants Protheses, S.A., PIP.America is
indemnified by PIP/USA, Inc., Poly Implants Protheses, S.A., and Poly Implants
Protheses, S.A.’s President, Jean Claude Mas, personally, from, among other
things, claims arising from products manufactured by PIP-France. PIP.America
either already has, or is in the process of, asserting its indemnification
claims and, in the event of an adverse judgment in any case, PIP.America intends
to seek the benefits of this indemnity. As a result, we believe the costs
associated with these matters will not have a material adverse impact on our
business, results of operations or financial position.

 

In July, 2005, IP Resources Limited, a UK-based company filed an action against
our subsidiary, Eurosilicone, SAS in the Marseille Civil Court (Tribunal de
Grande Instance), Marseille, France. The complaint alleges Eurosilicone
infringed upon a certain European Patent licensed by IP Resources, Inc. known as
“Implantable prosthesis device”, Patent# 0 174 141 B1, and seeks damages of $3
million Euros. The case is in the preliminary stages and the company believes it

 

--------------------------------------------------------------------------------


 

does not infringe on the 0 174 141 B1 patent and is prepared to wage a vigorous
defense based on both the validity of the patent and upon the merits of the
claims.

 

Europlex, S.A. de C.V., a Mexican company, filed suit on December 23, 2004,
against our subsidiary, Eurosilicone S.A.S, in Avignon Commercial Court in
France. The suit alleged Eurosilicone unlawfully terminated Europlex’ right to
distribute Eurosilicone breast implants in Mexico and sought damages of
approximately € 4,000,000 Euros. On October 12, 2005, Eurosilicone and Europlex
entered into a settlement, agreeing to extinguish and release all claims, in
exchange for future payments totaling $1,000,000 and an agreement in which
MediCor Latin America, a subsidiary of MediCor Ltd., would acquire all the
remaining inventory of Europlex.

 

Prior to reaching agreement with Poly Implant Protheses, S.A. in March 2004,
product replacement claims for PIP products sold in the United States were not
being honored by PIP. As part of that agreement, the Company’s III Acquisition
Corp. (dba PIP.America) subsidiary undertook to administer and pay the product
replacement claims, with PIP being obligated to repay PIP.America for such
expenses. Satisfaction of these claims included administration and settlement of
lawsuits that had arisen from PIP’s non-administration of the claims where
applicable. Two such suits (described above) were alleged class actions that
were settled for amounts in aggregate greater than $50,000, in each case
settling multiple claims on a product replacement claim basis (approximating
$1,500 per patient). These two settlements were of litigation reported in the
SEC Documents and captioned “Salinas I. Landers, etc. et al. v. Poly Implants
Prostheses, etc. et al.,” Case No. CV 030377, filed in June 2003 in the Superior
Court of San Luis Obispo County, California and “Marsha Dicken et al. v.
PIP/USA, Inc. et al.,” Case No. 2003-05588, filed in or around July 2003 in the
District Court of Harris County, Texas.

 

AMOENA vs Eurosilicone, patent dispute (Cour d’Appel d’Aix en Provence). This
dispute is concerning mammary external adhesive prostheses. This litigation is
based on the fact that EUROSILICONE and Amoena have sued each other based on the
violation of their patent relative to adhesive external prostheses. Eurosilicone
sold 15,000€ of the kind of prosthesis at issue in the dispute. AMOENA has
sought damages of up to 80,000€.

 

In 1999, after being denied in California, a group of MDA shareholders brought
suit in a Nevada court to have a receiver appointed for MDA. The plaintiff
shareholders’ principal allegation was inadequate disclosure of the investment
of corporate funds following a private placement of securities. Based solely on
the allegations in the complaint, the court, in an interlocutory order, found
that some directors may have been guilty of fraud, collusion or gross
mismanagement, misfeasance, malfeasance or nonfeasance and that the assets of
MDA may be in danger of loss through attachment, foreclosure, litigation or
otherwise. The court appointed a temporary receiver on the basis of these
allegations. Prior to any evidentiary hearing as to the merits of the
allegations, the parties settled in 2001. Pursuant to the terms of the
settlement, no party admitted any fault or wrongdoing. Subsequent to the
settlement, MDA was acquired by ArthroCare Corporation for approximately $30
million, plus additional milestone payments. In 2005, Donald K. McGhan initiated
a court action in response to an arbitration proceeding filed by Wedbush Morgan
Securities, Inc, a defendant and settling party in MDA, who is now seeking
indemnity or contribution claims relating to their settlement payments. Donald
K. McGhan v.

 

--------------------------------------------------------------------------------


 

Wedbush Morgan Securities, Clark County District Court, Nevada, Case Number
A514659, was filed on December 16, 2005 and seeks declaratory and injunctive
relief to bar Wedbush Morgan Securities, Inc. v. Donald K. McGhan, Richard W.
Talley and Talley and Company, NASD Dispute Resolution Arbitration Number
04-02355, filed on March 31, 2004, from proceeding. The Arbitration arises from
the same facts previously adjudicated in the MDA case. McGhan asserted that the
arbitration action was barred by principles of res judicata and collateral
estoppel, and that Wedbush waived any right to file an arbitration claim by
appearing, defending and ultimately choosing to settle its claims in the MDA
litigation. Wedbush Morgan failed to appear in the court action and a default
judgment was entered in March 2006.

 

Theodore Maloney was deposed in October 2005 in an action brought by the
Bankruptcy Trustee for NetFax Incorporated. The action is an adversary
proceeding brought by the trustee against Nida & Maloney LLP, Mr. Maloney’s
former law firm and one of its partners, Joseph Nida. The action is believed to
be captioned NetFax Incorporated v. Nida & Maloney LLP, et al. The proceeding
arises from a proposed merger transaction between NetFax Incorporated and
Internet Magic, Inc. The parties had signed a confidentiality agreement and a
letter of intent to merge. During negotiations of the merger agreement and
during NetFax’s due diligence investigation of Internet Magic, NetFax discovered
that certain intellectual property critical to Internet Magic’s business was
owned by a third party. NetFax acquired that intellectual property from the
third party and then sued Internet Magic. Internet Magic counter-sued NetFax for
breaching its confidentiality agreement and won. The judgment caused NetFax to
declare bankruptcy. The claims in the action against Nida & Maloney assert,
among other things, that Mr. Nida did not advise NetFax not to use the
information gained during its due diligence investigation. It was not alleged
that Nida & Maloney discovered the information or advised that it could be used
as it was, and Nida & Maloney did not represent NetFax in the litigation. Mr.
Maloney was not involved in this transaction or the litigation other than
supervising work on forensic analysis of private placements of securities by
NetFax as part of the diligence process for the proposed transaction.

 

--------------------------------------------------------------------------------


 

Schedule 3(n)
Employee Relations

 

•                  The employees of Eurosilicone SAS are represented by a French
statutory workers’ council, known as Committee Enterprise.

•                  Collective bargaining agreement relating to metallurgic
industries and related industries of the Département of Vaucluse dated January
20, 1976.*

•                  Agreement relating to work time reduction dated December 22,
1999.*

•                  Profit sharing agreement entered into on March 28, 2000 and
amendment dated April 3, 2003.*

•                  Annual negotiation of the wages.

•                  A biannual attendance premium corresponding to the half of
monthly wage is granted pursuant to the following:

•                  Less than five (5) days of absence over a six-month period:
100% of the premium is granted.

•                  Between five (5) and ten (10) days of absence over a
six-month period: 75% of the premium is granted.

•                  Between ten (10) and fifteen (15) days of absence over a
six-month period: 50% of the premium is granted.

•                  Between fifteen (15) and twenty (20) days of absence over a
six-month period: 25% of the premium is granted.

•                  More than twenty (20) days of absence over a six-month
period: no premium is granted.

•                  Contingency agreement number 10.615/00083001 MDM Prévoyance
Enterprise between Laboratoires Eurosilicone S.A. and Les Mutuelles du Mans
Assurances IARD et Vie dated February 7, 2000.*

•                  Additional pension scheme agreement MDM 83 Horizon between
Laboratoires Eurosilicone S.A. and Les Mutuelles du Mans Assurances IARD et Vie
dated February 3, 2000.*

•                  Additional pension scheme agreement Mondiale Retraite Plus
between Laboratoires Eurosilicone S.A. and La Mondiale dated April 29, 1999.*

•                  Mutual insurance agreement between Laboratoires Eurosilicone
S.A. and Apicil Prévoyance dated January 8, 2002.*

 

--------------------------------------------------------------------------------

* See attached summary

 

--------------------------------------------------------------------------------


 

•                  Collective bargaining agreement relating to metallurgic
industries and related industries of the Département of Vaucluse dated January
20, 1976

 

•                  This National and Branch agreement applicable to Eurosilicone
has impact on:

 

•                  Employee Relations

 

•                  General stipulations to organize employee working conditions:
working time, night shift, vacation, day off for family events

 

•                  Relations with Staff Representatives: election process,
annual review process regarding working conditions, training, wages

 

•                  Employee individual conditions for all and specific
qualification:

 

•                  How manage from hiring (i.e., different trial period per
status) to leaving (i.e., notice period, severance payment) all general
allowances are fixed by the Agreement include all Benefits by status for:
maternity, sickness, retirement

 

•                  Minimum Wages per job grade and senority premium

 

•                  Agreement relating to work time reduction dated December 22,
1999

 

•                  This Agreement fixes how the 35 hours per week Law (Aubry II)
is applied by each Eurosilicone department: from 8 hours to 7 hours per working
day

 

•                  Profit sharing agreement entered into on March 28, 2000 and
amendment dated April 3, 2003

 

•                  Mandatory for Companies with more than 50+ staff, of which
the dividend, calculated according to a set formula is frozen for 5 years and
yields interest

 

•                  Contingency agreement number 10.615/00083001 MDM Prévoyance
Enterprise between Laboratoires Eurosilicone S.A. and Les Mutuelles du Mans
Assurances IARD et Vie dated February 7, 2000

 

•                  Mandatory for Manager “Cadres” positions

 

•                  Welfare Contingency

 

•                  Incapacity and/or disability for temporary and/or long-term
period

 

•                  Contribution rate: 2.15% on (TA) social security ceiling and
2.93% above on (TB) as a maximum

 

•                  Additional pension scheme agreement MDM 83 Horizon between
Laboratoires Eurosilicone S.A. and Les Mutuelles du Mans Assurances IARD et Vie
dated February 3, 2000

 

--------------------------------------------------------------------------------


 

•                  Special additional retirement and Life Insurance
contributions for Manager “Cadres” positions

 

•                  Contribution rate: 6.00% on annual salary

 

•                  Additional pension scheme agreement Mondiale Retraite Plus
between Laboratoires Eurosilicone S.A. and La Mondiale dated April 29, 1999

 

•                  Special additional Retirement Plan by Capitalization for
Manager “Cadres” positions

 

•                  Contribution rate: 4.00% on annual salary

 

•                  Mutual insurance agreement between Laboratoires Eurosilicone
S.A. and Apicil Prévoyance dated January 8, 2002

 

•                  To complete French Social Security reimbursement for
medicine, tests, dental, etc.

 

•                  All employees are covered as Individual (1.66%) or Family
(3.30%) rate based on monthly social security ceiling (2,589 € since January
2006)

 

--------------------------------------------------------------------------------


 

Schedule 3(o)
Intellectual Property Rights

 

See the attached schedules of patents and trademarks. [See attached files
“Patents.pdf” and “Marks.pdf”]

 

The French trademark CERATEX is co-owned by the Company and Mr. Kirkorian and
the PCT patent no WO 98 26735 is co-owned by the Company and Mr. Tourniaire.
There is no co-ownership agreement.

 

Licenses

 

The Company and its Subsidiaries license software in the ordinary course of
their business pursuant to customary end-user license agreements. Other than
with respect to Great Plains and Sage accounting software fees of under
$10,000.00 per year in aggregate, there are no material maintenance or similar
recurring license fees.

 

Litigation

 

The Company incorporates by reference the litigation commenced against
Eurosilicone SAS by IP Resource Limited disclosed on Schedule 3(h).

 

AMOENA vs Eurosilicone, patent dispute (Cour d’Appel d’Aix en Provence). This
dispute is concerning mammary external adhesive prostheses. This litigation is
based on the fact that EUROSILICONE and Amoena have sued each other based on the
violation of their patent relative to adhesive external prostheses. Eurosilicone
sold 15,000€ of the kind of prosthesis at issue in the dispute).

 

--------------------------------------------------------------------------------


 

PATENT REPORT
MediCor

 

Title

 

Country

 

Application
No./Filing Date

 

Patent
No./Reg. Date

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

Implant filling material and method

 

US Federal

 

10/839559
May 5, 2004

 

Intellectual
Property
International, Inc.

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

Silicone mask for cryosurgery and method

 

US Federal

 

95445089
May 19, 1995

 

5901707
May 11, 1999

 

HPL Biomedical, Inc.

 

Expired

 

 

 

 

 

 

 

 

 

 

 

Mask to protect healthy tissue during cryosurgical removal of diseased tissue
from the skin- is elastomer sheet with silicone gel layer on underside which
remains adherent to skin at low temp.

 

Australia

 

AU 9657535
May 16, 1996

 

AU9657535
November 29, 1996

 

HPL Biomedical, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Mask to protect healthy tissue during cryosurgical removal of diseased tissue
from the skin- is elastomer sheet with silicone gel layer on underside which
remains adherent to skin at low temp.

 

Brazil

 

BR9612881
May 16, 1996 1996

 

BR 9612881
December 31, 2002

 

HPL Biomedical, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Breast implant

 

European
Patent

 

WO 97951290
December 10, 1997

 

9826735
June 25, 1998

 

Laboratoires Eurosilicone

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Anatomical breast implant with controllable and stable positioning

 

European
Patent

 

EP2002790537
October 23, 2002

 

WO 2004041128
May 21, 2004

 

Laboratoires Eurosilicone

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Mask to protect healthy tissue during cryosurgical removal of diseased tissue
from the skin- is elastomer sheet with silicone gel layer on underside which
remains adherent to skin at low temp.

 

European
Patent

 

WO 96US7201
May 16, 1996

 

WO 9636293
November 21, 1996

 

HPL Biomedical, Inc.

 

Registered

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

Application
No./Filing Date

 

Patent
No./Reg. Date

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

Mask to protect healthy tissue during cryosurgical removal of diseased tissue
from the skin- is elastomer sheet with silicone gel layer on underside which
remains adherent to skin at low temp.

 

European
Patent

 

EP 96915880
May 16, 1996

 

EP 955931
November 17, 1999

 

HPL Biomedical, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Implantable prosthetic body used as implantable prostetic body, e.g. breast
implants, comprises thin elastomeric container, and pliable viscous cohesive
mass contained within container

 

European
Patent

 

WO 2004US35213
October 25, 2004

 

 

 

Intellectual Property International, Inc.

 

Pending

 

 

 

 

 

 

 

 

 

 

 

An improved artificial airway device

 

European
Patent

 

96904959
March 6, 1996

 

813432
December 29, 1997

 

Biosil Limited

 

Registered

 

 

 

 

 

 

 

 

 

 

 

An improved artificial airway device

 

Patent
Cooperation
Treaty

 

PCT/GB96/0516
March 6, 1996

 

 

 

Biosil Limited

 

Pending

 

 

 

 

 

 

 

 

 

 

 

Artificial airway device with sealing cuff for distal end

 

US Federal

 

08/913020
November 4, 1997

 

5865176
February 2, 1999

 

Biosil Limited

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Prostetic anal sphincter

 

US Federal

 

08/551052
October 31, 1995

 

5593443
January 14, 1997

 

Biosil Limited

 

Registered

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

Application
No./Filing Date

 

Patent
No./Reg. Date

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

Urinary sphincter device

 

United
Kingdom

 

00228122
September 18, 2000

 

2355937
May 9, 2001

 

Biosil Limited

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Endotracheal tube allowing oesophageal access

 

United
Kingdom

 

9604630
March 5, 1996

 

2298580
September 11, 1996

 

Biosil Limited

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Textured silicone implant prosthesis

 

US Federal

 

304764
January 31, 1989

 

4955909
September 11, 1990

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Bio-osmotic gel for implant prostheses

 

US Federal

 

496234
March 20, 1990

 

5067965
November 26, 1991

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Bio-osmotic gel for implant prosthesis

 

Canada

 

 

 

2057044

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Bio-osmotic gel for implant prosthesis

 

Germany

 

 

 

69119754.7

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Bio-osmotic gel for implant prosthesis

 

France

 

 

 

0521015

 

Intellectual Property International, Inc.

 

Registered

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

Application
No./Filing Date

 

Patent
No./Reg. Date

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

Bio-osmotic gel for implant prosthesis

 

Great Britain

 

 

 

0521015

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Rheologically modified and osmotically balanced fi

 

US Federal

 

924457
August 29, 1997

 

5997574
December 7, 1999

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Saline implant having single valve with primary an

 

US Federal

 

318036
May 25, 1999

 

6162251
December 19, 2000

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

Leak-proof implant

 

US Federal

 

711255
August 24, 2005

 

 

 

Intellectual Property International, Inc.

 

Pending

 

 

 

 

 

 

 

 

 

 

 

Leak-proof implant

 

Patent
Cooperation
Treaty

 

 

 

 

 

Intellectual Property International, Inc.

 

In preparation

 

 

 

 

 

 

 

 

 

 

 

Silicone gel composition and dispenser therefor (Pro-Sil)

 

US Federal

 

913656
August 6, 2004

 

 

 

Intellectual Property International, Inc.

 

Pending

 

--------------------------------------------------------------------------------


 

TRADEMARK REPORT
MediCor

 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

AMD and design

 

US Federal

 

76/050336
May 15, 2000

 

2561197
April 16, 2002

 

10

 

Biosil Limited

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

BEAUTY IS NATURAL... PERFECTION IS SURGICAL and design

 

US Federal

 

78/658204
June 24, 2005

 

 

 

10

 

Intellectual Property International, Inc.

 

Published ITU

 

 

 

 

 

 

 

 

 

 

 

 

 

BIODERMIS

 

US Federal

 

76/409086
May 17, 2002

 

 

 

5

 

HPL Biomedical, Inc.

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

CRYOSIL

 

US Federal

 

76/018979
March 3, 2000

 

2447839
May 1, 2001

 

10

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

DERMASOF and design

 

US Federal

 

76/632997
March 7, 2005

 

3058626
February 14, 2006

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

EPI-DERM

 

US Federal

 

76/001047
March 13, 2000

 

2440827
April 3, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

EPIFOAM

 

US Federal

 

76/411916
May 24, 2002

 

2771043
October 7, 2003

 

5

 

HPL Biomedical, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

EPITAB

 

US Federal

 

76/161090
October 30, 2000

 

2506421
November 13, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

HYDROGOLD

 

US Federal

 

76/179320
December 4, 2000

 

2769658
September 30, 2003

 

5

 

HPL Biomedical, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICOR

 

US Federal

 

78/221425
March 4, 2003

 

 

 

10

 

Intellectual Property International, Inc.

 

Published

ITU

 

 

 

 

 

 

 

 

 

 

 

 

 

PRO-SIL

 

US Federal

 

78/465469
August 11, 2004

 

 

 

5

 

Intellectual Property International, Inc.

 

Published

 

 

 

 

 

 

 

 

 

 

 

 

 

SCARAID

 

US Federal

 

75/745886
July 7, 1999

 

2424688
January 30, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

SILGEL

 

US Federal

 

75/482243
May 8, 1998

 

2305528
January 4, 2000

 

5, 10

 

Nagor Limited

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

SILQUECLENZ

 

US Federal

 

75/308208
June 13, 1997

 

2496490
October 9, 2001

 

3

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

THERAFOAM

 

US Federal

 

76/381190
March 11, 2002

 

2788109
December 2, 2003

 

10

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

XERAGEL

 

US Federal

 

75/401684
December 8, 1997

 

2216398
January 5, 1999

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

COGEL

 

Australia

 

808654
September 29, 1999

 

808654
September 29, 1999

 

10

 

Nagor Limited

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOR

 

Australia

 

808656
September 29, 1999

 

808656
September 29, 1999

 

5, 10

 

Nagor Limited

 

Registered

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOSIL

 

Australia

 

808657

 

808657

 

10

 

Nagor Limited

 

Registered

 

 

 

 

September 29,

 

September 29,

 

 

 

 

 

 

 

 

 

 

1999

 

1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOTEX

 

Australia

 

808658

 

808658

 

10

 

Nagor Limited

 

Registered

 

 

 

 

September 29,

 

September 29,

 

 

 

 

 

 

 

 

 

 

1999

 

1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SILGEL

 

Australia

 

808655

 

808655

 

5

 

Nagor Limited

 

Registered

 

 

 

 

September 29,

 

September 29,

 

 

 

 

 

 

 

 

 

 

1999

 

1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMD and design

 

Community

 

737890

 

737890

 

10

 

Biosil Limited

 

Registered

 

 

Trademarks

 

January 29,

 

June 17, 1999

 

 

 

 

 

 

 

 

 

 

1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BEAUTY IS

 

Community

 

4448916

 

 

 

5, 10

 

Intellectual

 

Pending

NATURAL...PERFECTION

 

Trademarks

 

June 16, 2005

 

 

 

 

 

Property

 

 

IS SURGICAL

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIODERMIS

 

Community

 

4013587

 

 

 

5, 10

 

Intellectual

 

Pending

 

 

Trademarks

 

September 8,

 

 

 

 

 

Property

 

 

 

 

 

 

2004

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

COGEL

 

Community

 

408450

 

408450

 

10

 

Nagor Limited

 

Registered

 

 

Trademarks

 

November 14,

 

January 8, 1999

 

 

 

 

 

 

 

 

 

 

1996

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROSILICONE

 

Community

 

4151502

 

 

 

10

 

Intellectual

 

Pending

 

 

Trademarks

 

December 2,

 

 

 

 

 

Property

 

 

 

 

 

 

2004

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICOR

 

Community

 

4151494

 

 

 

10

 

Intellectual

 

Pending

 

 

Trademarks

 

December 2,

 

 

 

 

 

Property

 

 

 

 

 

 

2004

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOR

 

Community

 

989483

 

989483

 

5, 10

 

Nagor Limited

 

Registered

 

 

Trademarks

 

November 19,

 

July 19, 2000

 

 

 

 

 

 

 

 

 

 

1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOSIL

 

Community

 

219881

 

219881

 

10

 

Nagor Limited

 

Registered

 

 

Trademarks

 

April 9, 1996

 

November 16,

 

 

 

 

 

 

 

 

 

 

 

 

1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOTEX

 

Community

 

119923

 

219923

 

10

 

Nagor Limited

 

Registered

 

 

Trademarks

 

April 9, 1996

 

September 11,

 

 

 

 

 

 

 

 

 

 

 

 

1998

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

SILGEL

 

Community

 

584722

 

 

 

5, 10

 

Nagor Limited

 

Pending

 

 

Trademarks

 

July 9, 1997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XERAGEL

 

Community

 

4013595

 

4013595

 

5

 

Intellectual

 

Registered

 

 

Trademarks

 

September 8,

 

November 16,

 

 

 

Property

 

 

 

 

 

 

2004

 

2005

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ES LABORATOIRES

 

France

 

02 3140673

 

02 3140673

 

10

 

Laboratoires

 

Registered

EUROSILICONE and

 

 

 

January 9, 2002

 

 

 

 

 

Eurosilicone

 

 

design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BEAUTY IS

 

Mexico

 

680521

 

861692

 

10

 

Intellectual

 

Registered

NATURAL...PERFECTION

 

 

 

October 5, 2004

 

November 29,

 

 

 

Property

 

 

IS SURGICAL

 

 

 

 

 

2004

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COGEL

 

Mexico

 

377559

 

675270

 

10

 

Nagor Limited

 

Registered

 

 

 

 

June 2, 1999

 

October 23,

 

 

 

 

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROSILICONE

 

Mexico

 

680524

 

856874

 

44

 

Intellectual

 

Registered

 

 

October 5, 2004

 

 

 

October 26,

 

 

 

Property

 

 

 

 

 

 

 

 

2004

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROSILICONE

 

Mexico

 

680523

 

856873

 

10

 

Intellectual

 

Registered

 

 

 

 

October 5, 2004

 

October 26,

 

 

 

Property

 

 

 

 

 

 

 

 

2004

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KOMURO

 

Mexico

 

680520

 

856872

 

10

 

Intellectual

 

Registered

 

 

 

 

October 5, 2004

 

October 26,

 

 

 

Property

 

 

 

 

 

 

 

 

2004

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICOR and design

 

Mexico

 

680527

 

904977

 

44

 

Intellectual

 

Registered

 

 

 

 

October 5, 2004

 

October 26,

 

 

 

Property

 

 

 

 

 

 

 

 

2005

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOR

 

Mexico

 

377561

 

675271

 

10

 

Nagor Limited

 

Registered

 

 

 

 

June 2, 1999

 

October 23,

 

 

 

 

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOSIL

 

Mexico

 

377557

 

643042

 

10

 

Nagor Limited

 

Registered

 

 

 

 

June 2, 1999

 

February 24,

 

 

 

 

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOTEX

 

Mexico

 

377558

 

675269

 

10

 

Nagor Limited

 

Registered

 

 

 

 

June 2, 1999

 

October 23,

 

 

 

 

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

SILGEL

 

Mexico

 

377560

 

699500

 

10

 

Nagor Limited

 

Registered

 

 

 

 

June 2, 1999

 

May 29, 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COGEL and design

 

South Korea

 

4020030007200

 

4006012730000

 

10

 

Nagor Limited

 

Registered

 

 

 

 

February 17,

 

December 1,

 

 

 

 

 

 

 

 

 

 

2003

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOR and design

 

South Korea

 

4020030007206

 

4006012740000

 

10

 

Nagor Limited

 

Registered

 

 

 

 

February 17,

 

December 1,

 

 

 

 

 

 

 

 

 

 

2003

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOSIL and design

 

South Korea

 

4020030007199

 

4006012720000

 

10

 

Nagor Limited

 

Registered

 

 

 

 

February 17,

 

December 1,

 

 

 

 

 

 

 

 

 

 

2003

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOTEX and design

 

South Korea

 

4020030007198

 

4006012710000

 

10

 

Nagor Limited

 

Registered

 

 

 

 

February 17,

 

December 1,

 

 

 

 

 

 

 

 

 

 

2003

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SILGEL and design

 

South Korea

 

4020030007205

 

4005953380000

 

5, 10

 

Nagor Limited

 

Registered

 

 

 

 

February 17,

 

October 8, 2004

 

 

 

 

 

 

 

 

 

 

2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SILGEL

 

Spain

 

2371254M6

 

 

 

5

 

Nagor Limited

 

Pending

 

 

 

 

January 16,

 

 

 

 

 

 

 

 

 

 

 

 

2001

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

COGEL and design

 

United

 

2223645

 

2223645

 

10

 

Nagor Limited

 

Registered

 

 

Kingdom

 

February 26,

 

August 4, 2000

 

 

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOR and design

 

United

 

2223646

 

2223646

 

10

 

Nagor Limited

 

Registered

 

 

Kingdom

 

February 26,

 

August 4, 2000

 

 

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGORENHANCE

 

United

 

2311031

 

2311031

 

10, 36

 

Nagor Limited

 

Registered

 

 

Kingdom

 

September 19,

 

June 13, 2003

 

 

 

 

 

 

 

 

 

 

2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOSIL and design

 

United

 

2223647

 

2223647

 

10

 

Nagor Limited

 

Registered

 

 

Kingdom

 

February 26,

 

August 18,

 

 

 

 

 

 

 

 

 

 

2000

 

2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAGOTEX and design

 

United

 

2223644

 

2223644

 

10

 

Nagor Limited

 

Registered

 

 

Kingdom

 

Februay 26,

 

August 4, 2000

 

 

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SILGEL and design

 

United

 

2223696

 

2223696

 

10

 

Nagor Limited

 

Registered

 

 

Kingdom

 

February 26,

 

August 11,

 

 

 

 

 

 

 

 

 

 

2000

 

2000

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

APTEX

 

Mexico

 

680519

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRISTALLINE APTEX

 

Mexico

 

680517

 

 

 

 

 

Intellectual

 

Pending

PARAGEL

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRISTALLINE PARAGEL

 

Mexico

 

680515

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRISTALLINE VERATEX

 

Mexico

 

680516

 

 

 

 

 

Intellectual

 

Pending

PARAGEL

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EPI-DERM

 

Argentina

 

2,550,571

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 28,

 

 

 

 

 

Property

 

 

 

 

 

 

2004

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

EPI-DERM

 

Argentina

 

2,550,572

October 28, 2004

 

 

 

 

 

Intellectual

Property International,

Inc.

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

EPIFOAM

 

Argentina

 

2,550,574

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 28,

 

 

 

 

 

Property

 

 

 

 

 

 

2004

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROSILICONE

 

Mexico

 

680522

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICOR

 

Mexico

 

680494

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICOR

 

Mexico

 

680525

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Serial No./

 

Reg No./

 

International

 

 

 

 

Mark

 

Country

 

Filing Date

 

Registered

 

Class

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

PARAGEL

 

Mexico

 

680526

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERTEX

 

Mexico

 

680518

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 5, 2004

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XERAGEL

 

Turkey

 

13377/95

 

166546

 

 

 

Intellectual

 

Registered

 

 

 

 

November 17,

 

November 17,

 

 

 

Property

 

 

 

 

 

 

1995

 

1995

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XERAGEL

 

Argentina

 

2,550,575

 

 

 

 

 

Intellectual

 

Pending

 

 

 

 

October 28,

 

 

 

 

 

Property

 

 

 

 

 

 

2004

 

 

 

 

 

International,

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIODERMIS

 

Argentina

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EPIFOAM

 

Argentina

 

2,550,573

 

 

 

 

 

Intellectual

 

 

 

 

 

 

 

 

 

 

 

 

Property

 

 

 

 

 

 

October 28,

 

 

 

 

 

International,

 

 

 

 

 

 

2004

 

 

 

 

 

Inc.

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3(q)
Title

 

The liens to be granted in favor of the collateral agent for the benefit of the
purchasers of the Notes.

 

The liens identified below.

 

•                Pledge of shares by of Eurosilicone SAS by ES Holdings SAS to
BNP Paribas pursuant to the Loan Agreement dated September 10, 2004 between ES
Holdings SAS and BNP Paribas.

 

•                  Pledge of shares of Eurosilicone SAS to François Tourniaire,
as Sellers’ Representative, pursuant to the Agreement for the Sale and Purchase
of the Shares of Laboratoires Eurosilicone SA dated May 17, 2004.

 

•                  Liens/interests of lessors in real estate capital leases
disclosed on Schedule 3(cc).

 

•                  Liens/interests of lessors in equipment capital leases
disclosed on the schedule attached to Schedule 3(bb) and Schedule 3(cc).

 

--------------------------------------------------------------------------------


 

Schedule 3(w)

Transactions with Affiliates

 

1.               The modification of the existing indebtedness to International
Integrated Industries, LLC and the conversion of certain of such debt held by
Sirius Capital LLC to $37.5 million in subordinated notes and warrants
contemplated in connection with the offering of the Securities. The agreements
listed below have been or will be timely filed with the SEC as prescribed by
law.

 

a.               Promissory Notes – International Integrated Industries, LLC
(existing note previously filed, amended note to be filed with the SEC)

 

b.            Subordinated Convertible Note – Sirius Capital LLC (to be filed
with the SEC)

 

c.               Warrant – Sirius Capital LLC (to be filed with the SEC)

 

2.               The MediCor Ltd. 1999 Amended and Restated Stock Compensation
Program (filed with the SEC).

 

3.               MediCor Ltd. Non-Employee Directors’ Deferral Plan dated
February 9, 2006 (to be filed with the SEC).

 

4.               Revolving Promissory Note dated April 1, 2003 made by MediCor
Ltd. in favor of International Integrated Industries, LLC (previously filed with
the SEC).

 

--------------------------------------------------------------------------------


 

Schedule 3(bb)

Outstanding Indebtedness; Liens

 

•                  The aggregate trade accounts payable of the Company and its
Subsidiaries at March 31, 2006 is estimated to be $8,711,982.

 

•                  The aggregate outstanding Indebtedness of the Company and its
Subsidiaries (to third parties) at March 31, 2006 is estimated to be
$93,995,053, composed of the following:

 

•                  $68,106,900 – Revolving Promissory Note dated April 1, 2003
made by MediCor Ltd. in favor of International Integrated Industries, LLC with
an interest rate of 10% (term – open ended revolving note, to be amended in
connection with this transaction).

 

•                  $11,280,746 – Loan Agreement between BNP Paribas and ES
Holdings SAS dated September 10, 2004 with an interest rate of six-month EURIBOR
plus 2.25% (term – September 15, 2011).

 

•                  $16,919 – Note Agreement between First Insurance Funding and
MediCor Ltd. dated June 30, 2005 with an interest rate of 7.2% (term – April 30,
2006).

 

•                  $100,000 – Three Year Convertible Debenture Loan Agreement
dated 12 June 2003 between the Company and Conrad A. Montgomery with an interest
rate of 8% (term – June 12, 2006).

 

•                  $100,000 – Three Year Convertible Debenture Loan Agreement
dated 12 August 2003 between the Company and Lincoln Trust Company, Trustee for
the benefit of Douglas D. Dedo with an interest rate of 8% (term — August 12,
2006).

 

•                  $50,000 – Three Year Convertible Debenture Loan Agreement
dated 31 July 2003 between the Company and Sally K. Bauer with an interest rate
of 8% (term – July 31, 2006).

 

•                  $2,905,046 in accrued expenses and other current liabilities

 

•      $1,092,181 – In payroll taxes payable

 

•                  $6,810,258 – Series A 8.0% Convertible Preferred Stock
(redeemable)

 

•                  $3,058,448 – Capital Lease Obligations [see attached file
“Capital Lease Schedules.doc”]

 

•                  $106,945 – Loan agreement between BNP Paribas and
Laboratoires Eurosilicone SAS dated December 11, 2003

 

•                  Amount of the loan: € 181,000

 

--------------------------------------------------------------------------------


 

•                  Starting date: March 24, 2004

 

•                  Term: February 24, 2008 (4 years, or 48 months)

 

•                  Monthly repayment: €4,037.59

 

•                  Rate: 3.39%

 

•                  Remaining amount due as of March 31, 2006: €89,789.10

 

•                  Negative pledge and restrictions on asset sales

 

•                  $125,159 – Loan agreement between CIC Banque Scalbert Dupont
and Laboratoires Eurosilicone SAS dated August 1, 2001

 

•                  Amount of the loan: € 609,000

 

•                  Starting date: December 25, 2001

 

•                  Term: December 25, 2006 (5 years, or 20 quarters)

 

•                  Quarterly repayment: €35,166.44

 

•                  Rate: 5.65%

 

•                  Remaining amount due as of March 31, 2006: €102,587.71

 

•                  Lien on company assets

 

•                  $242,451 – Loan agreement between Société Générale and
Laboratoires Eurosilicone SAS dated October 10, 2002

 

•                  Amount of the loan: € 460,000

 

•                  Starting date: December 1, 2002

 

•                  Term: February 28, 2008 (5 years, or 60 months would take to
March, but date certain also stated)

 

•                  Monthly repayment: €8,733.55

 

•                  Rate: 5.25%

 

•                  Remaining amount due as of March 31, 2006: €198,564.69

 

--------------------------------------------------------------------------------


 

Eurosilicone

Obligation Under Capital Leases Balance at Closing

(in Euros)

 

 

 

 

 

Original Loan

 

Short Term

 

Long-Term

 

 

 

 

 

Origination Date

 

Amount

 

Balance

 

Balance

 

Total

 

Buildings - Eurosilicone 1

 

1/1/1999

 

754,894.00

 

67,697.43

 

296,637.30

 

364,334.73

 

Buildings - Eurosilicone 2

 

3/1/2002

 

2,286,735.00

 

215,883.17

 

1,122,653.03

 

1,338,536.20

 

Buildings - Europrotex

 

4/1/2000

 

261,432.00

 

30,095.33

 

87,013.01

 

117,108.35

 

Vehicles - Ford Focus

 

3/1/2001

 

16,708.00

 

—

 

—

 

—

 

Vehicles - BMW

 

1/1/2002

 

29,728.00

 

—

 

—

 

—

 

Vehicles - Transit

 

5/1/2002

 

23,835.00

 

1,103.66

 

—

 

1,103.66

 

Vehicles - Mercedes

 

12/1/2002

 

36,778.00

 

7,900.11

 

—

 

7,900.11

 

Vehicles - Boxer

 

8/1/2003

 

23,181.00

 

6,435.00

 

2,877.56

 

9,312.56

 

Vehicles - Puegeot

 

1/1/2004

 

11,500.00

 

3,008.43

 

2,678.78

 

5,687.21

 

Vehicles - Espace

 

3/1/2004

 

34,658.00

 

8,748.91

 

8,923.36

 

17,672.27

 

Vehicles - Porsche

 

8/15/2004

 

51,838.32

 

19,687.46

 

9,858.94

 

29,546.40

 

Vehicles - BMW

 

10/1/2004

 

25,300.00

 

6,236.75

 

11,201.15

 

17,437.90

 

Vehicles - Scenic

 

11/1/2004

 

21,103.00

 

5,264.93

 

8,913.62

 

14,178.55

 

Vehicles - Audi 1

 

2/1/2005

 

27,132.00

 

6,608.26

 

13,367.46

 

19,975.71

 

Vehicles - Audi 2

 

3/1/2005

 

30,944.00

 

7,384.11

 

16,326.11

 

23,710.22

 

TOTAL CAPITAL LEASE OBLIGATION:

 

 

 

€

3,635,766.32

 

€

386,053.56

 

€

1,580,450.32

 

€

1,966,503.88

 

ACCRUED INTEREST:

 

 

 

 

 

 

 

 

 

€

549,716.17

 

Exchange Rate at March 31, 2006

 

1.20763

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL CAPITAL LEASE OBLIGATION IN $:

 

 

 

 

 

$

466,209.86

 

$

1,908,599.22

 

$

2,374,809.08

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCRUED INTEREST IN $:

 

 

 

 

 

 

 

 

 

$

663,853.74

 

 

--------------------------------------------------------------------------------


 

Eurosilicone Leased Property under Capital Leases

 

Leased Asset

 

Expiration Date

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

Building #1

 

01/01/11

 

85,981.20

 

85,981.20

 

85,981.20

 

85,981.20

 

71,651.00

 

—

 

Building #2

 

03/01/13

 

294,343.52

 

155,119.52

 

155,119.52

 

155,119.52

 

155,119.52

 

155,119.52

 

Building #3

 

10/01/09

 

36,562.20

 

36,562.20

 

36,562.20

 

21,327.95

 

—

 

—

 

BMW

 

01/01/06

 

—

 

—

 

—

 

—

 

—

 

—

 

Transit

 

05/01/06

 

1,114.32

 

—

 

—

 

—

 

—

 

—

 

Mercedes

 

12/01/06

 

8,197.83

 

—

 

—

 

—

 

—

 

—

 

Boxer

 

08/01/07

 

7,097.76

 

2,957.40

 

—

 

—

 

—

 

—

 

Pugeaut

 

01/01/08

 

3,325.56

 

2,771.30

 

—

 

—

 

—

 

—

 

Espace

 

03/01/08

 

9,021.36

 

9,021.36

 

—

 

—

 

—

 

—

 

Porsche

 

09/01/08

 

25,256.88

 

10,523.70

 

—

 

—

 

—

 

—

 

Scenic

 

11/01/08

 

5,403.84

 

5,403.84

 

3,602.56

 

—

 

—

 

—

 

BMW

 

10/01/08

 

7,668.96

 

7,668.96

 

4,473.56

 

—

 

—

 

—

 

Audi #1

 

01/01/09

 

7,788.96

 

7,788.96

 

6,490.80

 

—

 

—

 

—

 

Audi #2

 

02/01/09

 

9,380.28

 

9,380.28

 

8,598.59

 

—

 

—

 

—

 

Euro Total:

 

 

 

€

501,142.67

 

€

333,178.72

 

€

300,828.43

 

€

262,428.67

 

€

226,770.52

 

€

155,119.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exchange Rate at March 31, 2006:

 

 

 

1.20763

 

1.20763

 

1.20763

 

1.20763

 

1.20763

 

1.20763

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total USD:

 

 

 

$

605,194.92

 

$

402,356.62

 

$

363,289.44

 

$

316,916.73

 

$

273,854.88

 

$

187,326.99

 

 

Leased Asset

 

2012

 

2013

 

2014

 

2015

 

2016

 

Total

 

Interest

 

Building #1

 

—

 

—

 

—

 

—

 

—

 

415,575.80

 

51,208.56

 

Building #2

 

155,119.52

 

155,119.52

 

155,119.52

 

155,119.52

 

116,339.64

 

1,806,758.84

 

468,222.64

 

Building #3

 

—

 

—

 

—

 

—

 

—

 

131,014.55

 

13,906.21

 

BMW

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Transit

 

—

 

—

 

—

 

—

 

—

 

1,114.32

 

7.97

 

Mercedes

 

—

 

—

 

—

 

—

 

—

 

8,197.83

 

291.06

 

Boxer

 

—

 

—

 

—

 

—

 

—

 

10,055.16

 

737.50

 

Pugeaut

 

—

 

—

 

—

 

—

 

—

 

6,096.86

 

407.97

 

Espace

 

—

 

—

 

—

 

—

 

—

 

18,042.72

 

368.68

 

Porsche

 

—

 

—

 

—

 

—

 

—

 

35,780.58

 

6,234.25

 

Scenic

 

—

 

—

 

—

 

—

 

—

 

14,410.24

 

231.22

 

BMW

 

—

 

—

 

—

 

—

 

—

 

19,811.48

 

2,368.30

 

Audi #1

 

—

 

—

 

—

 

—

 

—

 

22,068.72

 

2,089.28

 

Audi #2

 

—

 

—

 

—

 

—

 

—

 

27,359.15

 

3,642.53

 

Euro Total:

 

€

155,119.52

 

€

155,119.52

 

€

155,119.52

 

€

155,119.52

 

€

116,339.64

 

€

2,516,286.25

 

€

549,716.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exchange Rate at March 31, 2006:

 

1.20763

 

1.20763

 

1.20763

 

1.20763

 

1.20763

 

1.20763

 

1.20763

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total USD:

 

$

187,326.99

 

$

187,326.99

 

$

187,326.99

 

$

187,326.99

 

$

140,495.24

 

$

3,038,742.76

 

$

663,853.74

 

 

Management Leased Property under Capital Leases

 

Leased Asset

 

Expiration Date

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

Color Copier

 

10/01/09

 

5,499.24

 

5,499.24

 

5,499.24

 

3,207.89

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Lease Payments:

 

610,694

 

407,856

 

368,789

 

320,125

 

273,855

 

187,327

 

187,327

 

 

Leased Asset

 

2012

 

2013

 

 

 

 

 

 

 

Total

 

Interest

 

Color Copier

 

—

 

—

 

 

 

 

 

 

 

19,705.61

 

1,778.23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Lease Payments:

 

187,327

 

187,327

 

187,327

 

187,327

 

140,495

 

3,058,448

 

665,632

 

 

--------------------------------------------------------------------------------


 

Schedule 3(cc)
Leases

 

•                  Lease Agreement dated October 10, 2002 between International
Integrated Incorporated and Skyview Business Park, LLC filed as Exhibit 10.4 to
the Company’s Annual Report on Form 10-KSB for the year ended June 30, 2003
(term – 60 months commencing January 31, 2003; rent - $13,959.81/mo. +4%
escalator).

 

•                  Lease Agreement Addendum dated November 18, 2002 between
International Integrated Incorporated and Skyview Business Park, LLC filed as
Exhibit 10.5 to the Company’s Annual Report on Form 10-KSB for the year ended
June 30, 2003 (adding parking spaces under lease above).

 

•                  Lease Agreement between MediCor Development Company and
Openwave Systems Inc. dated December 16, 2005 (Santa Barbara R&D facility) (term
– 48 months commencing April 14, 2006; rent - $14,192/mo. +2% escalator).

 

•                  Lease Agreement between HPL Biomedical Inc. and Harsch
Investment Properties-Nevada LLC dated March 20, 2003 (term — 61 months
commencing May 1, 2003; rent - $5,640/mo. +4% escalator).

 

•                  Lease agreement between Laboratoires Eurosilicone S.A. and
the city of Apt, France dated May 25, 1999

 

•                  This contract relates to the “Eurosilicone 1” building

 

•                  Starting date: January 1, 1999

 

•                  Term: December 31, 2010 (12 years, or 144 months)

 

•                  Monthly rent: € 7,165.10

 

•                  € 1 purchase option

 

•                  Lease agreement between Laboratoires Eurosilicone S.A. and
the city of Apt, France dated May 17, 2000

 

•                  This contract relates to the “Europrotex” building.

 

•                  Starting date: April 1, 2000

 

•                  Term: September 30, 2009 (9.5 years, or 114 months).

 

•                  Monthly rent: € 3,046.85

 

--------------------------------------------------------------------------------


 

•                  € 1 purchase option

 

•                  Lease agreement between Laboratoires Eurosilicone S.A. and
Natiocredimurs, Auxicomi and Ucabail Immobilier dated March 8, 2001.

 

•                  This contract relates to the “Eurosilicone 2” building.

 

•                  Starting date: January 14, 2002.

 

•                  Term: January 14, 2017 (15 years, or 180 months).

 

•                  Quarterly rent: €85,187.88 for the first 20 quarters and
€38,779.88 for the last 40 quarters.

 

•                  Guaranty initially issued by F. Tourniaire and to be
transferred to ES Holdings SAS

 

•                  € 1 purchase option

 

•                  See leases identified in Schedule 3(bb).

 

--------------------------------------------------------------------------------


 

Schedule 3(gg)
Product Liability

 

The Company incorporates by reference the litigation set forth in Schedule 3(h).

 

--------------------------------------------------------------------------------


 

Schedule 4(d)
Use of Proceeds

 

Biosil/Nagor Acquisition

 

$

24,000,000

 

Biosil/Nagor Fees/Expenses

 

1,500,000

 

Financing Private Placement Fees

 

2,500,000

 

Financing Legal/Transaction Fees/Expenses

 

1,000,000

 

Working Capital/General Corporate Purposes

 

21,000,000

 

Total

 

$

50,000,000

 

 

Note: All amounts except the total are estimates.

 

--------------------------------------------------------------------------------